Exhibit 10.1

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

Dated as of July 24, 2018

Among

CEDAR REALTY TRUST PARTNERSHIP, L.P.
as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent

KEYBANC CAPITAL MARKETS, CAPITAL ONE, NATIONAL ASSOCIATION,

MANUFACTURERS AND TRADERS TRUST COMPANY and REGIONS CAPITAL MARKETS
as Joint- Lead Arrangers and Joint-Bookrunners

TD BANK, N.A.,

as Documentation Agent

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

1.

DEFINITIONS.1

 

 

1.1

Defined Terms.1

 

 

1.2

Other Interpretive Provisions.34

 

 

1.3

Accounting Terms.35

 

 

1.4

Rounding.35

 

 

1.5

Times of Day.35

 

2.

LOAN PROVISIONS.36

 

 

2.1

General Loan Provisions.36

 

 

2.1.1

Loans.36

 

 

2.1.2

Procedures and Limits38

 

 

2.1.3

Funding Procedures39

 

 

2.2

Term of Loan.39

 

 

2.2.1

Tranche A Term Facility39

 

 

2.2.2

Tranche B Term Facility39

 

 

2.2.3

Tranche C Term Facility39

 

 

2.2.4

Tranche D Term Facility40

 

 

2.2.5

Tranche E Term Facility40

 

 

2.2.6

Termination of Commitments40

 

 

2.3

Interest Rate and Payment Terms40

 

 

2.3.1

Borrower’s Options40

 

 

2.3.2

Selection To Be Made40

 

 

2.3.3

Notice41

 

 

2.3.4

If No Notice41

 

 

2.3.5

Telephonic Notice41

 

 

2.3.6

Limits On Options41

 

 

2.3.7

Payment and Calculation of Interest41

 

 

2.3.8

Mandatory Principal Payments.42

 

 

2.3.9

Prepayment42

 

 

2.3.10

Maturity42

 

 

2.3.11

Method of Payment; Date of Credit; Administrative Agent’s Clawback.42

 

 

2.3.12

Billings44

 

 

2.3.13

Default Rate.44

 

 

2.3.14

Late Charges45

 

 

2.3.15

Breakage Fee45

 

 

2.3.16

Borrower Information45

 

 

2.4

Loan Fees.46

 

 

2.4.1

Loan Fees46

 

 

2.4.2

Payment of Fees Generally46

 

 

2.5

Intentionally Omitted.46

 

 

2.6

Additional Provisions Related to Interest Rate Selection.46

 

i

--------------------------------------------------------------------------------

 

 

2.6.1

Increased Costs46

 

 

2.6.2

Capital Requirements47

 

 

2.6.3

Illegality47

 

 

2.6.4

Availability47

 

 

2.6.5

Base Rate Advances48

 

 

2.6.6

Delay in Requests48

 

 

2.6.7

Mitigation.48

 

 

2.6.8

Survival49

 

 

2.6.9

Taxes49

 

 

2.7

Intentionally Omitted.49

 

 

2.8

Taxes.49

 

 

2.8.1

Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.49

 

 

2.8.2

Payment of Other Taxes by the Borrower50

 

 

2.8.3

Tax Indemnifications.50

 

 

2.8.4

Evidence of Payments51

 

 

2.8.5

Status of Lenders; Tax Documentation.51

 

 

2.8.6

Treatment of Certain Refunds53

 

 

2.9

Defaulting Lenders.53

 

 

2.9.1

Adjustments53

 

 

2.9.2

Defaulting Lender Cure54

 

3.

BORROWING BASE PROPERTIES.55

 

 

3.1

Loan Documents55

 

 

3.2

Removal of Individual Property as a Borrowing Base Property - Borrower55

 

 

3.2.1

Borrowing Base Compliance55

 

 

3.2.2

Financial Covenant Compliance55

 

 

3.2.3

No Default Upon Release55

 

 

3.2.4

No Default Prior to Release55

 

 

3.2.5

[Reserved].56

 

 

3.2.6

Payment of Fees56

 

 

3.3

Removal of Individual Property as a Borrowing Base Property - Administrative
Agent.56

 

 

3.3.1

Removal Criteria56

 

 

3.3.2

[Reserved].56

 

 

3.3.3

Release by Administrative Agent56

 

 

3.4

Additional Borrowing Base Property57

 

4.

CONTINUING AUTHORITY OF AUTHORIZED OFFICERS.57

 

5.

CONDITIONS PRECEDENT.58

 

 

5.1

Closing Loan and Funding Initial Loan Advance58

 

 

5.1.1

Satisfactory Loan Documents58

 

 

5.1.2

Financial Information; No Material Change.58

 

 

5.1.3

Representations and Warranties Accurate58

 

 

5.1.4

Lien Searches58

 

 

5.1.5

Litigation59

 

ii

--------------------------------------------------------------------------------

 

 

5.1.6

Formation Documents and Entity Agreements59

 

 

5.1.7

Compliance With Laws59

 

 

5.1.8

Compliance With Financial Covenants59

 

 

5.1.9

Borrowing Base Property Due Diligence60

 

 

5.1.10

Condition of Property60

 

 

5.1.11

Third Party Consents and Agreements60

 

 

5.1.12

Legal and other Opinions60

 

 

5.1.13

Beneficial Ownership Certification60

 

 

5.1.14

No Default60

 

 

5.2

Conditions to all Credit Extensions61

 

 

5.2.1

Financial Covenant Compliance61

 

 

5.2.2

No Default61

 

 

5.2.3

Loan Notice61

 

6.

REPRESENTATIONS AND WARRANTIES.61

 

 

6.1

Formation61

 

 

6.2

Proceedings; Enforceability61

 

 

6.3

Conflicts62

 

 

6.4

Ownership and Taxpayer Identification Numbers62

 

 

6.5

Litigation62

 

 

6.6

Information62

 

 

6.7

Taxes63

 

 

6.8

Financial Information63

 

 

6.9

Control Provisions63

 

 

6.10

Formation Documents63

 

 

6.11

Bankruptcy Filings63

 

 

6.12

Investment Company63

 

 

6.13

[Reserved].63

 

 

6.14

Borrowing Base Properties.63

 

 

6.14.1

Licenses and Permits63

 

 

6.14.2

Ownership64

 

 

6.14.3

Environmental Matters64

 

 

6.14.4

Leases64

 

 

6.14.5

Ground Lease65

 

 

6.14.6

Casualty/Condemnation65

 

 

6.14.7

Property Condition65

 

 

6.15

Margin Regulations; Use of Proceeds65

 

 

6.16

Insurance66

 

 

6.17

Deferred Compensation and ERISA66

 

 

6.18

Anti-Corruption; OFAC; Designated Jurisdictions.66

 

 

6.18.1

Anti-Corruption.66

 

 

6.18.2

OFAC; Designated Jurisdictions66

 

 

6.19

No Default66

 

 

6.20

Governmental Authorizations; Other Consents67

 

 

6.21

Qualification as a REIT67

 

 

6.22

Compliance with Laws67

 

 

6.23

Property Matters.67

 

iii

--------------------------------------------------------------------------------

 

 

6.23.1

Major Leases67

 

 

6.23.2

Borrowing Base Properties67

 

 

6.24

Solvency67

 

 

6.25

Beneficial Ownership68

 

 

6.26

Regarding Representations and Warranties68

 

7.

AFFIRMATIVE COVENANTS.68

 

 

7.1

Notices68

 

 

7.2

Financial Statements; Reports; Officer’s Certificates69

 

 

7.2.1

Annual Statements69

 

 

7.2.2

Periodic Statements69

 

 

7.2.3

Borrowing Base Property Reports70

 

 

7.2.4

SEC Reports70

 

 

7.2.5

Compliance Certificates70

 

 

7.2.6

Data Requested70

 

 

7.2.7

Tax Returns71

 

 

7.2.8

[Reserved.]71

 

 

7.2.9

[Reserved.]71

 

 

7.2.10

Entity Notices71

 

 

7.2.11

Property Acquisition or Sale71

 

 

7.2.12

Property Finance71

 

 

7.2.13

Notice of Litigation71

 

 

7.3

Existence72

 

 

7.4

Payment of Taxes72

 

 

7.5

Insurance.72

 

 

7.5.1

Insurance73

 

 

7.5.2

Notice of Damage73

 

 

7.6

Inspection73

 

 

7.7

Loan Documents73

 

 

7.8

Further Assurances73

 

 

7.9

Books and Records73

 

 

7.10

Business and Operations74

 

 

7.11

Estoppel74

 

 

7.12

ERISA74

 

 

7.13

[Reserved].75

 

 

7.14

Costs and Expenses75

 

 

7.15

Indemnification75

 

 

7.16

Intentionally Omitted.75

 

 

7.17

Leverage Ratio75

 

 

7.18

Fixed Charge Ratio75

 

 

7.19

Net Worth76

 

 

7.20

Secured Debt Ratio76

 

 

7.21

Borrowing Base Property Covenants.76

 

 

7.21.1

Occupancy Ratio76

 

 

7.21.2

Retail Center76

 

 

7.21.3

Business Strategy76

 

 

7.21.4

Minimum Borrowing Base Properties76

 

iv

--------------------------------------------------------------------------------

 

 

7.22

Variable Rate Debt76

 

 

7.23

Replacement Documentation76

 

 

7.24

Maintenance of REIT Status77

 

 

7.25

The Lenders’ Consultants.77

 

 

7.25.1

Right to Employ77

 

 

7.25.2

Functions77

 

 

7.25.3

Payment77

 

 

7.25.4

Access77

 

 

7.25.5

No Liability77

 

 

7.26

Payment of Obligations77

 

 

7.27

Compliance with Laws77

 

8.

NEGATIVE COVENANTS.78

 

 

8.1

No Changes to the Borrower and other Loan Parties78

 

 

8.2

Restrictions on Liens78

 

 

8.2.1

Permitted Debt78

 

 

8.2.2

Tax Liens78

 

 

8.2.3

Judgment Liens79

 

 

8.2.4

Personal Property Liens79

 

 

8.2.5

Intentionally Omitted79

 

 

8.2.6

Easements, etc79

 

 

8.2.7

Title Matters79

 

 

8.3

Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity79

 

 

8.3.1

Transfers80

 

 

8.3.2

Non-Loan Parties80

 

 

8.3.3

Loan Parties80

 

 

8.3.4

Borrowing Base Properties80

 

 

8.3.5

Leases80

 

 

8.3.6

Property Transfers80

 

 

8.3.7

Ordinary Course80

 

 

8.3.8

With Consent80

 

 

8.3.9

Permitted Investments80

 

 

8.3.10

Equity Issuances80

 

 

8.3.11

Merger of Loan Parties80

 

 

8.3.12

Cedar-Riverview80

 

 

8.3.13

Cedar-Revere81

 

 

8.4

Restrictions on Debt81

 

 

8.4.1

Debt under this Agreement81

 

 

8.4.2

Unsecured Debt81

 

 

8.4.3

Individual Property Debt81

 

 

8.4.4

Nonrecourse Debt81

 

 

8.4.5

Ordinary Course81

 

 

8.4.6

Capital Leases81

 

 

8.4.7

Cross-Collateralized Debt81

 

 

8.4.8

Other Unsecured Debt81

 

 

8.4.9

Other Debt82

 

 

8.5

Other Business82

 

v

--------------------------------------------------------------------------------

 

 

8.6

Change of Control82

 

 

8.7

Forgiveness of Debt82

 

 

8.8

Affiliate Transactions82

 

 

8.9

ERISA82

 

 

8.10

Bankruptcy Filings82

 

 

8.11

Investment Company82

 

 

8.12

[Reserved].82

 

 

8.13

Use of Proceeds82

 

 

8.14

Distributions83

 

 

8.15

Restrictions on Investments83

 

 

8.16

Negative Pledges, Etc.83

 

 

8.17

Swap Contracts83

 

9.

SPECIAL PROVISIONS.83

 

 

9.1

Legal Requirements83

 

 

9.2

Limited Recourse Provisions.84

 

 

9.2.1

Borrower Fully Liable84

 

 

9.2.2

Certain Non-Recourse84

 

 

9.2.3

Additional Matters84

 

 

9.3

Payment of Obligations85

 

10.

EVENTS OF DEFAULT.85

 

 

10.1

Default and Events of Default85

 

 

10.1.1

Failure to Pay the Loan85

 

 

10.1.2

Failure to Make Other Payments85

 

 

10.1.3

Loan Documents85

 

 

10.1.4

Default under Other Agreements85

 

 

10.1.5

Representations and Warranties86

 

 

10.1.6

Affirmative Covenants86

 

 

10.1.7

Negative Covenants86

 

 

10.1.8

Financial Status and Insolvency86

 

 

10.1.9

Loan Documents87

 

 

10.1.10

Judgments87

 

 

10.1.11

ERISA87

 

 

10.1.12

Change of Control88

 

 

10.1.13

Indictment; Forfeiture88

 

 

10.1.14

Generally88

 

 

10.2

Grace Periods and Notice88

 

 

10.2.1

No Notice or Grace Period88

 

 

10.2.2

Nonpayment of Interest88

 

 

10.2.3

Other Monetary Defaults88

 

 

10.2.4

Nonmonetary Defaults Capable of Cure88

 

 

10.2.5

Borrowing Base Property Defaults89

 

11.

REMEDIES.89

 

 

11.1

Remedies89

 

 

11.1.1

Accelerate Debt89

 

vi

--------------------------------------------------------------------------------

 

 

11.1.2

Pursue Remedies89

 

 

11.2

Distribution of Liquidation Proceeds89

 

 

11.3

Power of Attorney90

 

12.

SECURITY INTEREST AND SET-OFF.90

 

 

12.1

Security Interest90

 

 

12.2

Set-Off/Sharing of Payments90

 

 

12.3

Right to Freeze91

 

 

12.4

Additional Rights91

 

13.

THE ADMINISTRATIVE AGENT AND THE LENDERS.91

 

 

13.1

Rights, Duties and Immunities of the Administrative Agent.91

 

 

13.1.1

Appointment of Administrative Agent91

 

 

13.1.2

No Other Duties, Etc.92

 

 

13.1.3

Delegation of Duties92

 

 

13.1.4

Exculpatory Provisions.92

 

 

13.1.5

Reliance by Administrative Agent93

 

 

13.1.6

Notice of Default93

 

 

13.1.7

Lenders’ Credit Decisions93

 

 

13.1.8

Administrative Agent’s Reimbursement and Indemnification94

 

 

13.1.9

Administrative Agent in its Individual Capacity94

 

 

13.1.10

Successor Administrative Agent94

 

 

13.1.11

Administrative Agent May File Proofs of Claim95

 

 

13.1.12

Guaranty Matters96

 

 

13.2

Respecting Loans and Payments.96

 

 

13.2.1

Adjustments96

 

 

13.2.2

Setoff96

 

 

13.2.3

Distribution by the Administrative Agent96

 

 

13.2.4

Removal or Replacement of a Lender97

 

 

13.2.5

Holders97

 

 

13.3

Assignments by Lenders.98

 

 

13.3.1

Successors and Assigns Generally98

 

 

13.3.2

Assignments by Lenders98

 

 

13.3.3

Register100

 

 

13.3.4

Participations100

 

 

13.3.5

Limitations upon Participant Rights101

 

 

13.3.6

Certain Pledges101

 

 

13.4

Administrative Matters.101

 

 

13.4.1

Amendment, Waiver, Consent, Etc.101

 

 

13.4.2

Deemed Consent or Approval104

 

14.

RESERVED.104

 

15.

GENERAL PROVISIONS.104

 

 

15.1

Notices.104

 

 

15.2

Interest Rate Limitation107

 

 

15.3

[Reserved].107

 

vii

--------------------------------------------------------------------------------

 

 

15.4

[Reserved].107

 

 

15.5

Parties Bound107

 

 

15.6

Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.107

 

 

15.6.1

GOVERNING LAW107

 

 

15.6.2

SUBMISSION TO JURISDICTION107

 

 

15.6.3

WAIVER OF VENUE108

 

 

15.6.4

SERVICE OF PROCESS108

 

 

15.6.5

WAIVER OF JURY TRIAL108

 

 

15.7

Survival108

 

 

15.8

Cumulative Rights109

 

 

15.9

Expenses; Indemnity; Damage Waiver.109

 

 

15.9.1

Costs and Expenses109

 

 

15.9.2

Indemnification by the Borrower109

 

 

15.9.3

Reimbursement by Lenders110

 

 

15.9.4

Waiver of Consequential Damages, Etc.110

 

 

15.9.5

Payments111

 

 

15.9.6

Survival111

 

 

15.10

Regarding Consents111

 

 

15.11

Obligations Absolute111

 

 

15.12

Table of Contents, Title and Headings111

 

 

15.13

Counterparts111

 

 

15.14

Satisfaction of Commitment Letter111

 

 

15.15

Time Of the Essence111

 

 

15.16

No Oral Change111

 

 

15.17

Monthly Statements112

 

 

15.18

No Advisory or Fiduciary Responsibility112

 

 

15.19

BENEFICIAL OWNERSHIP-/USA PATRIOT Act112

 

 

15.20

Treatment of Certain Information; Confidentiality113

 

 

15.21

Amendment and Restatement114

 

 

15.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions114

 




viii

--------------------------------------------------------------------------------

 

SCHEDULES

 

 

Schedule 1.1(a)

Lenders’ Commitment

Schedule 1.1(b)

Existing Swapped Loans/Existing Swaps

Schedule 4

Authorized Officers

Schedule 6.4

Ownership Interests and Taxpayer Identification Numbers

Schedule 6.14.2

Borrowing Base Properties

Schedule 6.14.3

Environmental Reports

Schedule 6.14.5

Ground Leases

Schedule 6.23.1

Major Leases

Schedule 15.1

Notices

 




ix

--------------------------------------------------------------------------------

 

EXHIBITS

 

 

Exhibit A

--Form of Loan Notice

Exhibit B

--Form of Note

Exhibit C

--Form of Compliance Certificate

Exhibit D

--Form of Assignment and Assumption

Exhibit E

-- Form of Closing Compliance Certificate

Exhibit F-1

--Form of CRT Guaranty Agreement

Exhibit F-2

--Form of Subsidiary Guaranty Agreement

Exhibit H

--Form of Cash Flow Projections

 

 

x

--------------------------------------------------------------------------------

 

THIS THIRD AMENDED AND RESTATED LOAN AGREEMENT AMENDS and RESTATES IN its
ENTIRETY THAT CERTAIN SECOND AMENDED AND RESTATED LOAN AGREEMENT DATED AS OF
SEPTEMBER 8, 2017 AMONGST CEDAR REALTY TRUST PARTNERSHIP, L.P., THE LENDERS
PARTY THERETO, AND KEYBANK NATIONAL ASSOCIATION, AS AGENT (the “EXISTING
AGREEMENT”).

 

THIRD Amended and RESTATED LOAN AGREEMENT

This agreement (this “Loan Agreement” or “Agreement”) is made and entered into
as of July 24, 2018, by and between CEDAR REALTY TRUST PARTNERSHIP, L.P., a
Delaware limited partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”) and the several banks and other financial institutions as are, or
may from time to time become parties to this Agreement (each a “Lender” and
collectively, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as administrative
agent for the Lenders (the “Administrative Agent”), KEYBANC CAPITAL MARKETS
CAPITAL ONE, NATIONAL ASSOCIATION, MANUFACTURERS AND TRADERS TRUST COMPANY and
REGIONS CAPITAL MARKETS, as Joint Lead Arrangers and Joint Bookrunners, and TD
BANK, N.A., as Documentation Agent.

WITNESSETH:

WHEREAS, the Borrower has entered into the Existing Facility (as hereinafter
defined) and has requested that the Lenders amend and restate the Existing
Facility to, among other things, increase the aggregate principal amount of the
Loan by adding a  Tranche E Term Facility (as such term is hereinafter defined);
and

WHEREAS, the Lenders have so agreed to amend and restate the Existing Facility
so as to provide to the Borrower a Tranche E Term Facility on and subject to the
terms and conditions set forth herein; and

WHEREAS, each lender party to the Existing Facility has become a Lender under
this Agreement or has been paid in full all principal, interest, fees and other
amounts owing to it under the Existing Facility.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.DEFINITIONS.

1.1Defined Terms.

1

--------------------------------------------------------------------------------

 

As used in this Loan Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

“Act” shall have the meaning set forth in Section 15.19.

“Additional Borrowing Base Request” shall have the meaning set forth in Section
3.4.

“Adjusted Capitalized Value” shall mean with respect to any Borrowing Base
Property, the most recent fiscal quarter Adjusted Net Operating Income for such
Borrowing Base Property, annualized, capitalized at the Capitalization Rate.

“Adjusted FFO” shall mean, for CRT and its Consolidated Subsidiaries, net income
(loss) (computed in accordance with GAAP), excluding gains (or losses) from (i)
debt restructurings, (ii) sales of real property, and (iii) extraordinary and/or
nonrecurring items, plus real estate related depreciation and amortization and
after adjustments for unconsolidated partnerships and joint ventures, as set
forth in more detail under the definitions and interpretations thereof relative
to funds from operations promulgated by the National Association of Real Estate
Investment Trusts or its successor.

“Adjusted Net Operating Income” shall mean, for any period of determination, for
any Individual Property, the Pro Rata Share of (i) Net Operating Income, less
(ii) management fees (calculated as the greater of either three percent (3%) of
total revenue or actual management expenses incurred), to the extent not already
deducted from Net Operating Income, less (iii) allowances for capital
expenditures in the amount of (a)  $250 per unit for any residential units, and
(b) $0.20 per annum per rentable square foot of all other completed
improvements.

“Administrative Agent” shall mean, KEYBANK NATIONAL ASSOCIATION, acting as agent
for the Lenders, together with its successors and assigns.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth in Section 15.1, or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Advance Date” shall have the meaning set forth in Section 2.1.2(a).

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” shall have the meaning set forth in Section 15.1(c).

“Agreement” shall have the meaning set forth in the Preamble.

“Anti-Corruption Laws” means the FCPA, the UK Bribery Act 2010 and similar,
applicable legislation in other jurisdictions.

2

--------------------------------------------------------------------------------

 

“Applicable Margin” shall mean, for any day, with respect to any LIBO Rate
Advances under the Tranche A Term Facility, the Tranche B Term Facility, the
Tranche C Term Facility, the Tranche D Term Facility, or the Tranche E Term
Facility or Base Rate Advances under the Tranche A Term Facility, the Tranche B
Term Facility, the Tranche C Term Facility, the Tranche D Term Facility, or the
Tranche E Term Facility, as the case may be, the applicable rate per annum set
forth below under the caption “Tranche A LIBO Rate Advances”, “Tranche A Base
Rate Advances”, “Tranche B LIBO Rate Advances”, “Tranche B Base Rate Advances”,
“Tranche C LIBO Rate Advances”, “Tranche C Base Rate Advances”, “Tranche D LIBO
Rate Advances”, “Tranche D Base Rate Advances”, “Tranche E LIBO Rate Advances”
or “Tranche E Base Rate Advances”, as the case may be:

Level

Leverage Ratio

Tranche A

LIBO Rate Advances

Applicable Margin

Tranche A

Base Rate Advances

Applicable Margin

Tranche B

LIBO Rate Advances

Applicable Margin

Tranche B

Base Rate Advances

Applicable Margin

1

≥ 55.0% but < 60.0%

2.25%

1.25%

1.90%

0.90%

2

≥ 50.0% but < 55.0%

1.95%

0.95%

1.60%

0.60%

3

≥ 45.0% but < 50.0%

1.80%

0.80%

1.45%

0.45%

4

< 45.0%

1.70%

0.70%

1.30%

0.30%

 

Level

Leverage Ratio

Tranche C

LIBO Rate Advances

Applicable Margin

Tranche C

Base Rate Advances

Applicable Margin

Tranche D

LIBO Rate Advances

Applicable Margin

Tranche D

Base Rate Advances

Applicable Margin

1

≥ 55.0% but < 60.0%

1.90%

0.90%

1.90%

0.90%

2

≥ 50.0% but < 55.0%

1.60%

0.60%

1.60%

0.60%

3

≥ 45.0% but < 50.0%

1.45%

0.45%

1.45%

.0.45%

4

< 45.0%

1.30%

0.30%

1.30%

0.30%

 

Level

Leverage Ratio

Tranche E

LIBO Rate Advances

Applicable Margin

Tranche E

Base Rate Advances

Applicable Margin

1

≥ 55.0% but < 60.0%

2.25%

1.25%

2

≥ 50.0% but < 55.0%

1.95%

0.95%

3

≥ 45.0% but < 50.0%

1.80%

0.80%

4

< 45.0%

1.70%

0.70%

 

Each change in the applicable LIBO Rate Advances Applicable Margin or the Base
Rate Advances Applicable Margin, as the case may be, shall apply during the
period commencing on the date of the most recent Compliance Certificate
delivered to the Administrative Agent and ending on the date of receipt of the
next Compliance Certificate.  If a Compliance Certificate is not delivered to
the Administrative Agent in accordance with the terms hereof, the Applicable
Margin shall be deemed to be based on Level 1 until the required Compliance
Certificate is delivered to the Administrative Agent.  The provisions of this
definition shall be subject to Section 2.3.16.

3

--------------------------------------------------------------------------------

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall mean, collectively, KeyBanc Capital Markets, Capital One,
National Association, Manufacturers and Traders Trust Company and Regions
Capital Markets.

“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.3, and accepted by the Administrative Agent), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Vice President of Operations and their respective successors, it being
understood that one individual may hold the office of Chief Operating Officer
and Vice President of Operations.  

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one half of 1% (0.50%), or (b) the
Prime Rate in effect for such day.  “Prime Rate” shall mean the rate of interest
in effect for such day as publicly announced from time to time by KeyBank as its
“prime rate.”  The “prime rate” is a rate set by KeyBank based upon various
factors including KeyBank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by KeyBank shall take effect at the opening of business
on the day specified in the public announcement of such change.  

“Base Rate Advance” shall mean any principal amount outstanding under this
Agreement which pursuant to this Agreement bears interest at the Base Rate
Accrual Rate.

“Base Rate Accrual Rate” shall mean the greater of (a) the Base Rate plus the
Applicable Margin or (b) the LIBO Rate (as specified in clause (b) of the
definition thereof) plus the Applicable Margin for the corresponding LIBO Rate
Advance had such advance been a LIBO Rate Advance.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial

4

--------------------------------------------------------------------------------

 

Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. §1010.230.

“Book Value” shall mean the value of such property or asset, as determined in
accordance with GAAP.

“Borrower” shall have the meaning set forth in the Preamble.

“Borrower Materials” shall have the meaning set forth in Section 7.2.13.

“Borrower Subsidiaries” shall mean, individually and collectively, all of the
Subsidiaries of the Borrower and/or CRT.

“Borrower Termination Date” shall have the meaning set forth in Section 2.2.6.

“Borrowing Base Property” and “Borrowing Base Properties” shall mean, the
Individual Properties initially listed in Schedule 6.14.2(i) hereto, plus any
Individual Property which subsequently becomes a Borrowing Base Property in
accordance with Section 3.4 hereof, but excluding (i) any Borrowing Base
Property which is determined by the Administrative Agent to no longer be a
Borrowing Base Property in accordance with Section 3.3, hereof, or (ii) any
Borrowing Base Property which is released in accordance with Section 3.2 hereof.

“Borrowing Base Property Owner” and “Borrowing Base Property Owners” shall mean,
from time to time, the Wholly-Owned Subsidiary or Subsidiaries of the Borrower
or CRT (or an Unconsolidated CRT Entity to the extent approved by the
Administrative Agent) which is or are the owner or owners of the fee simple
interest in, or the approved ground lessee of, a Borrowing Base Property or the
Borrowing Base Properties.

“Borrowing Base Property Requirements” shall mean the requirements, with respect
to any Individual Property, set forth below:

(a)The Individual Property satisfies all Eligibility Criteria or is otherwise
approved by the Required Lenders.

(b)Each applicable Loan Party has executed and delivered to the Administrative
Agent a Guaranty.

(c)The Individual Property is owned in fee simple or ground leased pursuant to a
Ground Lease by a Wholly-Owned Subsidiary of the Borrower, except as otherwise
approved by the Administrative Agent.

(d)The Administrative Agent shall have received and completed a satisfactory
review of such due diligence as the Administrative Agent may reasonably require
(with the Borrower delivering such diligence to the Administrative Agent for
delivery to the Lenders) with respect to any Individual Property (with the
Administrative Agent agreeing to use reasonable efforts to utilize any due
diligence

5

--------------------------------------------------------------------------------

 

previously submitted by the Borrower and received by the Administrative Agent
pursuant to the Existing Facility), including, without limitation:

(i)To the extent in Borrower’s files, a copy of the owner’s title insurance
policy or other evidence of the status of title to the Individual Property
reasonably satisfactory to the Administrative Agent and the Administrative
Agent’s counsel; and

(ii)To the extent requested by the Administrative Agent, copies of all Major
Leases; and

(iii)To the extent in the Borrower’s files, a current environmental Phase I Site
Assessment performed by a firm reasonably acceptable to the Administrative Agent
within six (6) months of submission to the Administrative Agent, which indicates
the property is free from recognized hazardous materials or substances apparent
from the inspection, or affected by such environmental matters as may be
reasonably acceptable to the Administrative Agent.

“Borrowing Base Value” shall mean, as of the most recent Compliance Certificate
or Borrowing Base Property report, as applicable, delivered to the
Administrative Agent, the sum of for all Borrowing Base Properties, (a) the
lesser of (i) sixty percent (60%) of the Adjusted Capitalized Value of all such
Borrowing Base Properties, or (ii) the Implied Loan Amount for all such
Borrowing Base Properties, less (b) all Unsecured Debt of CRT and its
Subsidiaries (excluding the Total Outstandings); provided, however, for purposes
of calculating Borrowing Base Value, (x) the Borrowing Base Value from any
single Borrowing Base Property shall not exceed fifteen percent (15%) of the
total Borrowing Base Value and any Borrowing Base Value from such Borrowing Base
Asset in excess of fifteen percent (15%) shall be excluded from the calculation
of total Borrowing Base Value, and (y) aggregate rents from any single tenant or
affiliate group of tenants may not exceed twenty five percent (25%) of the total
rents of CRT and its Subsidiaries, and any rents from such tenants or affiliated
group in excess of twenty five percent (25%) shall be excluded from the
calculation of total Borrowing Base Value.  

“Breakage Fee” shall have the meaning set forth in Section 2.3.15.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any LIBO Rate Advance, shall mean
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.  Further, payments shall be due
on the first Business Day of each calendar month

“Calculation Date” shall mean the last day of each calendar quarter commencing
with June 30, 2018.

“Calculation Period” shall mean for each Calculation Date, the just completed
calendar quarter (inclusive of the applicable Calculation Date).

6

--------------------------------------------------------------------------------

 

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.

“Capitalization Rate” shall be equal to seven percent (7.00%).

“Cash Flow Projections” shall mean a detailed schedule of all cash Distributions
projected to be made to the Borrower from the Borrower Subsidiaries, as detailed
on the model delivered to the Administrative Agent prior to the Closing Date
(attached hereto as Exhibit H), and subject to change as shall be detailed in
the respective Officer’s Certificate to be provided to the Administrative Agent
as set forth herein, as may be requested by Administrative Agent from time to
time.

“CFTC” means the Commodity and Futures Trading Commission, and any successor
thereto.

“CFTC Regulations” means any and all regulations, rules, directives, or orders
now or hereafter promulgated or issued by CFTC relating to Swap Contracts.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental
Authority.  Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines and directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean the occurrence of any of the following:

(a)

The acquisition by any Person, or “group” (within the meaning of Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934, as amended) of Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended), directly or indirectly, of 50% or more of the outstanding
shares of voting stock of CRT, other than short term acquisitions necessary in
connection with the ultimate sale or other offerings of equity interests
otherwise permitted hereunder;

(b)

During any period of twelve (12) consecutive calendar months, individuals:

 

(1)

Who were directors of CRT on the first day of such period; or

7

--------------------------------------------------------------------------------

 

(2)Whose election or nomination for election to the board of directors of CRT
was recommended or approved by at least a majority of the directors then still
in office who were directors of CRT on the first day of such period, or whose
election or nomination for election was so approved,

shall cease to constitute a majority of the board of directors of CRT; or

(c)

CRT shall cease to be the sole general partner of Borrower; or

(d)CRT shall cease to own a minimum of 50% of the beneficial ownership interest
in the Borrower, or

(e)With respect to any Borrowing Base Property Owner, the transfer of any
ownership interest therein such that such Borrowing Base Property Owner is not a
Wholly-Owned Subsidiary of the Borrower or CRT.

“Closing Compliance Certificate” shall have the meaning set forth in
Section 5.1.2(b).

“Closing Date” shall have the meaning set forth in Section 5.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued
thereunder.  Section references to the Code are to the Code, as in effect at the
date of this Agreement and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.

“Combined EBITDA” shall mean the sum of the Pro Rata Share of EBITDA for each
Consolidated CRT Entity and each Unconsolidated CRT Entity.

“Commitment” shall mean, with respect to each Lender, the aggregate amount of
such Lender’s Tranche A Term Commitment, Tranche B Term Commitment, Tranche C
Term Commitment, Tranche D Term Commitment and Tranche E Term Commitment.

“Commitment Letter” shall mean that certain Confidential Summary of Terms and
Conditions, dated as of June, 2018, by and among the Borrower and KeyBank.

“Commitment Percentage” shall mean with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of, as applicable, the Total
Tranche A Term Commitments, the Total Tranche B Term Commitments, the Total
Tranche C Term Commitments, the Total Tranche D Term Commitments or the Total
Tranche E Term Commitments represented by such Lender’s Commitment at such
time.  If the commitment of each Lender to make Loan Advances has been
terminated pursuant to Section 11.2 or if the Tranche A Term Commitments,
Tranche B Term Commitments, Tranche C Term Commitments, Tranche D Term
Commitments or Tranche E Term Commitments have expired, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1.1(a) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

8

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit C.

“Consolidated” or “Consolidating” shall mean consolidated or consolidating as
defined in accordance with GAAP.

“Consolidated CRT Entity” or “Consolidated CRT Entities” shall mean, singly and
collectively, the Borrower, CRT, and any Subsidiary of the Borrower or CRT that
is Consolidated.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” shall mean a Loan Advance.

“CRT” shall mean Cedar Realty Trust, Inc., a Maryland corporation.

“Debt” shall mean, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been, or should be, in accordance with generally accepted accounting
principles, recorded as capital leases, to the extent required to be so
recorded, (vi) all reimbursement, payment or similar obligations of such Person,
contingent or otherwise, under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or in
connection with workers’ compensation, unemployment insurance, old-age pensions
and other social security benefits in the ordinary course of business), (vii)
any Guarantee of any indebtedness or other obligation of any Person, either
directly or indirectly, of indebtedness described in clauses (i) through (vi),
and (viii) all Debt referred to in clauses (i) through (vii) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien, security interest or other charge or
encumbrance upon or in property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.  For the purposes of the
calculation of the Financial Covenants, Debt of any entity in which a Person
owns an ownership interest shall be calculated on its Pro Rata Share of such
Debt, unless such Person has delivered a guaranty or other indemnity in
connection with such Debt creating a greater proportionate liability, in which
event, such greater liability shall apply.

9

--------------------------------------------------------------------------------

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” shall have the meaning set forth in Section 10.1.

“Default Rate” shall mean an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Margin, if any, applicable to Base Rate Advances plus (iii) four
percent (4.0%) per annum; provided, however, that with respect to a LIBO Rate
Advance, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus four
percent (4.0%) per annum.

“Defaulting Lender” shall mean Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower and each Lender.

10

--------------------------------------------------------------------------------

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction (including, as of the
date of this Agreement, Cuba, Iran, North Korea, Sudan and Syria).

“Development Assets” shall mean Individual Properties as to which construction
of the associated or contemplated improvements has commenced (either new
construction or substantial renovation) but has not yet been completed such that
a certificate of occupancy (or the local equivalent) for a substantial portion
of the intended improvements has not yet been issued or, for any completed
project, until one hundred eighty (180) days after completion.  

“Distribution” shall mean, with respect to any Person, that such Person has paid
a dividend or returned any equity capital to its stockholders, members or
partners or made any other distribution, payment or delivery of property (other
than common stock or partnership or membership interests of such Person) or cash
to its stockholders, members or partners as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any membership or partnership
interests (or any options or warrants issued by such Person with respect to its
capital stock or membership or partnership interests), or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock or any membership or partnership
interests of such Person (or any options or warrants issued by such Person with
respect to its capital stock or membership or partnership interests).  Without
limiting the foregoing, “Distributions” with respect to any Person shall also
include all payments made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans.

“Dollars” shall mean lawful money of the United States.

“EBITDA” shall mean for any Person the sum of (i) net income (or loss), plus
(ii) actual interest paid or payable respecting all Debt to the extent included
as an expense in the calculation of net income (or loss), plus (iii) total Tax
Expenses to the extent included as an expense in the calculation of net income
(or loss), plus (iv) total depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss), plus (v)
losses from extraordinary items, nonrecurring items, asset sales, write-ups or
forgiveness of debt, to the extent included as an expense in the calculation of
net income, minus (vi) gains from extraordinary items, nonrecurring items, asset
sales, write-ups or forgiveness of debt, to the extent included as income in the
calculation of net income, minus (vii) allowances for capital expenditures in
the amount of $0.20 per annum per rentable square foot of improvements, adjusted
(viii) for the elimination of straight line rents, all of the foregoing as
determined in accordance with GAAP, as appropriate, minus (ix) to the extent not
deducted in calculating net income (or loss), Ground Lease Payments (except to
the extent of any portion of such payment which is treated as a payment under a
capital lease in accordance with GAAP).  Without limiting the generality of the
foregoing, in determining EBITDA, net income shall include as income, Rent Loss
Proceeds.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA

11

--------------------------------------------------------------------------------

 

Member Country which is a Subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligibility Criteria” shall mean the following criteria which must be satisfied
in a manner acceptable to the Administrative Agent for each Borrowing Base
Property:

(a)

The Borrowing Base Property is a completed retail center located within the
contiguous United States within one of CRT’s then current core markets, and
being owned by a Borrowing Base Property Owner and managed by the Borrower;

(b)The Borrowing Base Property is of a scope and of an asset quality consistent
with CRT’s other grocery-anchored properties or such other retail center-related
assets as is approved by the Administrative Agent;

(c)The Borrower provides reasonably acceptable historical operating and leasing
information;

(d)The Borrower provides a certification as to the absence of any material
environmental issues;

(e)The Borrower provides certification as to the absence of any material
structural issues; and

(f)No security interests, liens or other encumbrances shall exist on the
Borrowing Base Property upon its inclusion as a Borrowing Base Property, other
than Permitted Liens.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 13.3.2 (including the requirements or limitations set
forth in Sections 13.3.2(c), (e) and (f), subject to such consents, if any, as
may be required under Section 13.3.2(c)).

“Environmental Report” shall mean, each of the environmental reports listed on
Schedule 6.14.3 hereto, plus any environmental report delivered to
Administrative Agent in connection with the addition of a Borrowing Base
Property in accordance with Section 3.4 hereof.

“Environmental Legal Requirements” shall mean any and all applicable Federal,
state and local statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems, as the same now exists or may be changed or amended or

12

--------------------------------------------------------------------------------

 

come into effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with either Borrower or a Loan Party would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of either Borrower or a Loan Party being or having
been a general partner of such Person.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” shall have the meaning set forth in Section 10.1.

“Event of Loss” shall mean, with respect to any Borrowing Base Property, any of
the following: (a) any loss or destruction of, or damage to, such Borrowing Base
Property; or (b) any actual condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, of such Borrowing Base Property, or
confiscation of such Borrowing Base Property or the requisition of such
Borrowing Base Property by a Governmental Agency or any Person having the power
of eminent domain, or any voluntary transfer of such Borrowing Base Property or
any portion thereof in lieu of any such condemnation, seizure or taking.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall gross or net income (however denominated), and franchise taxes or
similar taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or with which it has a
present of former connection (other than any such connection resulting from its
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with Sections 2.8.5(b)(i), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 13.2.4), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (ii)
of Section 2.8.5(b), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive

13

--------------------------------------------------------------------------------

 

additional amounts from the Borrower with respect to such withholding tax
pursuant to Sections 2.8.5(b) or (c), (e) any tax attributable to a failure or
inability to comply with Section 2.8.5(c), and (f) any U.S. federal withholding
taxes imposed under FATCA.

“Existing 2016 Term Loan Facility” shall mean the term loan facility provided to
Borrower by various lenders and KeyBank National Association, as administrative
agent, pursuant to that certain Loan Agreement dated as of April 26, 2016, as
amended by that certain First Amendment to Loan Agreement dated July 15, 2016
and that certain Second Amendment to Loan Agreement dated as of the date hereof,
and various documents and instruments executed in connection therewith, as all
of the foregoing have been and may hereafter be amended.

“Existing Agreement” shall have the meaning set forth in the introduction to
this Agreement.

“Existing Borrowing Base Properties” shall mean the Individual Properties that
are qualified as Borrowing Base Properties under the Existing Facility as of the
Closing Date.

“Existing Facility” shall mean the term loan credit facility provided to
Borrower by various lenders and KeyBank National Association, as administrative
agent, pursuant to the Existing Agreement and various documents and instruments
executed in connection therewith.

“Existing Swapped Loans” shall mean the term loans described on Schedule 1.1(b).

“Existing Swaps” shall mean the Existing Swaps described on Schedule 1.1(b).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions in effect on the next preceding Business Day as
so published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to KeyBank on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of even date herewith,
by and among the Borrower and KeyBank.

“Financial Covenants” shall mean those covenants of the Borrower set forth in
Sections 7.17, 7.18, 7.19, 7.20, and 7.22.

14

--------------------------------------------------------------------------------

 

“Fiscal Year” shall mean each twelve month period commencing on January 1 and
ending on December 31.

“Fixed Charges” shall mean, without duplication, the aggregate of the Pro Rata
Share of all (a) Interest Expenses (excluding any interest expenses required to
be capitalized under GAAP), (b) regularly scheduled principal amortization
payments (other than any final “balloon” payments due at maturity) on all Debt
of the Consolidated CRT Entities and the Unconsolidated CRT Entities, (c)
preferred dividend payments or required Distributions (other than Distributions
by the Borrower to holders of operating partnership units and Distributions by
CRT to common equity holders) paid or payable by the Consolidated CRT Entities
and the Unconsolidated CRT Entities, (d) any portion of a payment under a lease
which is treated as a payment under a capital lease in accordance with GAAP, and
(e) Tax Expenses for the Consolidated CRT Entities and the Unconsolidated CRT
Entities, all of the foregoing as determined in accordance with GAAP.  

“Fixed Charge Ratio” shall mean, for each Calculation Period, the ratio of (a)
Combined EBITDA to (b) Fixed Charges.

“Foreign Lender” shall mean any Lender that is not a United States person within
the meaning of Section 7701(a)(30) of the Code.

“Formation Documents” shall mean, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws and any similar agreement, document or instrument of
any Person, as amended subject to the terms and provisions hereof.

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Evidence” shall mean, in connection with the Borrower raising the funds
necessary to make any Mandatory Principal Payment to be made pursuant to Section
2.3.8, evidence in connection with (i) the sale of any asset, that the Borrower
has entered into a sales agreement, letter of intent, or listed the asset for
sale with a recognized broker or (ii) the financing or refinancing of an asset,
that the Borrower has obtained a commitment for such financing or submitted a
loan application to a recognized financial institution, the proceeds of which
together with such other funds as are available to the Borrower will be
sufficient to make the required payment.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

15

--------------------------------------------------------------------------------

 

“Ground Leases” shall mean, from time to time, any ground lease relative to an
Individual Property and with respect to “Ground Leases” covering Borrowing Base
Properties, for which the Administrative Agent has given its prior written
approval.

“Ground Lease Payments” shall mean the sum of the Pro Rata Share of (i) payments
made by the Consolidated CRT Entities under Ground Leases and (ii) payments made
under Ground Leases by Unconsolidated CRT Entities.  Ground Lease Payments shall
not include the payments made by Cedar-South Philadelphia I, LLC under that
certain ground lease dated as of October 31, 2003 by and between SPSP
Corporation, Passyunk Supermarket, Inc., and Twenty Fourth Street Passyunk
Partners, L.P., as landlord, and Cedar-South Philadelphia I, LLC, as tenant.

“Guarantee” shall mean, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien).  The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

“Guaranty” shall have the meaning set forth in Section 3.1, as such agreements
may be amended, restated, supplemented or otherwise updated or modified from
time to time.

“Guarantor” or “Guarantors” shall mean CRT and those certain single-purpose
Subsidiaries of the Borrower that have entered into a Guaranty, including
without limitation, each Borrowing Base Property Owner and each Wholly-Owned
Subsidiary of the Borrower or CRT which owns a direct or indirect ownership
interest in a Borrowing Base Property Owner.

“Hazardous Materials” shall mean and include asbestos, mold, flammable
materials, explosives, radioactive substances, polychlorinated biphenyls,
radioactive substances, other carcinogens, oil and other petroleum products,
pollutants or contaminants that could be a detriment to the environment, and any
other hazardous or toxic materials, wastes, or substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, rules, codes or regulations, or any judicial or administrative
interpretation of such laws, rules, codes or regulations.

16

--------------------------------------------------------------------------------

 

“Implied Debt Service” shall mean the greater of (a) the annual amount of
principal and interest payable on a hypothetical loan in an amount equal to the
Implied Loan Amount, based upon a thirty (30) year direct reduction monthly
amortization schedule and a per annum interest rate equal to the actual blended
interest rate for the Loan, or (b) an annual debt service constant of seven and
nineteen one-hundredths percent (7.19%) on such hypothetical loan amount.

“Implied Debt Service Coverage Ratio” shall mean as of each Calculation Date,
the ratio of (i) the aggregate of (a) Adjusted Net Operating Income for all
Borrowing Base Properties for the most recent fiscal quarter, annualized, to
(ii) Implied Debt Service; such calculation and results to be as verified by the
Administrative Agent.

“Implied Loan Amount” shall mean a principal amount which would generate as of
any Calculation Date an Implied Debt Service Coverage Ratio of 1.70 to 1.00,
which Implied Loan Amount may be revised by the Administrative Agent after the
Closing Date or as of the most recent Compliance Certificate or Borrowing Base
Property report, as applicable, delivered to the Administrative Agent, to
reflect additions, removals and other adjustments to the Borrowing Base
Properties since the Closing Date or the most recent Compliance Certificate or
Borrowing Base Property report, as applicable, delivered to the Administrative
Agent.

“Increase Effective Date” shall have the meaning set forth in Section 2.1.1(d).

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 15.9.2.

“Individual Property” and “Individual Properties” shall mean, from time to time,
all real estate property owned or ground leased by any Consolidated CRT Entity
or any Unconsolidated CRT Entity, together with all improvements, fixtures,
equipment, and personalty relating to such property.

“Information” shall have the meaning set forth in Section 15.20.

“Interest Expense” shall mean the sum of the Pro Rata Share of the aggregate
actual interest expense (whether expensed or capitalized) paid or payable
respecting all Debt by the Consolidated CRT Entities and the Unconsolidated CRT
Entities.

“Interest Period” shall mean, as to each LIBO Rate Advance, the period
commencing on the date such LIBO Rate Advance is disbursed or converted to or
continued as a LIBO Rate Advance and ending on the numerically corresponding day
in the first, second, third or sixth month thereafter, as selected by the
Borrower in its Loan Notice; provided that:

(i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(ii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such

17

--------------------------------------------------------------------------------

 

Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)

no Interest Period shall extend beyond the Maturity Date.

“Investment” shall mean the acquisition of any real property or tangible
personal property or of any stock or other security, any loan, advance, bank
deposit, money market fund, contribution to capital, extension of credit (except
for accounts receivable arising in the ordinary course of business and payable
in accordance with customary terms), or purchase or commitment or option to
purchase or otherwise acquire real estate or tangible personal property or stock
or other securities of any party or any part of the business or assets
comprising such business, or any part thereof.

“Joinder Agreement” shall have the meaning set forth in Section 2.1.1(d).

“KeyBank” shall mean KEYBANK NATIONAL ASSOCIATION and its successors and
assigns.

“Knowledge” or “knowledge” shall mean, with respect to any Loan Party, the
actual knowledge of any Authorized Officer of such Loan Party. Notwithstanding
the foregoing, such named parties and their successors are not parties to this
Agreement and shall have no liability for a breach of any representation,
warranty, covenant or agreement deemed to be made to their actual knowledge.

“Land Assets” shall mean Individual Properties constituting raw or undeveloped
land as to which construction of contemplated improvements has not commenced or
which does not generate rental revenues under a Ground Lease.

“Late Charge” shall have the meaning set forth in Section 2.3.14.

“Laws” shall mean, collectively, all Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“Lease” shall mean any lease relative to all or any portion of a Borrowing Base
Property.

“Lenders” shall have the meaning set forth in the Preamble.

“Lenders’ Consultant” shall have the meaning set forth in Section 7.25.1.

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

18

--------------------------------------------------------------------------------

 

“Leverage Ratio” shall mean the quotient (expressed as a percentage) resulting
from dividing (i) the aggregate of all Debt of the Consolidated CRT Entities and
the Unconsolidated CRT Entities by (ii) the Total Asset Value.

“LIBO Rate” shall mean:

(a)

For any Interest Period with respect to a LIBO Rate Advance, the rate per annum
equal to (A) the LIBOR Rate as published by Reuters (or other commercially
available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) (“LIBOR”), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (B) if such published
rate is not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Rate Advance being made, continued or converted by KeyBank
and with a term equivalent to such Interest Period would be offered to major
banks, including KeyBank, in the London interbank Eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided however, that if the rate as
determined under this clause (a) shall be less than zero (0), such rate shall be
deemed to be zero (0) for all Loans other than the Existing Swapped Loans during
the period they are subject to the Existing Swaps; provided, further, however,
that once the Existing Swapped Loans are no longer subject to the Existing
Swaps, if the rate as determined under this clause (a) shall be less than zero
(0), such rate shall be deemed to be zero (0) for the Existing Swapped Loans.

(b)

For any interest rate calculation with respect to a Base Rate Advance, the rate
per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time on the
date of determination (provided that if such day is not a London Business Day,
the next preceding London Business Day) for Dollar deposits being delivered in
the London interbank market for a term of one month commencing that day or (ii)
if such published rate is not available at such time for any reason, the rate
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the subject Base Rate Advance being made, continued or
converted by KeyBank and with a term equal to one month would be offered to
major banks, including KeyBank, in the London interbank Eurodollar market at
their request at the date and time of determination; provided however, that if
the rate as determined under this clause (b) shall be less than zero (0), such
rate shall be deemed to be zero (0) for all Loans other than the Existing
Swapped Loans during the period they are subject to the Existing Swaps;
provided, further, however, that once the Existing Swapped Loans are no longer
subject to the Existing Swaps, if the rate as determined under this clause (b)
shall be less than zero (0), such rate shall be deemed to be zero (0) for the
Existing Swapped Loans.

“LIBO Rate Advance” shall mean any principal outstanding under this Agreement
which pursuant to this Agreement bears interest at the LIBO Rate plus the
Applicable Margin.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the

19

--------------------------------------------------------------------------------

 

same economic effect as any of the foregoing, and mechanic’s, materialmen’s and
other similar liens and encumbrances.

“Licenses and Permits” shall mean all licenses, permits, authorizations and
agreements issued by or agreed to by any governmental authority or by a private
party, and including, but not limited to, building permits, occupancy permits
and such special permits, variances and other relief as may be required pursuant
to Laws which may be applicable to any Borrowing Base Property.

“Liquidation Proceeds” shall mean amounts received by the Administrative Agent
and/or the Lenders in the exercise of the rights and remedies under the Loan
Documents.

“Loan” shall mean, individually or collectively, as the context so requires, (i)
the Tranche A Term Facility, (ii) the Tranche B Term Facility, (iii) the Tranche
C Term Facility, (iv) the Tranche D Term Facility and (v) for the Tranche E Term
Facility, any extension of credit by a Lender to the Borrower under Article 2 in
the form of a Base Rate Advance or a LIBO Rate Advance.

“Loan Advance” or “Loan Advances” shall mean any advance of any proceeds of the
Tranche E Term Facility.

“Loan Agreement” shall have the meaning set forth in the Preamble.

“Loan Documents” shall have the meaning set forth in Section 3.1.

“Loan Notice” shall have the meaning set forth in Section 2.1.2(b).

“Loan Party” and “Loan Parties” shall mean, singly and collectively, the
Borrower, the Guarantors and each Borrowing Base Property Owner.

“Major Event of Loss” shall mean, with respect to any Borrowing Base Property,
any of the following: (a) any loss or destruction of, or damage to, such
Borrowing Base Property such that either (x) the repairs and restoration thereof
cannot be completed, in the judgment of the Lenders’ Consultant and if there is
no Lenders’ Consultant, an independent architect or engineer retained by the
Borrower, within six (6) months after the occurrence of such loss, damage or
destruction or (y) rendering more than fifty percent (50%) of the Borrowing Base
Property unusable for the purposes conducted thereon immediately prior to such
loss, destruction or damage, as determined by the applicable Lenders’ Consultant
and if there is no Lenders’ Consultant, an independent architect or engineer
retained by the Borrower; or (b) any actual condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of such Borrowing Base
Property, or confiscation of such Borrowing Base Property or the requisition of
such Borrowing Base Property by a Governmental Agency or any Person having the
power of eminent domain, or any voluntary transfer of such Borrowing Base
Property or any portion thereof in lieu of any such condemnation, seizure or
taking, rendering more than fifty percent (50%) of the leaseable area of such
Borrowing Base Property unusable for the purposes conducted thereon immediately
prior to action, as determined by the Lenders’ Consultant and if there is no
Lenders’ Consultant, an independent architect or engineer retained by the
Borrower.

20

--------------------------------------------------------------------------------

 

“Major Lease” shall mean (i) any Lease for space in any Borrowing Base Property
(x) in excess of 25,000 rentable square feet, or (y) in excess of 15,000
rentable square feet and in excess of ten percent (10%) of the rentable square
footage of such Borrowing Base Property, or (ii) any Lease with a tenant who is
a tenant in more than one Borrowing Base Property and who leases 25,000 or more
rentable square feet, in the aggregate, in all Borrowing Base Properties.

“Mandatory Principal Payment” shall have the meaning set forth in Section 2.3.8.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, operations or financial or other condition of any of the
Borrower, CRT, or, taken as a whole, the Loan Parties, (ii) the ability of any
of the Borrower, CRT, or, taken as a whole, the Loan Parties to perform any
material Obligations or to pay any Obligations which it is or they are obligated
to pay in accordance with the terms hereof or of any other Loan Document, or
(iii) the rights of, or benefits available to, the Administrative Agent and/or
any of the Lenders under any Loan Document.

“Maturity Date” shall be either of the Tranche A Term Facility Maturity Date,
the Tranche B Term Facility Maturity Date, the Tranche C Term Facility Maturity
Date, the Tranche D Term Facility Maturity Date, or the Tranche E Term Facility
Maturity Date, as the context of this Agreement requires.

“Maximum Loan Amount” shall have the meaning set forth in Section 2.1.1(b).

“Maximum Rate” shall have the meaning set forth in Section 15.2.

“Net Operating Income” shall mean, for any period of determination, (i) net
operating income generated by an Individual Property for such period (i.e.,
gross operating income, inclusive of any rent loss insurance, less expenses
(including Ground Lease Payments (except to the extent of any portion of such
payment which is treated as a payment under a capital lease in accordance with
GAAP)) and exclusive of debt service, capital expenditures and vacancy
allowances and before depreciation and amortization), determined in accordance
with GAAP, as generated by, through or under Leases, and (ii) all other income
arising from direct operations of or licenses or operating agreements for any
part of the Individual Property determined on a GAAP basis. For purposes hereof,
all rental income shall be adjusted for straight line rents.  Borrower shall
provide the Administrative Agent with all information and materials required by
the Administrative Agent necessary for the determination of Net Operating
Income.  If any Leases are scheduled to expire during such period of
determination, no rents or other amounts payable under such Leases with respect
to any portion of such period occurring after such scheduled expiration date
shall be included in the determination of Net Operating Income for such
period.  If any Leases are scheduled to commence (and rent and occupancy
pursuant thereto are also scheduled to commence) during such period of
determination, the rents and other amounts payable under such Leases with
respect to any period occurring after the scheduled commencement date shall be
included in the determination of Net Operating Income for such period.

“Net Worth” shall mean (a) the sum of (i) total CRT shareholders’ equity in the
Borrower and (ii) the limited partners’ interest in the Borrower (both
controlling and non-controlling interests) as of the Calculation Date appearing
on the consolidated financial statements of CRT as

21

--------------------------------------------------------------------------------

 

determined in accordance with GAAP, plus (b) depreciation and amortization
provided after June 30, 2017 through the Calculation Date on a cumulative basis.

“Non-Retail Assets” shall mean Individual Properties that generate more than
fifteen percent (15%) of base rental revenues from non-retail tenants; provided
however, that the Individual Properties generally known as Quartermaster Plaza,
South Philadelphia, Riverview Plaza, and East River shall (x) be deemed retail
assets and not “Non-Retail Assets” for all intents and purposes hereunder and
(y) remain in compliance with subsection (a) of the Eligibility Criteria upon
their respective development completions so long as each is completed
substantially in line with the Borrower's existing redevelopment plan.

“Note” shall mean, collectively, the various promissory notes payable to each
Lender (if requested by such Lender) in the form of Exhibit B.

“Obligations” shall mean without limitation, all and each of the following,
whether now existing or hereafter arising:

(a)

Any and all direct and indirect liabilities, debts, and obligations of the
Borrower or any Loan Party to the Administrative Agent or any Lender under or
arising out of the Loan Documents, each of every kind, nature, and description.

(b)

Each obligation to repay any loan, advance, indebtedness, note, obligation,
overdraft, or amount now or hereafter owing by the Borrower or any Loan Party to
the Administrative Agent or any Lender (including all future advances whether or
not made pursuant to a commitment by the Administrative Agent or any Lender)
under or arising out of the Loan Documents, whether or not any of such are
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, contingent, or of any other type, nature, or description, or
by reason of any cause of action which the Administrative Agent or any Lender
may hold against the Borrower or any Loan Party including, without limitation,
any obligation arising under any Swap Contract with the Administrative Agent or
any Lender or any Affiliate of a Lender.  

(c)

All notes and other obligations of the Borrower or any Loan Party now or
hereafter assigned to or held by the Administrative Agent or any Lender under or
arising out of the Loan Documents, each of every kind, nature, and
description.  

(d)

All interest, fees, and charges and other amounts which may be charged by the
Administrative Agent or any Lender to the Borrower or any Loan Party and/or
which may be due from the Borrower or any Loan Party to the Administrative Agent
or any Lender from time to time under or arising out of the Loan Documents.  

(e)

All costs and expenses incurred or paid by the Administrative Agent or any
Lender in respect of any agreement between the Borrower or any Loan Party and
the Administrative Agent or any Lender or instrument furnished by the Borrower
or any Loan Party to the Administrative Agent or any Lender (including, without
limitation, costs of collection, attorneys’ reasonable fees, and all court and
litigation costs and expenses) in connection with the Loan.  

(f)

Any and all covenants of the Borrower or any Loan Party to or with the
Administrative Agent or any Lender and any and all obligations of the Borrower
or any Loan Party

22

--------------------------------------------------------------------------------

 

to act or to refrain from acting in accordance with any agreement between the
Borrower or any Loan Party and the Administrative Agent or any Lender or
instrument furnished by the Borrower or any Loan Party to the Administrative
Agent, any Lender in connection with the Loan.

“Occupancy Ratio” shall mean with respect to any Borrowing Base Property, the
ratio as determined by the Administrative Agent of the rentable square footage
thereof as to which tenants are paying rent, to the total rentable square
footage thereof.  Notwithstanding the foregoing, for purposes of determining
compliance with Section 7.21.1 of this Agreement, the Occupancy Ratio for any
Borrowing Base Property as to which an Event of Loss has occurred shall be equal
to the greater of (i) the actual Occupancy Ratio with respect thereto or (ii)
the Occupancy Ratio immediately prior to the said Event of Loss for a period
equal to the lesser of (x) six (6) months from the occurrence of the Event of
Loss or (y) the determination that the subject Borrowing Base Property is not,
or ceases to be, a Restoration Property.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer’s Certificate” shall mean a certificate delivered to the Administrative
Agent by the Borrower, a Borrower Subsidiary, or a Guarantor, as the case may be
respectively, which is signed by an Authorized Officer.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outside Funding Date” shall have the meaning set forth in Section 2.1.1(b).

“Payment Period” shall mean each period commencing on the first Business Day of
each calendar month, and ending on and including the calendar day immediately
preceding the first Business Day of the next calendar month.

“Participant” shall have the meaning set forth in Section 13.3.4.

“Participant Register” shall have the meaning set forth in Section 13.3.4.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Debt” shall have the meaning set forth in Section 8.4.

“Permitted Distributions” shall mean (a) so long as no Event of Default exists
and is continuing, or would be created thereby, any Distributions (including the
repurchase or redemption of stock of CRT or partnership interests in the
Borrower) by the Borrower and CRT, (i) in any amount, provided that such
Distributions, when added to Distributions for each of the last three calendar
quarters, to the extent not included in the determination of Adjusted FFO, shall
not exceed ninety-five (95%) percent of Adjusted FFO for the just completed four
calendar quarters (with the initial test to be for the quarter ending June 30,
2018); provided that any Distributions by the

23

--------------------------------------------------------------------------------

 

Borrower or CRT shall be permitted as are necessary for CRT to maintain REIT
status including any Distributions that are greater than the amounts set forth
in this subclause (a)(i), (ii) concerning the issuance of operating partnership
units or stock in return for equity interests in connection with any Permitted
Investment, or (iii) in connection with the repurchase or redemption of
preferred stock of CRT utilizing the proceeds of new issued preferred or common
equity on equal or more favorable terms, or (b) at any time after and during the
continuance of any Event of Default, such Distributions as are necessary for CRT
to maintain REIT status (measured on a quarterly basis), all of the foregoing
tested by the Borrower on each Calculation Date, such calculation and results to
be as verified by the Administrative Agent.

“Permitted Liens” shall have the meaning set forth in Section 8.2.

“Permitted Investments” shall mean (without duplication) the following:

(a)

The Pro Rata Share of Investments in Development Assets (valued at undepreciated
Book Value) which, in the aggregate, do not exceed twenty percent (20%) of Total
Asset Value;

(b)

The Pro Rata Share of Investments in Land Assets which, in the aggregate, valued
at undepreciated Book Value do not exceed seven and one-half percent (7.5%) of
Total Asset Value;

(c)

Investments in Unconsolidated CRT Entities including, without limitation, the
purchase of all or any portion of any interests held by persons that are not
Wholly-Owned Subsidiaries of the Borrower;

(d)

The Pro Rata Share of Investments in Non-Retail Assets which, in the aggregate,
do not exceed ten percent (10%) of Total Asset Value; and

(e)

Investments in Permitted Swap Contracts.

Notwithstanding anything in this Agreement to the contrary, the total Permitted
Investments described in Sections (a), (b), and (d) above shall not, in the
aggregate, exceed twenty-five percent (25%) of the Total Asset Value.

“Permitted Swap Contract” shall mean any Swap Contract entered into in
accordance with the terms and provisions of Section 8.17.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) any Loan Party or any ERISA Affiliate,
including each such Plan for the five year period immediately following the
latest date on which such Loan Party or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such Plan.

“Platform” shall have the meaning set forth in Section 7.2.13.

“Preliminary Approval” shall mean the following:

24

--------------------------------------------------------------------------------

 

(a)

Delivery by the Borrower to the Administrative Agent and the Lenders of the
following with respect to any Individual Property proposed to be a Borrowing
Base Property, each such item to the reasonable satisfaction of the
Administrative Agent and the Lenders:

(i)

A physical description;

(ii)

A current rent roll, ARGUS runs and a leasing status report for the Individual
Property, along with operating statements;

(iii)

To the extent then available in Borrower’s files, the following: a survey,
environmental reports, copies of existing title insurance policies or a title
commitment, engineering reports and similar information; and

(iv)

The Borrower’s certification that to its knowledge the proposed Borrowing Base
Property presently satisfies (or is anticipated to satisfy upon the approval of
such Borrowing Base Property) the Eligibility Criteria set forth in subsections
(a), (d), (e) and (f), of the definition of Eligibility Criteria.

(b)

Administrative Agent shall, within ten (10) Business Days after delivery of all
items described in subsection (a), above, grant or deny the preliminary approval
for the proposed Borrowing Base Property.

“Prepayment Premium” means a premium payable pro rata to the Tranche A Lenders
or the Tranche E Lenders, as the case may be, with respect to a prepayment of
the applicable Tranche A Term Facility or the Tranche E Facility, equal to the
following amount for the following periods:

If Prepayment of the Tranche A Term Facility Loans occurs

Tranche A Prepayment Fee

 

If Prepayment of the Tranche E Term Facility Loans occurs

Tranche E Prepayment Fee

On or before September 8, 2018

2% of the principal amount prepaid.

 

On or before July 24, 2019

2% of the principal amount prepaid.

After September 8, 2018 but on or before September 8, 2019

1% of the principal amount prepaid.

 

After July 24, 2019 but on or before July 24, 2020

1% of the principal amount prepaid.

After September 8, 2019

0%

 

After July 24, 2020

0%

 

 

25

--------------------------------------------------------------------------------

 

“Pro Rata Share” shall mean a calculation based on the percentage of the Capital
Stock of or other equity interest in any Person owned, directly or indirectly,
by the Borrower and/or CRT.

“Public Lender” shall have the meaning set forth in Section 7.2.13.

“Register” shall have the meaning set forth in Section 13.3.3.

“REIT” shall mean a “real estate investment trust” as such term is defined in
Section 856 of the Code.

“Related Part(y)ies” shall mean, with respect to any Person, such Person’s
Affiliates, and the partners, members, shareholders, directors, officers,
employees, agents, trustees and advisors of such Person and of such Person’s
Affiliates.

“Release Conditions” shall have the meaning set forth in Section 3.2.

“Release Request” shall have the meaning set forth in Section 3.2.

“Rent Loss Proceeds” shall mean the proceeds received under any rent loss or
business interruption insurance policies.

“Repair Work” shall mean any work necessary to repair, restore, rebuild or
replace an affected Borrowing Base Property to its condition immediately prior
to an Event of Loss.

“Reportable Event” shall mean an event described in Section 4043(b) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC
Regulation Section 2615, or as otherwise now or hereafter defined in ERISA.

“Required Lenders” shall mean, as of any date of determination, Lenders having
greater than 50% of the Total Commitments or, if the Commitment of each Lender
to make Loans has been terminated pursuant to Section 11, Lenders holding in the
aggregate greater than 50%  of the Total Outstandings; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Restoration Property” shall mean any Borrowing Base Property as to which an
Event of Loss has occurred and as to which the Repair Work can be completed in
six (6) months, as determined by the Administrative Agent in its reasonable
discretion.

“Revolving/Term Facility” shall mean the revolving credit and term loan facility
provided to the Borrower by various lenders and KeyBank National Association, as
administrative agent, pursuant to that certain Fourth Amended and Restated Loan
Agreement dated as of September 8, 2017, as amended by that certain First
Amendment to Fourth Amended and Restated Loan Agreement dated as of the date
hereof, and various documents and instruments executed in connection therewith,
as all of the foregoing have been and may hereafter be amended.

26

--------------------------------------------------------------------------------

 

“Sanctioned Person” means any Person that is (i) listed on OFAC’s List of
Specially Designated Nationals and Blocked Persons, (ii) otherwise the subject
or target of Sanctions, to the extent U.S. persons are prohibited from engaging
in transactions with such a Person, and (iii) fifty percent (50%) or greater
owned or controlled by a Person described in clause (i) or (ii) above.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant
sanctioning authority, in each case, solely to the extent applicable to CRT or
any of its Subsidiaries

“Secured Debt” means, with respect to CRT and its Subsidiaries, (a) all Debt of
such Person that is secured in any manner by any Lien on any property owned by
such Person, plus (b) such Person’s pro rata share of the Secured Debt of any
such Person’s unconsolidated Affiliates; provided that any loan facilities, if
secured only by pledges of equity interests in any Subsidiaries of CRT, shall
not be deemed Secured Debt.

“Secured Debt Ratio” shall mean the quotient (expressed as a percentage) of (a)
all Secured Debt divided by (b) Total Asset Value.

“State” shall mean the State or Commonwealth in which the subject of such
reference or any part thereof is located.

“Statement” shall have the meaning set forth in Section 15.17.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any confirmations
relating to the foregoing transactions and any Master Agreements related
thereto, including, without limitation, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”).

“Swap Termination Value” shall mean, with respect to the Borrower or a Borrower
Subsidiary, in respect of any one or more Swap Contracts, after taking into
account the effect of

27

--------------------------------------------------------------------------------

 

any legally enforceable netting agreement relating to such Swap Contracts, for
any date on or after the date such Swap Contracts have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) to be payable by the Borrower or such Subsidiary.

“Tax Expenses” shall mean tax expense (if any) attributable to income and
franchise taxes based on or measured by income, whether paid or accrued.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Asset Value” shall mean the aggregate of:

(a)

For all Individual Properties (which are neither Individual Properties acquired
within the prior ninety (90) days from the Calculation Date, Development Assets,
nor Land Assets but shall include any Individual Properties currently held for
sale), the Pro Rata Share of the Calculation Period’s aggregate Adjusted Net
Operating Income for all such Individual Properties, annualized, capitalized at
a rate of 7.00%; plus

(b)

For Land Assets, and for all Individual Properties which were acquired within
the prior ninety (90) days from the Calculation Date, the Pro Rata Share of the
undepreciated Book Value as of the Calculation Date; plus

(c)

For Development Assets, at the Borrower’s option, either the Pro Rata Share of
the undepreciated Book Value as of the Calculation Date or the Pro Rata Share of
the Calculations Period’s aggregate Adjusted Net Operating Income for such
Development Asset, annualized, capitalized at a rate of 7.00%; plus

(d)

For all unrestricted cash and cash equivalent investments, restricted cash held
by a qualified intermediary, and escrows owned by the Consolidated CRT Entities
and the Unconsolidated CRT Entities, the Pro Rata Share of the Book Value as of
the Calculation Date of such assets; plus

(e)

Deposits corresponding to outstanding letters of credit.

The Pro Rata Share of Development Assets completed within the prior ninety (90)
days from a Calculation Date will be valued as set forth in (c) above for a
maximum of one hundred eighty (180) days from completion (and continuing until
end of such Calculation Period) and based on Adjusted Net Operating Income under
subsection (a) above thereafter.

“Total Commitment” shall mean the sum of the Commitments of the Lenders, as in
effect from time to time.  On the Closing Date the Total Commitment equals
$325,000,000.00, consisting of the $75,000,000.00 Total Tranche A Term
Commitments, the $75,000,000.00 Total Tranche B Term Commitments, the
$50,000,000.00 Total Tranche C Term Commitments, the $50,000,000.00 Total
Tranche D Term Commitments and the $75,000,000.00 Total Tranche E Term
Commitments.

28

--------------------------------------------------------------------------------

 

“Total Outstandings” shall mean the aggregate Total Tranche A Term Outstandings,
Total Tranche B Term Outstandings, Total Tranche C Term Outstandings, Total
Tranche D Term Outstandings and Total Tranche E Term Outstandings.

“Total Tranche A Term Commitments” shall mean the aggregate Tranche A Term
Commitments of the Lenders from time to time.

“Total Tranche A Term Outstandings” shall mean on any date the aggregate
outstanding principal amount of the Loans under the Tranche A Term Facility
after giving effect to any borrowings and prepayments or repayments of said
Loans occurring on such date.

“Total Tranche B Term Commitments” shall mean the aggregate Tranche B Term
Commitments of the Lenders from time to time.

“Total Tranche B Term Outstandings” shall mean on any date the aggregate
outstanding principal amount of the Loans under the Tranche B Term Facility
after giving effect to any borrowings and prepayments or repayments of said
Loans occurring on such date.

“Total Tranche C Term Commitments” shall mean the aggregate Tranche C Term
Commitments of the Lenders from time to time.

“Total Tranche C Term Outstandings” shall mean on any date the aggregate
outstanding principal amount of the Loans under the Tranche C Term Facility
after giving effect to any borrowings and prepayments or repayments of said
Loans occurring on such date.

“Total Tranche D Term Commitments” shall mean the aggregate Tranche D Term
Commitments of the Lenders from time to time.

“Total Tranche D Term Outstandings” shall mean on any date the aggregate
outstanding principal amount of the Loans under the Tranche D Term Facility
after giving effect to any borrowings and prepayments or repayments of said
Loans occurring on such date.

“Total Tranche E Term Commitments” shall mean the aggregate Tranche E Term
Commitments of the Lenders from time to time.

“Total Tranche E Term Outstandings” shall mean on any date the aggregate
outstanding principal amount of the Loans under the Tranche E Term Facility
after giving effect to any borrowings and prepayments or repayments of said
Loans occurring on such date.

“Tranche A Lender” shall mean each Lender that holds Tranche A Term Facility
Loans hereunder.

“Tranche A Required Lenders” shall mean, as of any date of determination,
Tranche A Lenders holding in the aggregate greater than 50% of the Total Tranche
A Term Outstandings; provided that the portion of the Total Tranche A Term
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Tranche A Required Lenders.

29

--------------------------------------------------------------------------------

 

“Tranche A Term Commitment” shall mean the amount set forth on Schedule 1.1(a)
hereto as the amount of such Lender’s commitment to make Loans under the Tranche
A Term Facility, as may be amended from time to time by the Administrative Agent
as provided in Article 13.

“Tranche A Term Facility” shall mean that certain senior unsecured term loan
facility provided by Lenders to the Borrower in an amount of up to Seventy-Five
Million and 00/100 Dollars ($75,000,000.00) in accordance with the terms and
conditions herein, as such amount may be adjusted pursuant to the terms of this
Agreement.

“Tranche A Term Facility Loans” shall mean the loans made by the Tranche A
Lenders as evidenced by, among other things, the Register.

“Tranche A Term Facility Maturity” shall mean the Tranche A Term Facility
Maturity Date, or, in any instance, upon acceleration of the Tranche A Term
Facility Loans, if such Tranche A Term Facility Loans have been accelerated by
the Lenders upon an Event of Default.

“Tranche A Term Facility Maturity Date” shall have the meaning set forth in
Section 2.2.1.

“Tranche A Term Facility Term” shall have the meaning set forth in Section
2.2.1.

“Tranche B Lender” shall mean each Lender holds Tranche B Term Facility Loans
hereunder.

“Tranche B Required Lenders” shall mean, as of any date of determination,
Tranche B Lenders holding in the aggregate greater than 50% of the Total Tranche
B Term Outstandings; provided that the portion of the Total Tranche B Term
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Tranche B Required Lenders.

“Tranche B Term Commitment” shall mean the amount set forth on Schedule 1.1(a)
hereto as the amount of such Lender’s commitment to make a Loan under the
Tranche B Term Facility, as may be amended from time to time by the
Administrative Agent as provided in Article 13.

“Tranche B Term Facility” shall mean that certain senior unsecured term loan
facility made by Lenders to the Borrower in the amount of Seventy-Five Million
and 00/100 Dollars ($75,000,000.00) in accordance with the terms and conditions
herein, as such amount may be adjusted pursuant to the terms of this Agreement.

“Tranche B Term Facility Loans” shall mean the loans made by the Tranche B
Lenders as evidenced by, among other things, the Register.

“Tranche B Term Facility Maturity” shall mean the Tranche B Term Facility
Maturity Date, or, in any instance, upon acceleration of the Tranche B Term
Facility Loans, if such Tranche B Term Facility Loans have been accelerated by
the Lenders upon an Event of Default.

“Tranche B Term Facility Maturity Date” shall have the meaning set forth in
Section 2.2.2.

“Tranche B Term Facility Term” shall have the meaning set forth in
Section 2.2.2.

30

--------------------------------------------------------------------------------

 

“Tranche C Lender” shall mean each Lender that issues a Tranche C Term
Commitment and/or holds Tranche C Term Facility Loans hereunder.

“Tranche C Required Lenders” shall mean, as of any date of determination,
Tranche C Lenders having greater than 50% of the Total Tranche C Term
Commitments or, if the Commitment of each Lender to make Tranche C Term Facility
Loans has been terminated pursuant to Section 11, Lenders holding in the
aggregate greater than 50% of the Total Tranche C Term Outstandings; provided
that the Commitment of, and the portion of the Total Tranche C Term Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Tranche C Required Lenders.

“Tranche C Term Commitment” shall mean the amount set forth on Schedule 1.1(a)
hereto as the amount of such Lender’s commitment to make Loans under the Tranche
C Term Facility, as may be amended from time to time by the Administrative Agent
as provided in Section 2.1.1(d) and/or Article 13.

“Tranche C Term Facility” shall mean that certain senior unsecured term loan
facility provided by Lenders to the Borrower in an amount of up to Fifty Million
and 00/100 Dollars ($50,000,000.00) in accordance with the terms and conditions
herein, as such amount may be adjusted pursuant to the terms of this Agreement.

“Tranche C Term Facility Loans” shall mean the loans made by the Tranche C
Lenders pursuant to Section 2.1.

“Tranche C Term Facility Maturity” shall mean the Tranche C Term Facility
Maturity Date, or, in any instance, upon acceleration of the Tranche C Term
Facility Loans, if such Tranche C Term Facility Loans have been accelerated by
the Lenders upon an Event of Default.

“Tranche C Term Facility Maturity Date” shall have the meaning set forth in
Section 2.2.3.

“Tranche C Term Facility Term” shall have the meaning set forth in Section
2.2.3.

“Tranche D Lender” shall mean each Lender that issues a Tranche D Term
Commitment and/or holds Tranche D Term Facility Loans hereunder.

“Tranche D Required Lenders” shall mean, as of any date of determination,
Tranche D Lenders having greater than 50% of the Total Tranche D Term
Commitments or, if the Commitment of each Lender to make Tranche D Term Facility
Loans has been terminated pursuant to Section 11, Lenders holding in the
aggregate greater than 50% of the Total Tranche D Term Outstandings; provided
that the Commitment of, and the portion of the Total Tranche D Term Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Tranche D Required Lenders.

“Tranche D Term Commitment” shall mean the amount set forth on Schedule 1.1(a)
hereto as the amount of such Lender’s commitment to make a Loan under the
Tranche D Term Facility, as may be amended from time to time by the
Administrative Agent as provided in Section 2.1.1(d) and/or Article 13.

31

--------------------------------------------------------------------------------

 

“Tranche D Term Facility” shall mean that certain senior unsecured term loan
facility made by Lenders to the Borrower in the amount of Fifty Million and
00/100 Dollars ($50,000,000.00) in accordance with the terms and conditions
herein, as such amount may be adjusted pursuant to the terms of this Agreement.

“Tranche D Term Facility Loans” shall mean the loans made by the Tranche D
Lenders pursuant to Section 2.1.

“Tranche D Term Facility Maturity” shall mean the Tranche D Term Facility
Maturity Date, or, in any instance, upon acceleration of the Tranche D Term
Facility Loans, if such Tranche D Term Facility Loans have been accelerated by
the Lenders upon an Event of Default.

“Tranche D Term Facility Maturity Date” shall have the meaning set forth in
Section 2.2.4.

“Tranche D Term Facility Term” shall have the meaning set forth in
Section 2.2.4.

“Tranche E Lender” shall mean each Lender that issues a Tranche E Term
Commitment and/or holds Tranche E Term Facility Loans hereunder.

“Tranche E Required Lenders” shall mean, as of any date of determination,
Tranche E Lenders having greater than 50% of the Total Tranche E Term
Commitments or, if the Commitment of each Lender to make Tranche E Term Facility
Loans has been terminated pursuant to Section 11, Lenders holding in the
aggregate greater than 50% of the Total Tranche E Term Outstandings; provided
that the Commitment of, and the portion of the Total Tranche E Term Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Tranche E Required Lenders.

“Tranche E Term Commitment” shall mean the amount set forth on Schedule 1.1(a)
hereto as the amount of such Lender’s commitment to make a Loan under the
Tranche E Term Facility, as may be amended from time to time by the
Administrative Agent as provided in Section 2.1.1(d) and/or Article 13.

“Tranche E Term Facility” shall mean that certain senior unsecured term loan
facility made by Lenders to the Borrower in the amount of Seventy-Five Million
and 00/100 Dollars ($75,000,000.00) in accordance with the terms and conditions
herein, as such amount may be adjusted pursuant to the terms of this Agreement.

“Tranche E Term Facility Loans” shall mean the loans made by the Tranche E
Lenders pursuant to Section 2.1.

“Tranche E Term Facility Maturity” shall mean the Tranche E Term Facility
Maturity Date, or, in any instance, upon acceleration of the Tranche E Term
Facility Loans, if such Tranche E Term Facility Loans have been accelerated by
the Lenders upon an Event of Default.

“Tranche E Term Facility Maturity Date” shall have the meaning set forth in
Section 2.2.5.

“Tranche E Term Facility Term” shall have the meaning set forth in Section
2.2.5.

32

--------------------------------------------------------------------------------

 

“Treasury Rate” shall mean, as of the date of any calculation or determination,
the latest published rate for United States Treasury Notes or Bills (but the
rate on Bills issued on a discounted basis shall be converted to a bond
equivalent) as published weekly in the Federal Reserve Statistical Release
H.15(519) of Selected Interest Rates in an amount which approximates (as
determined by Administrative Agent) the amount (i) approximately comparable to
the portion of the Loan to which the Treasury Rate applies for the Interest
Period, or (ii) in the case of a prepayment, the amount prepaid and with a
maturity closest to the original maturity of the installment which is prepaid in
whole or in part.

“Type” shall mean, with respect to any Loan, its character as a Base Rate
Advance or a LIBO Rate Advance.

“UCC” or the “Uniform Commercial Code” shall mean the Uniform Commercial Code in
effect in the State of New York, provided, that as same relates to a Borrowing
Base Property, the UCC shall mean the Uniform Commercial Code as adopted in such
jurisdiction.

“Unconsolidated CRT Entity” or “Unconsolidated CRT Entities” shall mean each
Person as to which the Borrower and/or CRT own, directly or indirectly, any
Capital Stock, but which is not a Consolidated Subsidiary.

“United States” and “U.S.” shall each mean the United States of America.

“Unsecured Debt” means any Debt (including indebtedness arising under any Swap
Contract) of CRT and its Subsidiaries which is not Secured Debt.

“Variable Rate Indebtedness” shall mean any Debt that bears interest at a
variable rate without the benefit of an interest rate hedge or other interest
rate protection agreement.  For the avoidance of doubt, Variable Rate
Indebtedness shall not include the notional amount of caps which protect against
an upward movement of the LIBO Rate up to 300 basis points.

“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any other
Person as to which one-hundred (100%) percent of the Capital Stock thereof is
owned, directly or indirectly, by such Person; provided for purposes of this
definition Cedar Riverview, LP, and Hamilton FC Associates, L.P. shall be deemed
to be a Wholly-Owned Subsidiary of the Borrower.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes”

33

--------------------------------------------------------------------------------

 

and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Formation Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns subject to restrictions on assignments as
set forth in this Agreement, (iii) the words “herein,” “hereof’ and “hereunder,”
and words of similar import when used in any Loan Document, shall be construed
to refer to such Loan Document in its entirety and not to any particular
provision thereof, (iv) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.3Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements required by
Section 7.2.1, except as otherwise specifically prescribed herein.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably

34

--------------------------------------------------------------------------------

 

requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.4Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).  For example
purposes only, in calculating the Fixed Charge Ratio, the calculation shall
initially result in three numbers right of the decimal point.  If the last
number is four or less, the total number shall be rounded down.  If the last
number is 5 or more, the total number shall be rounded up.

1.5Times of Day.  

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

2.LOAN PROVISIONS.

2.1General Loan Provisions.

2.1.1Loans.

(a)As of the Closing Date, each of the Tranche A Term Facility, the Tranche B
Term Facility, the Tranche C Term Facility and the Tranche D Term Facility have
been fully advanced. The Tranche E Term Facility shall be advanced in accordance
with Section 2.1.1(b).

(b)Subject to all of the terms and conditions hereof, the Lenders hereby agree
to make up to one (1) Loan Advance under the Tranche E Term Facility to the
Borrower between the date hereof and October 24, 2018 (the “Outside Funding
Date”); provided, that the (i) Total Outstandings shall at no time exceed the
lesser of (A) the Total Commitment and (B) the Borrowing Base Value; (the lesser
of (A) or (B) being the “Maximum Loan Amount”) and (ii) the Total Tranche E Term
Outstandings shall not exceed the Total Tranche E Term Commitments (in effect as
of the Closing Date).  The Tranche A Term Facility, the Tranche B Term Facility,
the Tranche C Term Facility, the Tranche D Term Facility and the Tranche E Term
Facility may not be reborrowed under any circumstances, and, subject to the
provisions of Section 2.1.1(d) below, no Loan Advances shall be made after
Outside Funding Date.

(c)The obligations of the Lenders hereunder are several and independent and not
joint.  No Lender shall become obligated to advance more than its Commitment
Percentage of a Tranche E Term Facility Loan including, without limitation, as a
result of the failure of any Lender to fulfill its obligations hereunder.

35

--------------------------------------------------------------------------------

 

(d)Provided no Default or Event of Default shall then be in existence, the
Borrower shall have the right to elect to increase the Total Tranche A Term
Commitment, the Total Tranche B Term Commitment, the Total Tranche C Term
Commitment, the Total Tranche D Term Commitment and/or the Total Tranche E Term
Commitment provided and on condition that: (i) at the time of Borrower’s
election to increase the Total Tranche A Term Commitment, the Total Tranche B
Term Commitment, the Total Tranche C Term Commitment, the Total Tranche D Term
Commitment and/or the Total Tranche E Term Commitment, the full amount of the
Tranche E Term Facility shall have been advanced pursuant to the then-existing
Tranche E Term Commitment (for the avoidance of doubt, it shall not be a
requirement that all amounts advanced then remain outstanding); and (ii) no
increase in the (A) Tranche A Term Commitment shall occur after the Tranche A
Term Facility Maturity Date, (B) Tranche B Term Commitment shall occur after the
Tranche B Term Facility Maturity Date, (C) Tranche C Term Commitment shall occur
after the Tranche C Term Facility Maturity Date, (D) Tranche D Term Commitment
shall occur after the Tranche D Term Facility Maturity Date or (E) Tranche E
Term Commitment shall occur after the Tranche E Term Facility Maturity Date; and
provided further that:  (x) the amount of each such increase shall not be less
than Ten Million Dollars ($10,000,000) or in increments of Five Million Dollars
($5,000,000.00) in excess thereof, and (y) the aggregate amount of all such
increases shall not cause the Total Commitment to exceed Six Hundred
Seventy-Five Million Dollars ($675,000,000).  Any such increase in the Total
Commitment shall be allocated to the Tranche A Term Facility, the Tranche B Term
Facility, the Tranche C Term Facility, the Tranche D Term Facility and/or the
Tranche E Term Facility in such amounts as the Borrower may request.  Such right
may be exercised by the Borrower by written notice to the Administrative Agent,
which election shall designate the requested increase in the Total Commitment
and to which of the Tranche A Term Facility, Tranche B Term Facility, Tranche C
Term Facility, Tranche D Term Facility and/or Tranche E Term Facility such
request is being made.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders),
and each Lender shall endeavor to respond as promptly as possible within such
time period.  Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment (which decision shall
be in its sole discretion) and, if so, whether by an amount equal to, greater
than, or less than its Commitment Percentage of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.  The Administrative Agent shall notify the Borrower
and each Lender of the Lenders’ responses to each request made hereunder.  To
achieve the full amount of a requested increase and subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement (each a “Joinder
Agreement”) in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.  If the Total Commitment is increased in accordance with
this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of each
Lender’s increased Commitments among the Tranche A Term Facility, the Tranche B
Term Facility, the Tranche C Term Facility, the Tranche D Term Facility, and the
Tranche E Term Facility and if such increase is not pro rata among the Tranche A
Term Facility, the Tranche B Term Facility, the Tranche C Term Facility, the
Tranche D Term Facility and the Tranche E Term Facility, the new or increased
Commitments issued in connection with such increase, and the existing Tranche A
Term Commitment, Tranche B Term Commitment, Tranche C Term Commitment, Tranche D
Term Commitment and Tranche E Term Commitment of the Lenders shall be adjusted
(but any existing Commitment of a Lender will not be increased unless such
Lender has elected to increase its Commitment) so as to at all times provide
that each Lender shall have a pro rata Commitment in each of the Tranche A Term
Facility, the Tranche B Term Facility, the Tranche C Term Facility, the Tranche
D Term Facility and the Tranche E Term Facility.  The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase (with such increase being pro rata among existing Lenders choosing to
increase their Commitments) and the Increase Effective Date.  As a condition
precedent to such increase, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the Increase Effective Date
signed by an Authorized Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (ii) certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article 6 and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.1.1(d), the representations and warranties
contained in Section 6.8 shall be deemed to refer to the most recent statements
furnished to the Administrative Agent pursuant to Section 7.2.1 and Section
7.2.2, and except as to the representations and warranties in Sections 6.4, 6.7,
6.9, and 6.14 which may be modified only to reflect events occurring after the
date hereof as specifically disclosed in writing to Administrative Agent prior
to or simultaneously with such written request and (B) no Default or Event of
Default exists.  The amount of any applicable increase in the Tranche A Term
Facility, the Tranche B Term Facility, the Tranche C Term Facility, the Tranche
D Term Facility and/or the Tranche E Term Facility shall be funded on such
Increase Effective Date.  This Section shall supersede any provisions in
Sections 12.2 or 13.4.1 to the contrary.

2.1.2Procedures and Limits

.  Subject to the provisions of Section 2.1.1(a) and Section 2.1.1(d), the
Lenders shall, subject to the compliance with all of the other terms, conditions
and provisions of this Agreement and the absence of any Default or Event of
Default at the time of such disbursement, make disbursements to the Borrower of
Loan Advances in installments in accordance with the following:

36

--------------------------------------------------------------------------------

 

(a)Written Requests.  Loan Advances shall be made, at the Borrower’s written
request to Administrative Agent, on the basis of written requests, made in
accordance with the method and procedures described in Section 2.1.3 below; and
Administrative Agent shall act upon such requests within three (3) Business Days
following the receipt of a written request from Borrower for a LIBO Rate Advance
and within one (1) Business Day following the receipt of a written request from
Borrower for a Base Rate Advance, which action may include, without limitation,
funding the requested Loan Advance or specifying the basis for not funding and,
when applicable, requesting additional information and supporting
documentation.  The date on which any Loan Advance is funded is herein called an
“Advance Date.”

(b)Requisitions, Certifications.  Each request for a Loan Advance shall be in
writing and in the form attached hereto as Exhibit A (a “Loan Notice”).  Each
such request shall specify (i) the amount of the Loan Advance requested,
(ii) the purpose of the Loan Advance requested, (iii) the Total Outstandings
(including the funding of the Loan Advance being requested), (iv) calculations
evidencing the Borrower’s continued compliance with the Financial Covenants, as
satisfied by the Closing Compliance Certificate, or once delivered, the most
recent Compliance Certificate delivered by the Borrower, (v) the requested
interest rate option, and (vi) the Interest Period (if applicable).  Each
request for a Loan Advance hereunder shall be for (a) a minimum amount as
required by Section 2.3.6, (b) an amount not to exceed (x) the Maximum Loan
Amount less (y) the Total Outstandings (after giving effect to such Loan
Advance), (c) as to the Tranche E Term Facility, an amount not to exceed (x) the
Total Tranche E Term Commitments, less (y) the total Tranche E Term Facility
Loans previously advanced under the Tranche E Term Facility.

2.1.3Funding Procedures

.  Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the Advance Date and of the amount of its Commitment
Percentage of the applicable Loans.  In the case of a Loan Advance, each Lender
shall make the amount of its Commitment Percentage of such Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified as the
Advance Date in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.2 (and, if such Loan Advance is the initial
credit extension, Section 5.1), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of KeyBank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower.

2.2Term of Loan.

2.2.1Tranche A Term Facility

.  The Tranche A Term Facility shall be for a term (the “Tranche A Term Facility
Term”) commencing on the date hereof and ending on September 8, 2024 (the
“Tranche A Term Facility Maturity Date”) or such earlier date as

37

--------------------------------------------------------------------------------

 

the Tranche A Term Facility is accelerated pursuant to the terms of this
Agreement upon the occurrence, and continuation, of an Event of Default.

2.2.2Tranche B Term Facility

.  The Tranche B Term Facility shall be for a term (the “Tranche B Term Facility
Term”) commencing on the date hereof and ending on February 11, 2021 (the
“Tranche B Term Facility Maturity Date”) or such earlier date as the Tranche B
Term Facility is accelerated pursuant to the terms of this Agreement upon the
occurrence, and continuation, of an Event of Default.

2.2.3Tranche C Term Facility

.  The Tranche C Term Facility shall be for a term (the “Tranche C Term Facility
Term”) commencing on the date hereof and ending on September 8, 2022 (the
“Tranche C Term Facility Maturity Date”) or such earlier date as the Tranche C
Term Facility is accelerated pursuant to the terms of this Agreement upon the
occurrence, and continuation, of an Event of Default.

2.2.4Tranche D Term Facility

.  The Tranche D Term Facility shall be for a term (the “Tranche D Term Facility
Term”) commencing on the date hereof and ending on February 5, 2022 (the
“Tranche D Term Facility Maturity Date”) or such earlier date as the Tranche D
Term Facility is accelerated pursuant to the terms of this Agreement upon the
occurrence, and continuation, of an Event of Default.

2.2.5Tranche E Term Facility

.  The Tranche E Term Facility shall be for a term (the “Tranche E Term Facility
Term”) commencing on the date hereof and ending on July 24, 2025 (the “Tranche E
Term Facility Maturity Date”) or such earlier date as the Tranche E Term
Facility is accelerated pursuant to the terms of this Agreement upon the
occurrence, and continuation, of an Event of Default.

2.2.6Termination of Commitments

.  The Borrower shall have the right to terminate this Agreement prior to the
originally scheduled Maturity Date by providing the Administrative Agent with
ten (10) days’ written notice of the Borrower’s intention to terminate this
Agreement (the date of such termination being the “Borrower Termination
Date”).  In the event that the Borrower provides such written notice to the
Administrative Agent, (i) as of the date of the notice, the Lenders shall have
no further obligation to make or issue, and the Borrower shall have no further
right to receive or request, any Credit Extension hereunder, and (ii) the
Borrower shall be obligated on the Borrower Termination Date to pay in full all
accrued interest, principal and other charges due with respect to the Loan,
including, without limitation, any Breakage Fees or Prepayment Premiums due on
account of such payment.

2.3Interest Rate and Payment Terms

.  The Loan shall be payable as to interest and principal in accordance with the
provisions of this Agreement.  This Agreement also provides for interest at a
Default Rate, Late Charges and prepayment rights and fees.  All payments for the
account of Lenders shall be applied to the respective accounts of the Lenders in
accordance with each Lender’s Commitment Percentage of the Loan.  Any and all
interest rate selection and conversion provisions in this Agreement are to be
administered by the Administrative Agent and to be allocated on a pro rata basis
to the portion of the balance held by each Lender based upon such Lender’s
Commitment Percentage.

38

--------------------------------------------------------------------------------

 

2.3.1Borrower’s Options

.  Principal amounts outstanding under the Loan shall bear interest at the
following rates, at Borrower’s selection, subject to the conditions and
limitations provided for in this Agreement: (i) the Base Rate Accrual Rate or
(ii) LIBO Rate plus the Applicable Margin.  Borrower’s right to select pricing
options shall cease upon the occurrence and during the continuation of any Event
of Default.

2.3.2Selection To Be Made

.  Borrower shall select, and thereafter may change the selection of, the
applicable interest rate, from the alternatives otherwise provided for in this
Agreement, by giving Administrative Agent a Loan Notice (in accordance with the
requirements of Section 2.3.3, below): (i) three (3) Business Days prior to each
Loan Advance, (ii) three (3) Business Days prior to the end of each Interest
Period applicable to a LIBO Rate Advance which shall be continued as a LIBO Rate
Advance, or (iii) three (3) Business Days prior to any Business Day on which
Borrower desires to convert an outstanding Base Rate Advance to a LIBO Rate
Advance.

2.3.3Notice

.  Each Loan Advance, each conversion of Loans from one Type to the other, and
each continuation of a LIBO Rate Advance shall be made upon the Authorized
Officer’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) with respect to a LIBO Rate Advance, three (3)
Business Days prior to, or (ii) with respect to a Base Rate Advance, the
requested date of any Loan Advance, conversion or continuation.  Each telephonic
notice pursuant to this Section 2.3.3 must be confirmed promptly by delivery to
the Administrative Agent of a written Loan Notice, appropriately completed and
signed by an Authorized Officer of the Borrower.

2.3.4If No Notice

.  If (a) the Borrower fails to select an interest rate option in accordance
with the foregoing prior to a Loan Advance, or at least three (3) Business Days
prior to the last day of the applicable Interest Period of an outstanding LIBO
Rate Advance, or (b) a LIBO Rate Advance is not available, then any new Loan
Advance made shall be deemed to be a Base Rate Advance, and on the last day of
the applicable Interest Period all outstanding principal amounts of the
applicable LIBO Rate Advance shall be deemed converted to a Base Rate Advance.

2.3.5Telephonic Notice

.  Without any way limiting the Borrower’s obligation to confirm in writing any
telephonic notice, the Administrative Agent may act without liability upon the
basis of telephonic notice believed by the Administrative Agent in good faith to
be from the Borrower prior to receipt of written confirmation.  In each case the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic Loan Notice in the absence of manifest error.

2.3.6Limits On Options

.  Each LIBO Rate Advance shall be in a minimum amount of $100,000 or a whole
multiple of $100,000 in excess thereof and each Base Rate Advance shall be in a
minimum amount of $100,000 or a whole multiple of $100,000 in excess
thereof.  At no time shall there be outstanding a total of more than ten (10)
LIBO Rate Advances outstanding at any time.

39

--------------------------------------------------------------------------------

 

2.3.7Payment and Calculation of Interest

.  All interest for each Payment Period shall be payable in arrears commencing
August 1, 2018 and on the first Business Day of each month thereafter until the
principal together with all interest and other charges payable with respect to
the Loan shall be fully paid.  All computations of interest for Base Rate
Advances shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.3.11, bear interest for one day.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding, under any Debtor Relief Law.

2.3.8Mandatory Principal Payments.

If, on any day, the Total Outstandings exceed the Maximum Loan Amount, then the
Borrower shall make a principal payment to Administrative Agent in the amount of
such excess, in immediately available funds within ten (10) Business Days of
demand from the Administrative Agent (a “Mandatory Principal Payment”); with
such payment being applied to the principal balances due hereunder is such
fashion as the Borrower may designate; provided, however, that if during such
ten (10) Business Day period, the Borrower delivers to the Administrative Agent
Funding Evidence, such ten (10) Business Day period shall be extended for such
additional time as the Administrative Agent determines, in its reasonable
discretion, to be required by the Borrower to make the Mandatory Principal
Payment but in no event shall such period exceed a maximum of sixty (60) days
from the date that the Mandatory Principal Payment would otherwise be due
hereunder.  

2.3.9Prepayment

.  Any Loan or any portion thereof made under the Tranche B Term Facility, the
Tranche C Term Facility, or the Tranche D Term Facility may be prepaid in full
or in part at any time upon two (2) Business Days prior written notice to the
Administrative Agent without premium or penalty with respect to Base Rate
Advances and, with respect to LIBO Rate Advances, subject to payment of any
applicable Breakage Fee.  Any Loan or any portion thereof made under the Tranche
A Term Facility or the Tranche E Term Facility may be prepaid in full or in part
at any time upon two (2) Business Days prior written notice to the
Administrative Agent subject to the payment of (a) with respect to Base Rate
Advances, any applicable Prepayment Premium and, (b) with respect to LIBO Rate
Advances, any applicable Prepayment Premium and any applicable Breakage
Fee.  Amounts prepaid under the Tranche A Term Facility, the Tranche B Term
Facility, the Tranche C Term Facility, the Tranche D Term Facility or the
Tranche E Term Facility may not be reborrowed under any circumstances.  

2.3.10Maturity

.  At the Tranche A Term Facility Maturity, the Tranche B Term Facility
Maturity, the Tranche C Term Facility Maturity, the Tranche D Term Facility
Maturity or the Tranche E Term Facility Maturity, as applicable, all accrued
interest,

40

--------------------------------------------------------------------------------

 

principal and other charges due with respect to the respective facility shall be
due and payable in full and the principal balance and such other charges,
including unpaid interest, shall, at the option of the Administrative Agent,
continue to bear interest thereafter at the Default Rate until so paid.

2.3.11Method of Payment; Date of Credit; Administrative Agent’s Clawback.  

(a)General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Commitment Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any LIBO Rate Advance (or, in the case of any Base Rate
Advance, prior to 12:00 noon on the date of such Loan Advance) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Loan Advance, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1 (or, in the case of
a Base Rate Advance, that such Lender has made such share available in
accordance with and at the time required by Section 2.1) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable Loan
Advance available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Advances.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower

41

--------------------------------------------------------------------------------

 

the amount of such interest paid by the Borrower for such period.  If such
Lender pays its share of the applicable Loan Advance to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Loan Advance and the Borrower shall have no further obligation with respect
thereto under this Section 2.3.11(b)(i) in respect of such Lender’s share of the
Loan Advance; it being understood that such amount advanced by such Lender shall
constitute a Loan for all purposes hereunder.  Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii)

Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder, stating that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan Advance to be made by such Lender as
provided in the foregoing provisions of this Section 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan Advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan Advance in any particular place or manner.

2.3.12Billings

.  The Administrative Agent may submit monthly billings reflecting payments due;
however, any changes in the interest rate which occur between the date of
billing and the due date may be reflected in the billing for a subsequent
month.  Neither the failure of the Administrative Agent to submit a billing nor
any error in any such

42

--------------------------------------------------------------------------------

 

billing shall excuse the Borrower from the obligation to make full payment of
all the Borrower’s payment obligations when due.

2.3.13Default Rate.

(a)If any Event of Default has occurred and is continuing pursuant to Section
10.1.1, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(b)In the sole discretion of the Administrative Agent or upon the request of the
Required Lenders, while any other Event of Default exists, the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(c)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

2.3.14Late Charges

.  The Borrower shall pay a late charge (herein, the “Late Charge”) equal to
five percent (5%) of the amount of any interest which is not paid within ten
(10) days of the due date thereof.  Late charges are: (a) payable in addition
to, and not in limitation of, the Default Rate, (b) intended to compensate the
Administrative Agent and the Lenders for administrative and processing costs
incident to late payments, (c) are not interest, and (d) shall not be subject to
refund or rebate or credited against any other amount due.

2.3.15Breakage Fee

.  The Borrower shall pay to the Administrative Agent, for the ratable benefit
of the Lenders, immediately upon request and notwithstanding contrary provisions
contained in any of the Loan Documents, such amounts as shall, in the conclusive
judgment of the Administrative Agent (in the absence of manifest error),
compensate the Administrative Agent and the Lenders for the loss, cost or
expense which it may reasonably incur as a result of (i) any payment or
prepayment, under any circumstances whatsoever, whether voluntary or
involuntary, of all or any portion of a LIBO Rate Advance on a date other than
the last day of the applicable Interest Period of a LIBO Rate Advance, (ii) the
conversion, for any reason whatsoever, whether voluntary or involuntary, of any
LIBO Rate Advance to a Base Rate Advance on a date other than the last day of
the applicable Interest Period, (iii) the failure of all or a portion of a Loan
Advance which was to have borne interest at the LIBO Rate pursuant to the
request of the Borrower to be made under the Loan Agreement (except as a result
of any act or omission of Lender), or (iv) the failure of the Borrower to borrow
in accordance with any request submitted by it for a LIBO Rate Advance.  Such
amounts payable by the Borrower shall be equal to any administrative costs
actually incurred plus any amounts required to compensate for any loss, cost or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by the Administrative Agent or any Lender to fund or
maintain a LIBO Rate Advance (herein, collectively, the “Breakage Fee”).  A
certificate from a Lender provided to the Borrower by the Administrative Agent

43

--------------------------------------------------------------------------------

 

setting forth the calculation and amount of its Breakage Fee shall be conclusive
absent manifest error.

2.3.16Borrower Information

.  The parties understand that the applicable interest rate for the Borrower’s
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lenders by Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Agent, and if the applicable interest rate or fees
calculated for any period were different than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information.  The Administrative Agent shall promptly notify Borrower in writing
of any additional interest and fees due because of such recalculation, and the
Borrower shall pay such additional interest or fees due to the Administrative
Agent, for the account of each Lender, within five (5) Business Days of receipt
of such written notice.  Borrower shall receive a credit or refund of any
overpayment promptly after such determination.  Any recalculation of interest or
fees required by this provision shall survive the termination of this Agreement,
and this provision shall not in any way limit any of the Administrative Agent’s
or any Lender’s other rights under this Agreement

2.4Loan Fees.

2.4.1Loan Fees

.  The Borrower shall pay the Administrative Agent for the account of the
parties specified therein the various fees in accordance with the Fee Letter.

2.4.2Payment of Fees Generally

.  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the Lenders.  Except as otherwise
provided herein or in the Fee Letter, fees paid under this Agreement shall not
be refundable under any circumstances.

2.5Intentionally Omitted.

2.6Additional Provisions Related to Interest Rate Selection.

2.6.1Increased Costs

.  If any Change in Law shall:

(a)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate);

(b)subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any LIBO Rate Advance made by it, or change the basis of taxation
of payments to such Lender in respect thereof; or

44

--------------------------------------------------------------------------------

 

(c)impose on any Lender or the London interbank market any other condition, cost
or expense affecting this Agreement or LIBO Rate Advances made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Advance (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, promptly upon request of such Lender, the Borrower will pay
to such Lender, such additional amount or amounts as will compensate such
Lender, for such additional costs incurred or reduction suffered.  A certificate
from a Lender provided to the Borrower by the Administrative Agent setting forth
such amounts together with calculations thereof shall be conclusive absent
manifest error.

2.6.2Capital Requirements

.  If any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or liquidity or
on the capital or liquidity of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time (and in any
event within twenty (20) days) the Borrower will pay to such Lender, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.  A certificate from a Lender
provided to the Borrower by the Administrative Agent setting forth such amounts
together with calculations thereof shall be conclusive absent manifest error.

2.6.3Illegality

.  Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful, or any central bank or Governmental Authority shall
assert by directive, guideline or otherwise, that it is unlawful, for any Lender
to make or maintain LIBO Rate Advances or to continue to fund or maintain LIBO
Rate Advances, and such Lender, without cost or expense,  cannot hold or
administer its Commitment from an office where maintaining and funding LIBO Rate
Advances can be accomplished, then, on written notice thereof and demand by the
Administrative Agent to the Borrower, (a) the obligation of the Administrative
Agent to make LIBO Rate Advances and to convert or continue any Loan as LIBO
Rate Advances shall terminate and (b) at the end of the applicable Interest
Period, the Borrower shall convert all principal outstanding under this
Agreement into Base Rate Advances.

2.6.4Availability

.  If, before or after the Borrower has selected to take or maintain a LIBO Rate
Advance, but before the Interest Period with respect thereto commences, the
Administrative Agent notifies the Borrower that:

45

--------------------------------------------------------------------------------

 

(a)Dollar deposits in the amount and for the maturity requested are not
available to the Lenders in the London interbank market at the rate specified in
the definition of LIBO Rate set forth above, or

(b)Reasonable means do not exist for the Administrative Agent to determine the
LIBO Rate for the amounts and maturity requested,

then the principal which would have been a LIBO Rate Advance shall be a Base
Rate Advance.

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a) or (b) have arisen and such circumstances are unlikely to be temporary, (ii)
the circumstances set forth in clause (a) or (b) have not arisen but the
supervisor for the administrator of LIBOR or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans or (iii) a rate other than the LIBO Rate
has become a widely recognized benchmark rate for newly originated syndicated
bank balance sheet loans in Dollars in the United States market, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to LIBOR that gives due consideration to the then-prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable.  Notwithstanding anything to the contrary
in Section 13.4, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this Section 2.6.4 (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.6.4, only to the extent LIBOR for such Interest Period is not available or
published at such time on a current basis), any notice of
conversion/continuation that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBO Rate Advance shall be ineffective and any
such Loan shall be converted to a Base Rate Advance on the last day of the then
current Interest Period applicable thereto.

2.6.5Base Rate Advances

.  Each Base Rate Advance shall continue as a Base Rate Advance until the
Maturity Date, unless sooner converted, in whole or in part, to a LIBO Rate
Advance, subject to the limitations and conditions set forth in this Agreement.

2.6.6Delay in Requests

.  Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the Borrower of the change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor

46

--------------------------------------------------------------------------------

 

(except that, if the change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

2.6.7Mitigation.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under this Section 2.6, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.8, then such Lender shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.8 or 2.6.1, 2.6.2, as the case may be, and (ii)
in each case, would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Sections
2.6.1 or 2.6.2, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.8, the Borrower may replace such Lender in accordance with Section
13.2.4.

2.6.8Survival

.  All of the Borrower’s obligations under this Section 2.6 shall survive
termination of the Total Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

2.6.9Taxes

.  Notwithstanding anything herein to the contrary, no additional amounts shall
be payable by Borrower under this Section 2.6 with respect to Taxes on any
amounts payable under the Loan Documents, which shall be governed by the
provisions of Section 2.8 hereof.

2.7Intentionally Omitted.

2.8Taxes.

2.8.1Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  

(a)Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document (including, without limitation, each
Guaranty) shall, to the extent permitted by applicable Laws, be made free and
clear of and without reduction or withholding for any Taxes.  If, however,
applicable Laws require a Loan Party or the Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance

47

--------------------------------------------------------------------------------

 

with such Laws as determined by such Loan Party or the Administrative Agent, as
the case may be, upon the basis of the information and documentation to be
delivered pursuant to Section 2.8.5 below.

(b)If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 2.8.5 below (unless the Administrative Agent
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, in which case Borrower shall withhold or make such deductions as are
determined by the Borrower to be required based on the information and
documentation it has received pursuant to Section 2.8.5 below), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code (unless the
Administrative Agent is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, in which case Borrower shall timely pay the
full amount withheld and deducted to the relevant Governmental Authority in
accordance with the Code), and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

2.8.2Payment of Other Taxes by the Borrower

.  Without limiting the provisions of Section 2.8.1 above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

2.8.3Tax Indemnifications.  

(a)Without limiting the provisions of Sections 2.8.1 or 2.8.2 above, the
Borrower shall, and does hereby, indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 20 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within twenty
(20) days after written demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (b) of this

48

--------------------------------------------------------------------------------

 

subsection.  A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(b)Without limiting the provisions of Sections 2.8.1 or 2.8.2 above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within twenty (20) days after written
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the
Administrative Agent pursuant to Section 2.8.5.  Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (b).  The agreements in
this clause (b) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

2.8.4Evidence of Payments

.  Upon request by the Borrower or the Administrative Agent, as the case may be,
after any payment of Taxes by the Borrower or the Administrative Agent to a
Governmental Authority as provided in this Section 2.8, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

2.8.5Status of Lenders; Tax Documentation.

(a)Each Lender shall deliver to the Borrower and to the Administrative Agent, at
the time or times prescribed by applicable Laws or when reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender's entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender's status for withholding tax purposes in the applicable jurisdiction.

49

--------------------------------------------------------------------------------

 

(b)Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States,

(i)Any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

(ii)Each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(A)Executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(B)Executed originals of Internal Revenue Service Form W-8ECI,

(C)Executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(D)In the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of  Internal Revenue Service Form W-8BEN, or

(E)Executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by

50

--------------------------------------------------------------------------------

 

applicable Laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(c)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.8.5(c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(d)Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

2.8.6Treatment of Certain Refunds

.  Unless required by applicable Laws, at no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender, or
have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender.  If the Administrative
Agent or any Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
actually incurred by the Administrative Agent or such Lender, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender, as
the case may be, in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority.  This Section
shall not be construed to require the Administrative Agent or any Lender to

51

--------------------------------------------------------------------------------

 

make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

2.9Defaulting Lenders.

2.9.1Adjustments

.  Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Laws:

(a)Waivers and Amendments

.  That Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of “Required Lenders” and in Section 13.4.1.

(b)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.2 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied first to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.9.1(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

2.9.2Defaulting Lender Cure

.  If Borrower and Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be

52

--------------------------------------------------------------------------------

 

a Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as Administrative Agent may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Commitment Percentages, whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

3.BORROWING BASE PROPERTIES.

3.1Loan Documents

.  The Loan shall be made, evidenced, administered and governed by all of the
terms, conditions and provisions of the following loan documents (the “Loan
Documents”), each as the same may be hereafter modified or amended, consisting
of: (i) this Loan Agreement; (ii) the Notes; (iii) the unconditional, continuing
guaranty (individually and collectively the “Guaranty”) from each Guarantor,
pursuant to which each Guarantor shall guaranty the prompt, punctual, and
faithful payment of the Loan and the performance of all Borrower’s other
Obligations to the Administrative Agent and each of the Lenders under the Loan
Documents and Swap Contracts in substantially the form of Exhibit F-1 or F-2, as
applicable, which shall include each Borrowing Base Property Owner and each
direct owner of the equity in a Borrowing Base Property Owner (other than the
Borrower) that is a Wholly-Owned Subsidiary of the Borrower; and (iv) any other
documents, instruments, or agreements heretofore or hereafter executed to
further evidence or secure the Loan and obligations arising under the Swap
Contracts.

3.2Removal of Individual Property as a Borrowing Base Property - Borrower

.  From time to time during the term of this Agreement following (i) Borrower’s
written request (“Release Request”) and (ii) satisfaction of the Release
Conditions, the Administrative Agent shall, in each case to the extent
applicable, release the subject Borrowing Base Property Owner (and indirect
owners thereof, as applicable) from the Guaranty by executing a Release of
Guaranty in the form of Exhibit B to the Guaranty, and thereafter, to the extent
such Borrowing Base Property Owner does not own any other Borrowing Base
Property, such Borrowing Base Property Owner (and other Guarantors, as
applicable) shall no longer be a Loan Party for the purposes of this Agreement;
provided, however, any such release by the Administrative Agent shall not be
deemed to terminate or release such Borrowing Base Property Owner from any
obligation or liability under any Loan Document which specifically by its terms
survives the said release or the payment in full of the Obligations.  The
“Release Conditions” are the following:

3.2.1Borrowing Base Compliance

.  After giving effect to the release of the Borrowing Base Property, the Total
Outstandings will be less than or equal to the Maximum Loan Amount.

53

--------------------------------------------------------------------------------

 

3.2.2Financial Covenant Compliance

.  Upon release of the subject Borrowing Base Property, the Financial Covenants
shall remain satisfied (or be satisfied if the release cures a Default which
resulted from the Financial Covenants not being satisfied).

3.2.3No Default Upon Release

.  No Default shall exist under this Agreement or the other Loan Documents at
the time of any such release, including, without limitation, under Section 7.2.1
hereof, except for any Default which is cured or remedied by the removal of such
Individual Property from being a Borrowing Base Property.

3.2.4No Default Prior to Release

.  No Event of Default shall exist under this Agreement or the other Loan
Documents at the time of the Release Request or at the time of any such release,
including, without limitation, under Section 7.21 hereof, except for any Event
of Default which is cured or remedied by the removal of such Individual Property
from being a Borrowing Base Property.

3.2.5[Reserved].  

3.2.6Payment of Fees

.  The Borrower shall pay or reimburse the Administrative Agent for all
reasonable legal fees and expenses and other reasonable costs and expenses
incurred by Administrative Agent in connection with the release.

Any failure of any removal and release requested by the Borrower to meet all of
the Release Conditions shall be deemed a rejection of the proposed Release
Request and, subject to the other terms and conditions hereof as to whether any
Individual Property is a Borrowing Base Property, such Borrowing Base Property
shall remain a Borrowing Base Property hereunder.

3.3Removal of Individual Property as a Borrowing Base Property - Administrative
Agent.  

3.3.1Removal Criteria

.  An Individual Property shall no longer be deemed to be a Borrowing Base
Property upon the determination by the Administrative Agent of the occurrence of
any of the following:

(a)A Major Event of Loss occurs as to a Borrowing Base Property;

(b)A Borrowing Base Property as to which an Event of Loss occurs is not, or
ceases to be, a Restoration Property, or upon completion of the Repair Work,
will not meet all of the Borrowing Base Property Requirements; or

(c)The Required Lenders have instructed the Administrative Agent to remove a
Borrowing Base Property if a tenant or tenants which have Leases in such
Borrowing Base Property are subject to bankruptcy or insolvency proceedings and
are not paying rent as required under such Leases or have filed a motion to
reject such Lease, or have not assumed such Lease within sixty (60) days (or
such longer period granted by the applicable bankruptcy court, not to exceed one
hundred eighty (180) days) after such tenant’s bankruptcy filing.

54

--------------------------------------------------------------------------------

 

3.3.2[Reserved].

3.3.3Release by Administrative Agent

.  With respect to any Individual Property determined by the Administrative
Agent to no longer be deemed a Borrowing Base Property in accordance with this
Section 3.3, if requested by the Borrower and the Release Conditions are
satisfied with respect thereto, the Administrative Agent shall, in each case to
the extent applicable,  release the subject Borrowing Base Property Owner (and
indirect owners thereof, as applicable)  from the Guaranty by executing a
Release of Guaranty in the form of Exhibit B to the Guaranty, and thereafter, to
the extent such Borrowing Base Property Owner does not own any other Borrowing
Base Property, such Borrowing Base Property Owner (and other Guarantors, as
applicable) shall no longer be a Loan Party for the purposes of this Agreement;
provided, however, any such release by the Administrative Agent shall not be
deemed to terminate or release such Borrowing Base Property Owner from any
obligation or liability under any Loan Document which specifically by its terms
survives the said release or the payment in full of the Obligations.  

3.4Additional Borrowing Base Property

.  From time to time during the term of this Agreement following the Borrower’s
written request (“Additional Borrowing Base Request”), the Administrative Agent
shall accept one or more Individual Properties as Borrowing Base Properties upon
the satisfaction of the following conditions, in a manner reasonably acceptable
to the Administrative Agent:

(a)If sought by the Borrower, the Borrower shall have obtained Preliminary
Approval for the addition of such Individual Property.

(b)The Borrower (or applicable Loan Party) shall have satisfied all of the
Borrowing Base Property Requirements as to such Individual Property.

(c)The Borrower and the applicable Loan Parties shall have executed and
delivered the documents set forth in Section 3.1, including a Counterpart to
Guaranty in substantially the form of Exhibit A to the Guaranty.

(d)The Borrower shall pay or reimburse the Administrative Agent for all
reasonable legal fees and expenses and other costs and expenses incurred by
Administrative Agent in connection with the additional Borrowing Base Property.

(e)The Borrower, the subject Borrowing Base Property Owner, and the subject
Individual Property shall have satisfied all applicable conditions precedent set
forth in Article 5 prior to the inclusion of the Individual Property as a
Borrowing Base Property.

The Administrative Agent shall give the Borrower prompt written notice of its
determination with respect to the admission or rejection of any Individual
Property as a Borrowing Base Property.  To the extent that an Individual
Property does not meet the requirements set forth above, the Borrower may
nevertheless request that such Individual Property be included as a Borrowing
Base Property and the Required Lenders may, in their sole and absolute
discretion, agree to the acceptance of such Individual Property as an additional
Borrowing Base Property.

55

--------------------------------------------------------------------------------

 

4.CONTINUING AUTHORITY OF AUTHORIZED OFFICERS.

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Authorized Officers with respect to all matters
pertaining to the Loan and the Loan Documents including, but not limited to, the
selection of interest rates, the submission of requests for Loan Advances and
certificates with regard thereto.  Such authorization may be changed only upon
written notice to Administrative Agent accompanied by evidence, reasonably
satisfactory to Administrative Agent, of the authority of such Authorized
Officer giving such notice and such notice shall be effective not sooner than
five (5) Business Days following receipt thereof by Administrative Agent.  The
Authorized Officers as of the Closing Date are as set forth on Schedule 4.

5.CONDITIONS PRECEDENT.

5.1Closing Loan and Funding Initial Loan Advance

.  It shall be a condition precedent of Lenders’ obligation to close the Loan
and fund the Tranche E Term Facility that each of the following conditions
precedent be satisfied in full, unless specifically waived in writing by all of
the Lenders at or prior to the date of this Agreement (the “Closing Date”):

5.1.1Satisfactory Loan Documents

.  On the Closing Date, each of the Loan Documents shall be satisfactory in
form, content and manner of execution and delivery to the Administrative Agent
and the Administrative Agent’s counsel, and all Loan Documents shall be in full
force and effect.

5.1.2Financial Information; No Material Change.

(a)No change shall have occurred in the financial condition, business, affairs,
operations or control of Borrower and/or the Loan Parties, since the date of
their respective financial statements most recently delivered to Administrative
Agent or any of the Lenders, which change has had or could reasonably be
expected to have a Material Adverse Effect; and Borrower and the other Loan
Parties shall have furnished Administrative Agent such other financial
information, and certifications as reasonably requested by the Administrative
Agent.

(b)The Borrower shall have provided to the Administrative Agent such
certificates and other evidence as the Administrative Agent may reasonably
require to evidence that the Borrower, CRT and each of the Borrowing Base
Property Owners (both before and after giving effect to the Loan) is solvent,
has assets having a fair value in excess of the amount required to pay such
Person’s probable liabilities and existing Debts as such become absolute and
mature, and has adequate capital for the conduct of such Person’s business and
the ability to pay such Person’s Debts from time to time incurred in connection
therewith as such Debts mature, including the Closing Compliance Certificate
(the “Closing Compliance Certificate”) set forth as Exhibit E hereto or in such
other form reasonably acceptable to the Administrative Agent.

5.1.3Representations and Warranties Accurate

.  All representations and warranties made by or on behalf of the Borrower and
the other Loan Parties, or any of

56

--------------------------------------------------------------------------------

 

them, to the Administrative Agent or any of the Lenders shall be true, accurate
and complete in all material respects and shall not omit any material fact
necessary to make the same not materially misleading.

5.1.4Lien Searches

.  On or prior to the Closing Date, the Administrative Agent shall have received
the results of a UCC, tax lien and judgment search as may be reasonably
requested by the Administrative Agent with respect to the Borrower and any other
Loan Parties, and the results of such search shall indicate there are no
judgments which the Administrative Agent shall reasonably determine in good
faith could reasonably be expected to have a Material Adverse Effect or Liens
not permitted under the Loan Documents or to be satisfied with the proceeds of
the initial Loan Advance or otherwise permitted by the Administrative Agent.

5.1.5Litigation

.  On the Closing Date, there shall not be any actions, suits or proceedings at
law or in equity or by or before any governmental instrumentality or other
agency or regulatory authority by any entity (private or governmental) pending
or, to the best of the Borrower’s knowledge, threatened with respect to the
Loan, the transactions contemplated in the Loan Documents, or the Borrower, any
other Loan Party, or any other Borrower Subsidiary, which are not fully covered
(subject to deductibles) by an insurance policy issued by a reputable and
financially viable insurance company, or, to the extent not so covered, which
the Administrative Agent shall reasonably determine in good faith could
reasonably be expected to have a Material Adverse Effect.

5.1.6Formation Documents and Entity Agreements

.  On the Closing Date, the Administrative Agent shall have received a
certificate of an Authorized Officer of each Loan Party (or the manager or
general partner of such Loan Party, as applicable) certifying (a) as to
resolutions of such Loan Party authorizing and approving the transactions
contemplated by the Loan Documents, and the execution and delivery thereof by
such Loan Party in respect of the documents to which it is a party on its own
behalf, or as a general partner or manager of such Loan Party, in respect of any
of the Loan Documents, (b) as to signatures and incumbency of all Authorized
Officers of such Loan Party (or the manager or general partner of such Loan
Party, as applicable) executing documentation on behalf of such entity or on
behalf of such Loan Party, in connection with the transactions contemplated by
the Loan Documents, (c) that the Formation Documents of such Loan Party
delivered on the Closing Date (with respect to the Borrowing Base Properties
other than the Existing Borrowing Base Properties) or in connection with the
Existing Facility (with respect to the Existing Borrowing Base Properties) have
been duly executed, delivered and filed (to the extent required by applicable
Laws) and are or remain, as applicable, in full force and effect and unmodified
except as stated therein as of the date of such certificate (and annexing copies
thereof with respect to the Formation Documents delivered on the Closing Date)
and (d) the good standing certificates of such Loan Party for (i) its state of
formation and (ii) such other good standing certificates where the conduct of
such Loan Party’s business and ownership of its assets requires such
qualification unless the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect on such Loan Party.

57

--------------------------------------------------------------------------------

 

5.1.7Compliance With Laws

.  The Administrative Agent shall have received and approved evidence that there
are no Laws which prohibit or adversely limit the capacity or authority of the
Borrower or any Loan Party to enter into the Loan Documents and perform the
obligations of such Person with respect thereto.

5.1.8Compliance With Financial Covenants

.  The Lenders shall have received from the Administrative Agent the Closing
Compliance Certificate or other evidence reflecting the Borrower’s compliance
with the Financial Covenants and the terms and conditions hereof after giving
effect to this Agreement and the other Loan Documents.

5.1.9Borrowing Base Property Due Diligence

.  The Administrative Agent shall have received and completed a review of such
due diligence as the Administrative Agent may reasonably require with respect to
any Borrowing Base Property, consistent with customary commercial lending
practices for unsecured lines of credit involving properties of a similar nature
including, without limitation, satisfaction of the Borrowing Base Property
Requirements.

5.1.10Condition of Property

.  There shall have been no material unrepaired or unrestored damage or
destruction by fire or otherwise to any of the real or tangible personal
property comprising or intended to comprise the Borrowing Base Properties.

5.1.11Third Party Consents and Agreements

.  The Administrative Agent shall have received such third party consents and
agreements, if any, as the Administrative Agent may reasonably require with
respect to the entering into the Loan Documents and the performance of the
obligations thereunder.

5.1.12Legal and other Opinions

.  The Administrative Agent shall have received and approved legal opinion
letters from counsel representing the Borrower and the other Loan Parties which
meet Administrative Agent’s legal opinion requirements and covering such matters
incident to the transactions contemplated herein as the Administrative Agent may
request.

5.1.13Beneficial Ownership Certification

.  (i) Upon the reasonable written request of any Lender made at least ten (10)
Business Days prior to the Closing Date, Borrower shall have provided to such
Lender the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, in each case at least five (5) days prior to the
Closing Date (or such shorter time as any such Lender shall agree to in
writing); and (ii) at least five (5) days prior to the Closing Date (or such
shorter time as any such Lender shall agree to in writing), any Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Loan
Party.

5.1.14No Default

.  There shall not be any Default under any of the Loan Documents.

Notwithstanding anything to the contrary contained in this Agreement, with
respect to any Existing Borrowing Base Property, the Administrative Agent and
the Lenders

58

--------------------------------------------------------------------------------

 

hereby agree that the only closing requirements with respect to such Existing
Borrowing Base Properties shall be receipt of (a) satisfactory legal opinion
letters from counsel representing the Borrower and the other Loan Parties with
respect to such Existing Borrowing Base Properties, (b) the other documentation
set forth on the closing agenda provided by the Administrative Agent, including,
without limitation, the Guaranty from each Guarantor, and (c) such other
documentation, to the extent not previously delivered and in the possession of
the Administrative Agent, required under the definition of Borrowing Base
Property Requirements; it being understood that upon execution of this
Agreement, each Lender agrees that the Borrowing Base Property Requirements for
each Existing Borrowing Base Property have been satisfied.

5.2Conditions to all Credit Extensions

.  The obligation of each Lender to honor any Credit Extension (other than a
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of LIBO Rate Advances) is subject to the following conditions
precedent:

5.2.1Financial Covenant Compliance

.  The Borrower shall be in compliance, on a pro forma basis after giving effect
to such Credit Extension, with the Financial Covenants, as satisfied by the
Closing Compliance Certificate, or once delivered, the most recent Compliance
Certificate delivered by the Borrower.

5.2.2No Default

.  No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof

5.2.3Loan Notice

.  The Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.

Each request for a Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of LIBO Rate Advances)
submitted by the Borrower shall be deemed to be a certification that the
conditions specified in Sections 5.2.1, 5.2.2 and 5.2.3 have been satisfied on
and as of the date of the applicable Credit Extension.

6.REPRESENTATIONS AND WARRANTIES.

To induce the Lenders to enter into this Agreement and to make each Loan
Advance, and to otherwise complete all of the transactions contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and each Lender
that:

6.1Formation

.  Each Loan Party has been duly formed and is validly existing and in good
standing as a corporation, partnership or limited liability company, as the case
may be, under the laws of the State of its formation.  Each Loan Party has the
requisite corporate, partnership or limited liability company power and
authority, as applicable, to own its assets and conduct its businesses as
currently conducted and owned, and to enter into and perform its obligations
under each Loan Document to which it is a party.  Each Loan Party is in good
standing and authorized to do business in each jurisdiction where the ownership
of its assets and/or the conduct of its business requires such qualification
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.  No Loan Party is an EEA Financial Institution.

59

--------------------------------------------------------------------------------

 

6.2Proceedings; Enforceability

.  Each Loan Party has taken all requisite corporate, partnership or limited
liability company action, as applicable, to authorize the execution, delivery
and performance by such Loan Party of the Loan Documents to which it is a
party.  Each Loan Document which is required to be executed and delivered on or
prior to the date on which this representation and warranty is being made has
been duly authorized, executed and delivered and constitutes the legal, valid
and binding obligation of each Loan Party thereto, enforceable against each such
Loan Party in accordance with its respective terms except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

6.3Conflicts

.  Neither the execution, delivery and performance of the Loan Documents by the
Loan Parties nor compliance by any Loan Party with the terms and provisions
thereof, (a) will contravene any provision of any Law or any order, writ,
injunction or decree of any court or Governmental Authority having jurisdiction
over the Borrower, the Property or any Loan Party, (b) will conflict with or
result in any breach of any of the terms, covenants, conditions of, or
constitute a default under, or result in the creation or imposition (or the
obligation to create or impose) of any Lien upon any of the property or assets
of any Loan Party pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement or loan agreement or any other agreement, contract or
instrument to which any Loan Party is a party or by which it or any of its
properties or assets is bound or to which it may be subject, or (c) will violate
any provision of any Formation Document of any Loan Party.

6.4Ownership and Taxpayer Identification Numbers

.  All of the partners, owners, stockholders, and members, respectively and as
may be applicable, of each Loan Party (other than the Borrower and CRT) are
listed in Schedule 6.4 (as such may be updated from time to time).  Set forth on
Schedule 6.4 (as such may be updated from time to time) is the exact correct and
legal name, tax identification number(s) and state of incorporation or
organization of the Borrower, CRT and each other Loan Party and whether such
Loan Party owns a Borrowing Base Property.  Each Borrowing Base Property Owner
is a Wholly-Owned Subsidiary of the Borrower.

6.5Litigation

.  There are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority or other agency or regulatory authority by any
entity (private or governmental) pending or, to the best of each Loan Party’s
knowledge, threatened with respect to the Loan, the transactions contemplated in
the Loan Documents, any Loan Party, or any Borrower Subsidiary, which are not
fully covered (subject to deductibles) by an insurance policy issued by a
reputable and financially viable insurance company, or, to the extent not so
covered, could (a) materially adversely affect a Borrowing Base Property or (b)
have or reasonably be expected to have a Material Adverse Effect.

6.6Information

.  All factual information furnished by or on behalf of the Borrower or any Loan
Party to the Administrative Agent and/or any of the Lenders (including, without
limitation, all information contained in the Loan Documents) for purposes of or
in connection with this Agreement, the other Loan Documents or any transaction
contemplated herein or therein is, and all other such factual information
hereafter furnished by or on behalf of the Borrower or any Loan Party to the
Administrative Agent and/or any of the Lenders will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information not misleading in any material

60

--------------------------------------------------------------------------------

 

respect at such time in light of the circumstances under which such information
was provided. There is no material fact presently known to the Borrower which
has not been disclosed to the Administrative Agent, and thereupon disclosed by
the Administrative Agent to the Lenders, which could reasonably be expected to
have a Material Adverse Effect.

6.7Taxes

.  All Loan Parties have made all required tax filings and are not delinquent in
the payment of any federal, state and local taxes, assessments, impositions or
other governmental charges applicable to them and/or their respective assets,
except to the extent same are being contested in a manner which complies with
the requirements of Section 8.2.2.

6.8Financial Information

.  The Consolidated financial statements of CRT and the consolidating financial
statements of the Borrower and each Borrower Subsidiary delivered to the
Administrative Agent (and which statements the Administrative Agent has
delivered to the Lenders) present fairly the (a) financial condition of CRT and
its Subsidiaries and the Borrower and the Borrower Subsidiaries, as applicable,
as of the dates of such statements and (b) results of operations for the periods
covered thereby.  Since the dates of the relevant financial statements, no
change has occurred which could reasonably be expected to have a Material
Adverse Effect.  All financial statements of CRT, the Borrower, the Borrower
Subsidiaries, or any other Loan Party hereafter furnished to the Administrative
Agent or any of the Lenders shall be true, accurate and complete in all material
respects and shall fairly present the financial condition of CRT, the Borrower,
the Borrower Subsidiaries and/or respective Loan Party, as applicable, as of the
date thereof.

6.9Control Provisions

.  The Borrower controls, directly or indirectly, and without the requirement
for consent of any other Person (other than CRT), the management of each
Borrowing Base Property Owner, subject to the rights of those minority or other
equity interest holders as the Administrative Agent may approve.

6.10Formation Documents

.  Subject to the last unnumbered paragraph of Section 5.1 hereof, the Borrower
has delivered or caused to be delivered to the Administrative Agent true and
complete copies of all Formation Documents of the Loan Parties, and all
amendments thereto.  

6.11Bankruptcy Filings

.  No Loan Party is contemplating either a filing of a petition under any Debtor
Relief Laws or the liquidation of all or a major portion of its assets or
property, and the Borrower has no knowledge of any Person contemplating the
filing of any such petition against any Loan Party.

6.12Investment Company

.  No Loan Party is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

6.13[Reserved].

6.14Borrowing Base Properties.

6.14.1Licenses and Permits

.  The Borrowing Base Property Owners possess such Licenses and Permits issued
by the appropriate federal, state, or local regulatory agencies or bodies
necessary to own and operate each Borrowing Base Property, except

61

--------------------------------------------------------------------------------

 

where the failure to possess any such License or Permit could not reasonably be
expected to have a Material Adverse Effect.  The Borrowing Base Property Owners
are in material compliance with the terms and conditions of all such Licenses
and Permits, except where the failure so to comply could not, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  All of the
Licenses and Permits are valid and in full force and effect, except where the
invalidity of such Licenses and Permits or the failure of such Licenses and
Permits to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect.  Neither the Borrower nor any of the Borrowing Base
Property Owners has received any written notice of proceedings relating to the
revocation or modification of any such Licenses and Permits which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
could reasonably be expected to result in a Material Adverse Effect.

6.14.2Ownership

.  (a)  The Borrowing Base Property Owners have either (i) fee simple title to
the Borrowing Base Properties or (ii) a leasehold estate interest in the
Borrowing Base Properties, as set forth in Schedule 6.14.2 (as such may be
updated from time to time), which such schedule (as it may be updated from time
to time) also sets forth the current Adjusted Capitalized Value of each such
Borrowing Base Property; (b) the interest of the Borrowing Base Property Owners
in the Borrowing Base Properties are not subject to any Liens other than
Permitted Liens, (c) neither the Borrower, CRT, nor any of the Borrowing Base
Property Owners has received written notice of the assertion of any material
valid claim by anyone adverse to any Loan Party’s ownership, or leasehold rights
in and to any Borrowing Base Property (except as may be disclosed in any update
from time to time in accordance with Section 6.26) that could reasonably be
expected to have a Material Adverse Effect and (d) no Person has an option or
right of first refusal to purchase all or part of any Borrowing Base Property or
any interest therein which has not been waived (except as disclosed in Schedule
6.14.2 or in any update from time to time in accordance with Section 6.26).

6.14.3Environmental Matters

.  Except to the extent (i) the failure of the following to be true could not
reasonably be expected to have a Material Adverse Effect or (ii) disclosed in
writing to the Lenders prior to the Individual Property becoming a Borrowing
Base Property either pursuant to an Environmental Report or in the S-11
registration statement filed by the Borrower on October 23, 2003 (it being
understood that any such disclosure is limited to the facts known at the time
such Individual Property became a Borrowing Base Property and does not include
any new information or any change in facts regarding such disclosure that occurs
at a later date), (a) each Borrowing Base Property is free of any Hazardous
Materials in violation of any Environmental Laws applicable to such property;
(b) none of the Borrowing Base Property Owners nor any Loan Party has received
any written notice of a claim under or pursuant to any Environmental Legal
Requirements applicable to a Borrowing Base Property or under common law
pertaining to Hazardous Materials on or originating from any Borrowing Base
Property (except as may be disclosed in any update from time to time in
accordance with Section 6.26) and (c) none of the Borrowing Base Property Owners
or any Loan Party has received any written notice from any Governmental
Authority claiming any material violation of any Environmental Legal
Requirements that is uncured or unremediated (except as may be disclosed in any
update from time to time in accordance with Section 6.26) .

62

--------------------------------------------------------------------------------

 

6.14.4Leases

.  Except to the extent the failure of the following to be true would not result
in a Material Adverse Effect, (a) with respect to the Borrowing Base Properties,
each Major Lease is in full force and effect (except as may be disclosed in any
update from time to time in accordance with Section 6.26), (b) to the Borrower’s
knowledge, none of the Borrowing Base Property Owners is in default after notice
and the expiration of all applicable cure periods in the performance of any
material obligation under any Major Lease and the Borrower has no knowledge of
any circumstances which, with the passage of time or the giving of notice, or
both, would constitute an event of default by any party under any of the Major
Leases (except as may be disclosed in any update from time to time in accordance
with Section 6.26), (c) to the Borrower’s knowledge, no tenant is in default
after notice and the expiration of all applicable cure periods in the
performance of any material obligation under any Major Lease (except as may be
disclosed in any update from time to time in accordance with Section 6.26), (d)
to the Borrower’s knowledge, there are no actions, voluntary or involuntary,
pending against any tenant under a Major Lease under any Debtor Relief Laws
(except as may be disclosed in any update from time to time in accordance with
Section 6.26), and (e) none of the Major Leases and none of the rents or other
amounts payable thereunder has been assigned, pledged or encumbered by any of
the Borrowing Base Property Owners or any other Person, except with respect to
the Lien in favor of the Administrative Agent on behalf of the Lenders securing
the repayment of Obligations.

6.14.5Ground Lease

.  Except to the extent the failure of the following to be true would not result
in a Material Adverse Effect, (a) each Ground Lease with respect to a Borrowing
Base Property is valid, binding and in full force and effect as against the
applicable Borrowing Base Property Owners and, to the Borrower’s knowledge, the
other party thereto, (b) none of Borrowing Base Property Owner’s interest in the
Ground Leases is subject to any pledge, lien, assignment, license or other
agreement granting to any third party any interest therein, (c) no payments
under any Ground Lease with respect to a Borrowing Base Property are delinquent,
and to the knowledge of the Borrower, there does not exist under any of the
Ground Leases any default after notice and expiration of all applicable cure
periods in the performance of any material obligation under a Ground Lease, and
(d) the identity of each ground lessor under a Ground Lease with respect to a
Borrowing Base Property and whether each such ground lessor is an Affiliate of
any Loan Party are set forth in Schedule 6.14.5 (as such may be updated from
time to time).

6.14.6Casualty/Condemnation

.  To each Loan Party’s Knowledge, as of the Closing Date no Borrowing Base
Property is the subject of any pending material condemnation proceeding or has
suffered any material loss or casualty which has not been restored.

6.14.7Property Condition

.  To each Loan Party’s Knowledge, as of the Closing Date each Borrowing Base
Property is in good condition and repair, with no material deferred maintenance
currently pending with respect to any Borrowing Base Property.

6.15Margin Regulations; Use of Proceeds

.  The Loan Parties are not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of

63

--------------------------------------------------------------------------------

 

the Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock.  The proceeds of the Loan shall
be used solely and exclusively as provided in Section 8.13.  No portion of the
proceeds of the Loan shall be used directly or indirectly, and whether
immediately, incidentally or ultimately (a) to purchase or carry any margin
stock or to extend credit to others for the purpose thereof or to repay or
refund indebtedness previously incurred for such purpose, or (b) for any purpose
which would violate or in inconsistent with the provisions of regulations of the
Board of Governors of the Federal Reserve System including, without limitation,
Regulations T, U and X thereof.

6.16Insurance

.  The Borrowing Base Properties are insured by insurers of recognized financial
responsibility against such losses and risks in compliance with the requirements
of Section 7.5.1 below.

6.17Deferred Compensation and ERISA

.  Neither the Borrower nor any other Loan Party or any ERISA Affiliate, has any
employee pension benefit plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA nor maintains any employee welfare benefit plan (as defined in
Section 3(l) of ERISA) that primarily provide for health and welfare benefits to
retired employees or other former employees (other than as required by Section
601 of ERISA).

6.18Anti-Corruption; OFAC; Designated Jurisdictions.

 

6.18.1Anti-Corruption.

  In the last five years, the Loan Parties have conducted their respective
businesses in compliance in all material respects with applicable
Anti-Corruption Laws.

6.18.2OFAC; Designated Jurisdictions

.  None of the Loan Parties, any of their respective Subsidiaries, or, to the
knowledge of CRT, any Related Party thereof, is (i) a Sanctioned Person, (ii)
located, organized or resident in a Designated Jurisdiction or (iii) is or has
been (within the previous five (5) years) engaged in any transaction with any
Sanctioned Person or any Person who is located, organized or resident in any
Designated Jurisdiction to the extent that such transactions would violate
Sanctions.  No Credit Extension, nor the proceeds from any Credit Extension, has
been used, directly or indirectly, or has otherwise been made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business with any Sanctioned Person, or in any other manner that will result
in a violation by any Loan Party or Subsidiary thereof, or the imposition on any
Lender, the Arrangers, or the Administrative Agent, of Sanctions.  Neither the
making of the Loans hereunder nor the use of proceeds thereof will violate the
Act, the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or successor statute thereto.  The Borrower and its
Subsidiaries are in compliance in all material respects with the Act.

6.19No Default

.  There is no Default on the part of the Borrower or any of the other Loan
Parties under this Agreement or any of the other Loan Documents and no event has
occurred and is continuing which could constitute a Default under any Loan
Document.

64

--------------------------------------------------------------------------------

 

6.20Governmental Authorizations; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person that has not
been obtained or delivered is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document.

6.21Qualification as a REIT

.  CRT qualified as a REIT under the provisions of the Code, as applicable, for
its fiscal year ended December 31, 2010, and has remained qualified from
December 31, 2010 through the date hereof.  All appropriate federal income tax
returns for the fiscal years through December 31, 2017 have been filed by CRT
with the IRS and no previously filed return has been examined and reported on by
the IRS.  CRT has not incurred any liability for excise taxes pursuant to
Section 4981 of the Code.  CRT is organized in conformity with the requirements
for qualification as a REIT pursuant to Sections 856 through 860 of the Code,
and CRT’s proposed method of operation consistent with CRT’s business and the
business activities contemplated by this Agreement will enable it to meet the
requirements for qualification and taxation as a REIT under the Code.

6.22Compliance with Laws

.  Each Loan Party is in compliance in all material respects with the
requirements of all Laws applicable to it or to its properties, except in such
instances in which (a) such requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.23Property Matters.

6.23.1Major Leases

.  Set forth on Schedule 6.23.1 is a list of all Major Lease locations and the
tenants party to Leases at such Major Lease locations (as updated from time to
time, provided however, that notwithstanding Section 6.26 hereof Schedule 6.23.1
shall not be required to be updated more frequently than once per quarter). In
the event that Borrower requests a Loan Advance more frequently than once per
quarter, the accuracy of the representations made in this Section 6.23.1 shall
not be a condition to funding such Loan Advance.

6.23.2Borrowing Base Properties

.  Set forth on Schedule 6.14.2 is a list of each Borrowing Base Property with
detail indicating the owner of each Borrowing Base Property and the location of
each Borrowing Base Property.  

6.24Solvency

.  After giving effect to the transactions contemplated hereby, (a) each of the
Loan Parties is solvent and is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, and (b) the fair saleable value of each Loan Party’s assets,
measured on a going concern basis, exceeds all probable liabilities, including
those to be incurred pursuant to this Agreement.  After giving effect to the
transactions contemplated hereby, none of the Loan Parties (i) has unreasonably
small capital in relation to the business in which it is or proposes to be
engaged or (ii) has incurred, or believes that it will incur debts beyond its
ability to pay such debts as they become due; provided that nothing contained in
subclause (i) shall require any equity holder to make any capital contribution
to comply with such subclause (i).  In executing the Loan Documents and
consummating the

65

--------------------------------------------------------------------------------

 

transactions contemplated hereby, none of the Loan Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Loan Parties is or will become indebted.  

6.25Beneficial Ownership

Material.  The information included in the Beneficial Ownership Certification is
true and correct in all respects (on and as of the date delivered).

6.26Regarding Representations and Warranties

.  Each request by any Borrower for a Loan Advance: (i) shall constitute an
affirmation by Borrower that the foregoing representations and warranties remain
true and correct as of the date of such request (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and to the extent such representation or warranty is subject to a
materiality qualifier, it shall be true and correct in all respects, and except
that for purposes of this Section 6.26, the representations and warranties
contained in Section 6.8 shall be deemed to refer to the most recent statements
furnished pursuant to Section 7.2.1 and Section 7.2.2;  and except as to the
representations and warranties in Sections 6.4, 6.7, 6.9, and 6.14 which may be
modified only to reflect events occurring after the date hereof as specifically
disclosed in writing to Administrative Agent prior to or simultaneously with
such written request) and, unless Administrative Agent is notified to the
contrary prior to the disbursement of the requested Loan Advance, will be so on
the date of such Loan Advance, and (ii) shall constitute the representation and
warranty of Borrower to Administrative Agent and each of the Lenders that the
information set forth in each such request is true and correct in all material
respects and omits no material fact necessary to make the same not misleading,
provided that to the extent any representation or warranty made by the Borrower
in this Agreement or any other Loan Document shall be incorrect or misleading in
any material respect with respect to one or more Borrowing Base Properties such
that the affirmations, representations and warranties required by this Section
6.26 cannot be made, the Borrower may remove a Borrowing Base Property pursuant
to the terms of Section 3.2 (with a resulting decrease in the Borrowing Base
Value) so that the affirmations, representations and warranties required by this
Section 6.26 may be made.  All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by each Loan
Party shall be deemed to have been relied upon by the Administrative Agent and
each of the Lenders notwithstanding any investigation heretofore or hereafter
made by the Administrative Agent and/or any of the Lenders or on its behalf.

7.AFFIRMATIVE COVENANTS.

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall cause, with respect to Sections 7.3 through 7.12, inclusive and Sections
7.26 and 7.27, each Loan Party to:

7.1Notices

.  Within five (5) business days after obtaining actual knowledge thereof,
notify the Administrative Agent in writing (and the Administrative Agent shall
thereafter promptly notify the Lenders) of the following: (a) occurrence of any
act, event or condition which constitutes a Default or Event of Default under
any of the Loan Documents; and (b) any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.  Any notification
delivered pursuant to clause (a) of this Section 7.1 shall include a written
statement of any remedial

66

--------------------------------------------------------------------------------

 

or curative actions, if applicable, which the Borrower proposes to undertake
and/or to cause any of other Loan Parties to cure or remedy such Default or
Event of Default.

7.2Financial Statements; Reports; Officer’s Certificates

.  Furnish or cause to be furnished to the Administrative Agent  (and the
Administrative Agent shall thereafter promptly furnish copies of same to the
Lenders) from time to time, the following financial statements, reports,
certificates, and other information, all in form and manner of presentation
reasonably acceptable to the Administrative Agent:

7.2.1Annual Statements

.  As soon as available and in any event no later than the earlier of (a) to the
extent applicable, ten (10) days following the date CRT is required by the SEC
to deliver its Form 10-K for each Fiscal Year and (b) ninety (90) days after the
close of each Fiscal Year, (i) the Consolidated statements of financial
condition of CRT, as at the end of such Fiscal Year and the related Consolidated
statement of income and retained earnings and statement of cash flows for such
Fiscal Year, in each case, commencing with the Fiscal Year ending December 31,
2018, setting forth comparative figures for the preceding fiscal year and
certified by the Chief Financial Officer or Chief Accounting Officer of Borrower
and by Ernst & Young LLP or other independent registered public accounting firm
of recognized national standing reasonably acceptable to the Administrative
Agent, in an unqualified opinion which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, (ii) consolidating income statements
for the Borrower and each Borrower Subsidiary; such financial statements to
include and to be supplemented by such detail and supporting data and schedules
as the Administrative Agent may from time to time reasonably determine and (iii)
upon the request of the Administrative Agent, a one (1) year Cash Flow
Projection.

7.2.2Periodic Statements

.  As soon as available and in any event no later than the earlier of (a) to the
extent applicable, ten (10)  days following the date CRT is required by the SEC
to deliver its Form 10-Q for each fiscal quarter, and (b) forty-five (45) days
after the close of each fiscal quarter (except for the quarter ending on
December 31), (i) the Consolidated statement of financial condition of CRT, as
at the end of such quarterly period, (ii) the related Consolidated statement of
income and retained earnings (for the current quarter and on a year to date
basis), and (iii) the Consolidated statement of cash flows (on a year to date
basis), in each case commencing with the fiscal quarter ending June 30, 2018,
setting forth comparative figures for the related periods in the prior Fiscal
Year, internally prepared in accordance with GAAP, consistently applied, subject
to normal year-end audit adjustments, all in form and manner of presentation
reasonably acceptable to the Administrative Agent, such financial statements to
be certified by the Chief Financial Officer or Chief Accounting Officer of
Borrower and to include and to be supplemented by such detail and supporting
data and schedules as the Administrative Agent may from time to time reasonably
determine, together with consolidating income statements for the Borrower and
each Borrower Subsidiary.

7.2.3Borrowing Base Property Reports

.  Quarterly and annually, upon delivery of each of the financial statements
required pursuant to Sections 7.2.1 and 7.2.2,

67

--------------------------------------------------------------------------------

 

above, the following financial statements for each of the Borrowing Base
Property Owners internally prepared by the Borrower and certified by the
Borrower to be true, accurate and complete in all material respects: (a) to the
extent not included in the deliveries under Sections 7.2.1 or 7.2.2, an
operating statement showing all calculation necessary to determine Adjusted Net
Operating Income on a property by property basis, including, without limitation,
the results of operation for the current quarter and on a year-to-date basis for
the period just ended and, annually, an operating statement for the year just
ended; and (b) in the form customarily used by the Borrower, a detailed, current
rent roll of the subject Borrowing Base Property, containing such details as the
Administrative Agent may reasonably request.

7.2.4SEC Reports

.  Within ten (10) days after being received, copies of all correspondence from
the SEC, other than routine non-substantive general communications from the SEC.

7.2.5Compliance Certificates

.  Quarterly and annually, upon delivery of each of the financial statements
required pursuant to Sections 7.2.1 and 7.2.2 above, (a) a Compliance
Certificate in form of Exhibit C, annexed hereto, together with an Officer’s
Certificate from the Chief Financial Officer or Chief Accounting Officer of
Borrower providing and otherwise certifying (i) the compliance or non-compliance
by the Borrower with the Financial Covenants, including such supporting detail
as is reasonably deemed necessary by the Administrative Agent to verify the
calculations incorporated therein, (ii) a report containing, to the extent not
included in the deliveries under Sections 7.2.1, 7.2.2, or 7.2.3 for all
Individual Properties, a summary listing of all Net Operating Income, revenues,
rent roll, mortgage Debt, if any, the Borrower’s ownership interest therein,
and, in addition, for each Individual Property acquired during the quarter just
ended, the cost basis and the amount and terms of any assumed Debt, (iii) a
certification that the financial statements fairly present in all material
respects the Consolidated financial condition of CRT and that no Default or
Event of Default has occurred and is continuing, or if it is, a statement as to
the nature thereof; (iv) a listing of all filings by the Borrower or CRT with
the SEC, including, without limitation, full copies of CRT’s 10-Q and 10-K
filings; (v) if requested by the Administrative Agent and to the extent not
previously provided, a list of any Major Leases entered into during the most
recent fiscal quarter and any existing Leases that became Major Leases during
the most recent fiscal quarter; and (vi) any material change in accounting
policies required by GAAP or financial reporting practices by any Loan Party or
their Subsidiaries.

7.2.6Data Requested

.  Within a reasonable period of time and from time to time, such other
financial data or information as the Administrative Agent may reasonably request
with respect to the Borrowing Base Properties, the Borrower, and/or the other
Loan Parties including, but not limited to, rent rolls, aged receivables, aged
payables, leases, budgets, forecasts, reserves, cash flow projections, deposit
accounts, mortgage information, physical condition of the Borrowing Base
Properties and pending lease proposals.

7.2.7Tax Returns

.  Upon the Administrative Agent’s request, copies of all federal and state tax
returns of the Borrower and the other Loan Parties.

68

--------------------------------------------------------------------------------

 

7.2.8[Reserved.]

7.2.9[Reserved.]

7.2.10Entity Notices

.  Concurrently with the issuance thereof, copies of all material written
notices (excluding routine correspondence) given to the partners, owners,
stockholders, and/or members, respectively, of the Borrower.

7.2.11Property Acquisition or Sale

.  Within five (5) Business Days of receipt thereof, copies of all notices in
any way relating to a proposed sale or acquisition of any Individual Property
which the Borrower or any Borrower Subsidiary intends to consummate.

7.2.12Property Finance

.  Within five (5) Business Days of receipt thereof, copies of all notices in
any way relating to (a) a proposed finance or refinance of any Individual
Property which the Borrower or any Borrower Subsidiary intends to consummate,
(b) the occurrence of any monetary or material non-monetary default or monetary
or material non-monetary event of default under any Debt which is recourse to
the Borrower, or any other default or event of default under any Debt which is
recourse to the Borrower, the occurrence of which could reasonably be expected
to have a Material Adverse Effect, or (c) the occurrence of any monetary or
material non-monetary default or monetary or material non-monetary event of
default under any Debt in excess of $40,000,000 which is secured by an
Individual Property, or any other default or event of default under any Debt in
excess of $40,000,000 which is secured by an Individual Property, the occurrence
of which could reasonably be expected to have a Material Adverse Effect.

7.2.13Notice of Litigation

.  Within ten (10) Business Days after an Authorized Officer obtains knowledge
thereof, written notice of any pending or, to the best of such Person’s
knowledge, threatened action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency or regulatory authority
by any entity (private or governmental) relating in any way to the Loan, the
transactions contemplated in the Loan Documents (including, without limitation,
with regard to all Distributions), or the transactions contemplated in any
documentation executed in connection therewith, or the Borrower, any other Loan
Party, any other Borrower Subsidiary or any Borrowing Base Property, which is
not fully covered (subject to deductibles) by an insurance policy issued by a
reputable and financially viable insurance company, or, to the extent not so
covered, which could reasonably be expected to have a Material Adverse Effect or
a material adverse effect on a Borrowing Base Property.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be

69

--------------------------------------------------------------------------------

 

engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that so long as the Borrower or
CRT is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 15.20); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat and shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side
Information.”  Notwithstanding the foregoing, (i) the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC” and (ii) no Public Lender
shall be permitted to withhold, condition or delay its approval or consent to
any matter hereunder based solely on such Public Lender’s failure or refusal to
receive and/or review non-Public Borrower Materials.

7.3Existence

.  (a) Preserve, renew and keep in full force and effect (i) the partnership,
limited liability company or corporate existence, as applicable, of each Loan
Party and (ii) the material rights, licenses, permits and franchises of each
Loan Party, (b) comply with all Laws and other Laws applicable to it and its
assets, business and operations, the non-compliance with which could reasonably
be expected to have a Material Adverse Effect, (c) to the extent applicable, at
all times maintain, preserve and protect all material franchises and trade names
and all the remainder of its property used or useful in the conduct of its
business, and (d) keep and cause each Loan Party to keep, its assets in good
working order and repair, ordinary wear and tear and damage by casualty or
taking by condemnation excepted, and from time to time make, or cause to be
made, all reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto.

7.4Payment of Taxes

.  Duly pay and discharge, before the same shall become overdue, all taxes,
assessments, impositions, and other governmental charges payable by it or with
respect to the Borrowing Base Properties, to the extent that same are not paid
by the tenants under the respective Leases; provided, however, the failure of
any Loan Party to pay such taxes, assessments, impositions, or other
governmental charges shall not constitute a Default or Event of Default as long
as same are being contested in a manner which complies with the requirements of
Section 8.2.3.

7.5Insurance.

7.5.1Insurance

.  The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary or with respect to Individual Properties where the tenant is
responsible for providing insurance, the Loan Party shall cause such tenant to
maintain insurance in accordance with such tenant’s lease with financially sound
and reputable

70

--------------------------------------------------------------------------------

 

insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Laws, and from time to time deliver to the Administrative Agent promptly
following its request a detailed list, together with copies of all policies of
the insurance then in effect (provided Borrower has received same from the
issuer thereof), stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.

7.5.2Notice of Damage

.  In the event of any damage or destruction to any Borrowing Base Property by
reason of fire or other hazard or casualty, the Borrower shall give immediate
written notice thereof to the Administrative Agent.  If there is any
condemnation for public use of any Borrowing Base Property the Borrower shall
give immediate written notice thereof to the Administrative Agent (and the
Administrative Agent shall thereafter promptly notify the Lenders).  Further,
the Borrower shall upon the request of the Administrative Agent provide to the
Administrative Agent a report as to the status of any insurance adjustment,
condemnation claim, or restoration resulting from any casualty or taking.

7.6Inspection

.  Permit the Administrative Agent and the Lenders and its/their agents,
representatives and employees to inspect the Borrowing Base Properties, and any
and all other assets of the Borrower or any of the Loan Parties, at reasonable
hours upon reasonable notice, subject to the rights of tenants therein.  The
Borrower shall be responsible for the reasonable costs incurred by the
Administrative Agent of such inspections if an Event of Default is in existence
but all other costs of such inspections shall be borne by the Lenders.

7.7Loan Documents

.  Observe, perform and satisfy all the terms, provisions, covenants and
conditions to be performed by it under, and to pay when due all costs, fees and
expenses, and other Obligations to the extent required under, the Loan
Documents.

7.8Further Assurances

.  Execute and deliver to the Administrative Agent such documents, instruments,
certificates, assignments and other writings, and do such other acts, necessary
or desirable in the reasonable judgment of the Administrative Agent, for the
better and more effective carrying out of the intents and purposes of this
Agreement and the other Loan Documents.

7.9Books and Records

.  Maintain and keep in accordance with GAAP (or such other accounting basis
reasonably acceptable to the Administrative Agent), proper and accurate books,
records and accounts reflecting all of the financial affairs of the Borrower and
such other Loan Parties and the Borrower Subsidiaries and all items of income
and expense in connection with their respective business and operations and in
connection with any services, equipment or furnishings provided in connection
with the operation of the business of the Borrower, the other Loan Parties, and
the Borrower Subsidiaries, whether such income or expense is realized thereby or
by any other Person.  The Administrative Agent shall have the right, not more
than once each quarter (unless an Event of Default shall have occurred and be
continuing in which case as often as the Administrative Agent shall reasonably
determine), during normal business hours and upon reasonable notice, to examine
such books, records and accounts at the office of the Person maintaining such
books, records, correspondence, and accounts and to make such copies or

71

--------------------------------------------------------------------------------

 

extracts thereof as the Administrative Agent shall desire at the Administrative
Agent’s cost and expense.  The Borrower shall give the Administrative Agent
fifteen (15) Business Days’ notice of any change in the location of its
financial records from the address specified at the beginning of this
Agreement.  The Administrative Agent may discuss the financial and other affairs
of the Borrower, the other Loan Parties, and Borrower Subsidiaries with any of
its partners, owners, and any accountants hired by the Borrower, it being agreed
that the Administrative Agent and each of the Lenders shall use reasonable
efforts not to divulge information obtained from such examination to others
except in connection with Laws and in connection with administering the Loan,
enforcing its rights and remedies under the Loan Documents and in the conduct,
operation and regulation of its banking and lending business (which may include,
without limitation, the transfer of the Loan or of participation interests
therein).  Any assignee or transferee of the Loan, co-lender, or any holder of a
participation interest in the Loan shall deal with such information in the same
manner and in connection with any subsequent transfer of its interest in the
Loan or of further participation interests therein.

7.10Business and Operations

.  (a) Continue to engage in the type of businesses, acquisition, sale,
financing, development and operation of retail properties and usual and
customary uses incidental to such retail activities presently conducted by them
as of the Closing Date, respectively, and (b) be qualified to do business and in
good standing under the Laws of each jurisdiction, and otherwise to comply with
all Laws, as and to the extent the same are required for the ownership,
maintenance, management and operation of the assets of such Person except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.  

7.11Estoppel

.  Within ten (10) Business Days after a request therefor from the
Administrative Agent, which request shall not be made by the Administrative
Agent more than once each Fiscal Year, furnish to the Administrative Agent a
statement, duly acknowledged and certified, setting forth (a) the amount then
owing by the Borrower in respect of the Obligations, (b) the date through which
interest on the Loan has been paid, (c) any offsets, counterclaims, credits or
defenses to the payment by any Loan Party to the Obligations of which the
Borrower has knowledge and (d) whether any written notice of Default from the
Administrative Agent to the Borrower or any of the other Loan Parties is then
outstanding and acknowledging that this Agreement and the other Loan Documents
are in full force and effect and unmodified, or if modified, giving the
particulars of such modification.

7.12ERISA

.  As soon as possible and, in any event, within ten (10) days after any Loan
Party, Borrower Subsidiary, or any ERISA Affiliate knows of the occurrence of
any of the following which could reasonably be expected to have a Material
Adverse Effect, deliver to the Administrative Agent a certificate of an
executive officer of the Borrower setting forth details as to such occurrence
and the action, if any, that the applicable the Borrower or other Loan Party or
Borrower Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by such the Borrower, Loan Party, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto: (a) that a
Reportable Event has occurred; (b) that any Plan has been deemed to be in “at
risk status” (as defined in Section 430(i)(4) of the Code without regard to
430(i)(4)(B) relating to the transition rule); (c) that the minimum required
contribution (as defined in Section 430(a) of the Code) to a Plan has not been
timely made; (d) that a Plan has been or may be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; (e) that proceedings
may be or have

72

--------------------------------------------------------------------------------

 

been instituted to terminate or appoint a trustee to administer a Plan; (f) that
a proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; (g) that such the Borrower, Loan Party,
Borrower Subsidiary, or ERISA Affiliate will or may incur any liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or
502(l) of ERISA; or (h) or that such the Borrower, the Loan Party or Borrower
Subsidiary may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(l) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any employee pension benefit plan (as defined in
Section 3(2) of ERISA).  Upon the request of the Administrative Agent, the
Borrower shall (and shall cause the other Loan Parties, ERISA Affiliates and
Borrower Subsidiaries to) deliver to the Administrative Agent a complete copy of
the annual report (Form 5500) of each Plan required to be filed with the
Department of Labor.  In addition to any certificates or notices delivered to
the Administrative Agent pursuant to the first sentence hereof, copies of any
material notices received by the Borrower, a Loan Party, a Borrower Subsidiary,
or any ERISA Affiliate with respect to any Plan shall be delivered to the
Administrative Agent no later than ten (10) days after the date such report has
been filed with the Internal Revenue Service, the Department of Labor, or the
PBGC or such notice has been received by the Borrower, Loan Party or Borrower
Subsidiary or ERISA Affiliate, as applicable.  

7.13[Reserved].

7.14Costs and Expenses

.  Pay all costs and expenses as required by Section 15.9.1.

7.15Indemnification

.  At all times, both before and after repayment of the Loan, at its sole cost
and expense defend, indemnify, exonerate and save harmless the Administrative
Agent and each of the Lenders and all those claiming by, through or under the
Administrative Agent and each of the Lenders as required by Section 15.9.2.

7.16Intentionally Omitted.

7.17Leverage Ratio

.  Maintain a Leverage Ratio as determined as of each Calculation Date of not
more than sixty percent (60%).  The Leverage Ratio covenant shall be tested by
the Administrative Agent as of each Calculation Date, such calculation and
results to be verified by the Administrative Agent.

7.18Fixed Charge Ratio

.  Maintain a Fixed Charge Ratio as determined as of each Calculation Date of
not less than 1.50:1.  The Fixed Charge Ratio covenant shall be tested by the
Administrative Agent as of each Calculation Date with results based upon the
results for the most recent Calculation Period, such calculation and results to
be verified by the Administrative Agent.

7.19Net Worth

.  Maintain a Net Worth as determined as of each Calculation Date equal to or
greater than the aggregate of (a) $490,129,550.00, plus (b) seventy-five percent
(75%) of the cumulative net cash proceeds received from and the value of assets
acquired (net of (i) underwriters’ discounts, commissions and other reasonable
out-of-pocket expenses of issuance actually paid to any Person (other than a
Loan Party or an Affiliate of any Loan Party) and (ii)

73

--------------------------------------------------------------------------------

 

Debt incurred or assumed in connection therewith) through the issuance of
Capital Stock by CRT after June 30, 2017.  The Net Worth covenant shall be
tested by the Administrative Agent as of each Calculation Date, such calculation
and results to be verified by the Administrative Agent.

7.20Secured Debt Ratio

.  Maintain a Secured Debt Ratio as determined as of each Calculation Date of
not more than forty percent (40%).  The Secured Debt Ratio covenant shall be
tested by the Administrative Agent as of each Calculation Date, such calculation
and results to be verified by the Administrative Agent.

7.21Borrowing Base Property Covenants.

7.21.1Occupancy Ratio

.  Not permit the aggregate Occupancy Ratio for the Borrowing Base Properties
(determined on an aggregate rentable square foot basis) to be less than eighty
percent (80%).

7.21.2Retail Center

.  Maintain each Borrowing Base Property at all times as a retail center located
in the United States owned by a Borrowing Base Property Owner.

7.21.3Business Strategy

.  Maintain ownership of each Borrowing Base Property at all times consistent
with the Borrower’s business strategy, and each Borrowing Base Property shall at
all times be of an asset quality consistent with the quality of Borrowing Base
Properties owned by the Borrowing Base Property Owners as of the date hereof.

7.21.4Minimum Borrowing Base Properties

.  Maintain a minimum of fifteen (15) Borrowing Base Properties at all times.

7.22Variable Rate Debt

.  Maintain an aggregate Pro Rata Share of the Debt (including the Loan) of the
Consolidated CRT Entities and the Unconsolidated CRT Entities which is Variable
Rate Indebtedness of not more than thirty-five (35%) percent of the Total Asset
Value.

7.23Replacement Documentation

.  Upon receipt of an affidavit of an officer of the Administrative Agent as to
the loss, theft, destruction or mutilation of the Note or any other loan
document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon surrender and cancellation of such Note
or other loan document, the Borrower will issue, in lieu thereof, a replacement
Note or other loan document in the same principal amount thereof and otherwise
of like tenor.

7.24Maintenance of REIT Status

.  CRT shall engage in such business activities, and shall refrain from engaging
in such activities, so as to continue to meet the requirements for qualification
and taxation as a REIT under the Code.  CRT shall at all times remain listed and
traded on the New York Stock Exchange.

7.25The Lenders’ Consultants.

7.25.1Right to Employ

.  The Borrower agrees that the Administrative Agent shall have the right to
employ on its behalf and on behalf of the Lenders, its own personnel, or one or
more engineers, architects, environmental advisors, scientists, accountants, and

74

--------------------------------------------------------------------------------

 

attorneys to act as an advisor to the Administrative Agent and the Lenders in
connection with the Loan (each of which shall be a “Lenders’ Consultant”).

7.25.2Functions

.  The functions of a Lenders’ Consultant shall include, without limitation: (i)
inspection and physical review of any Borrowing Base Property; (ii) review and
analysis of environmental matters; (iii) review and analysis of financial and
legal matters; and (iv) providing usual inspection and review services for any
Repair Work.

7.25.3Payment

.  The reasonable costs and fees of the Lenders’ Consultants shall be paid by
the Loan Parties upon billing therefor and, if not so paid within thirty (30)
days, may be paid directly by the Lenders through a Loan Advance, provided,
however that the costs and fees of any Lenders’ Consultants that are engineers,
architects, environmental consultants or scientists shall be borne by the
Lenders unless an Event of Default shall exist.

7.25.4Access

.  The Loan Parties shall provide the Lenders’ Consultants with reasonable
access to all Borrowing Base Properties.

7.25.5No Liability

.  Neither the Administrative Agent nor any Lender shall have liability to the
Borrower, any Loan Party, or third party on account of: (i) services performed
by the Lenders’ Consultant; or (ii) any failure or neglect by the Lenders’
Consultant to properly perform services. The Borrower shall have no rights under
or relating to any agreement, report, or similar document prepared by the
Lenders’ Consultant for the Administrative Agent or the Lenders. No Lenders’
Consultant shall have liability to the Borrower, any Loan Party, or third party
on account of: (x) services performed by such Lenders’ Consultant; or (y) any
failure or neglect by such Lenders’ Consultant to properly perform services,
except for its gross negligence or willful misconduct.  

7.26Payment of Obligations

.  Pay and discharge as the same shall become due and payable, all lawful claims
which, if unpaid, would by Law become a Lien upon its property (other than
Permitted Liens).

7.27Compliance with Laws

.  Conduct its business (a) in compliance in all material respects with
applicable Anti-Corruption Laws and applicable anti-money laundering laws; and
(b) in compliance in all material respects with the requirements of all other
Laws applicable to it or to its business or property, except in such instances
in which (i) such requirement of Law is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

8.NEGATIVE COVENANTS.

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any other Loan Party to directly or indirectly:

8.1No Changes to the Borrower and other Loan Parties

.  Without the prior written consent of the Administrative Agent, such consent
not be unreasonably withheld, conditioned or delayed after not less than thirty
(30) days’ prior written notice (with reasonable particularity of

75

--------------------------------------------------------------------------------

 

the facts and circumstances attendant thereto): (a) change its jurisdiction of
organization (with any change to a jurisdiction outside the United States
requiring approval of all of the Lenders in their sole discretion), (b) change
its organizational structure or type (with any change which would result in a
Change of Control requiring approval of the Required Lenders in their sole
discretion), (c) change its legal name, or (d) change the organizational number
(if any) assigned by its jurisdiction of formation or its federal employment
identification number (if any).  

8.2Restrictions on Liens

.  Create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible, including, without
limitation, the Borrowing Base Properties), whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse) or assign any right to
receive income or permit the filing of any financing statement under the UCC or
any other similar notice of Lien under any similar recording or notice statute,
or grant rights with respect to, or otherwise encumber or create a security
interest in, such property or assets or any portion thereof or any other
revenues therefrom or the proceeds payable upon the sale, transfer or other
disposition of such property or asset or any portion thereof, or permit or
suffer any such action to be taken, except the following (singly and
collectively, “Permitted Liens”):

8.2.1Permitted Debt

.  Liens to secure Permitted Debt, provided that (x) the Borrower will be in
compliance with the Financial Covenants considering the consequences of the
granting of any such Lien and (y) no such Lien shall be secured by any Borrowing
Base Property, the ownership interest in any Borrowing Base Property Owner, or
any other assets of any Borrowing Base Property Owner;

8.2.2Tax Liens

.  Liens for taxes, assessments or other governmental charges not yet delinquent
or which are being diligently contested in good faith and by appropriate
proceedings, if (a) to the extent such contest concerns a Borrowing Base
Property, reasonable reserves in an amount not less than the tax, assessment or
governmental charge being so contested shall have been established in a manner
reasonably satisfactory to the Administrative Agent or deposited in cash (or
cash equivalents) with the Administrative Agent to be held during the pendency
of such contest, or such contested amount shall have been duly bonded in
accordance with applicable Law, (b) no imminent risk of sale, forfeiture or loss
of any interest in any Borrowing Base Property or any part thereof arises during
the pendency of such contest and (c) such contest could not reasonably be
expected to have a Material Adverse Effect;

8.2.3Judgment Liens

.  Liens in respect of property or assets imposed by Law, which do not secure
Debt, such as judgment Liens (provided such judgment Liens do not cause the
occurrence of an Event of Default under Section 10.1), carriers’,
warehousemen’s, material men’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, (a) which, except for such judgment
Liens, do not in the aggregate materially detract from the value of any property
or assets or  have, and could not reasonably be expected to have, a Material
Adverse Effect, and (b) which, except for such judgment Liens, are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien;

76

--------------------------------------------------------------------------------

 

8.2.4Personal Property Liens

.  Liens relating to personal property financing leases entered into in the
ordinary course of business with respect to equipment, fixtures, furniture,
furnishings and similar assets; and

8.2.5Intentionally Omitted

.

8.2.6Easements, etc

.  Liens in connection with easements, rights-of-way, zoning restrictions and
other similar encumbrances affecting real property which, in the aggregate, do
not impose material financial obligations on the Borrower or any Loan Party, and
which do not, in the aggregate, materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of such property or the Loan Party that owns such property.

8.2.7Title Matters

.  Liens and other matters of record noted on any title insurance policy for a
Borrowing Base Property delivered to the Administrative Agent, with the
Administrative Agent having received the title insurance policies delivered for
the Borrowing Base Properties as of the Closing Date.

8.3Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity

.  (a) Dissolve, terminate or liquidate or, without the prior written consent of
the Administrative Agent, such consent not to be unreasonably withheld,
conditioned or delayed, consolidate with or merge with or into any other Person,
(b) issue, sell, lease, transfer or assign to any Persons or otherwise dispose
of (whether in one transaction or a series of transactions) any portion of its
assets (whether now owned or hereafter acquired), including, without limitation,
any securities, membership or partnership interests, or other interests of any
kind in any other Loan Party or Borrower Subsidiary, directly or indirectly
(whether by the issuance of rights of, options or warrants for, or securities
convertible into, any such security, membership or partnership interests or
other interests of any kind), (c) permit another Person to merge with or into
it, (d) acquire all or substantially all the capital stock, membership or
partnership interests or assets of any other Person, or (e) take any action
which could have the effect, directly or indirectly, of diluting the economic
interest of any Loan Party in any other Loan Party or Borrower Subsidiary;
except the following:

8.3.1Transfers

.  Transfers pursuant to the Loan Documents and other agreements in favor of the
Administrative Agent for the ratable benefit of the Lenders;

8.3.2Non-Loan Parties

.  Any such dissolution, liquidation, or termination which does not involve a
Loan Party;

8.3.3Loan Parties

.  With the prior written consent of the Administrative Agent and the Required
Lenders, such consent not to be unreasonably withheld or delayed, any
consolidation, merger, or issuance so long as the Borrower is the surviving
entity, provided that (a) the Borrower will be in compliance with the Financial
Covenants considering the consequences of such event, (b) no such event shall
cause a Change of Control, and (c) each Borrowing Base Property Owner will
continue to be a Wholly-Owned Subsidiary of the Borrower;

77

--------------------------------------------------------------------------------

 

8.3.4Borrowing Base Properties

.  Sales of any Borrowing Base Property, provided the Release Conditions are
satisfied with respect thereto;

8.3.5Leases

.  Leases of all or any portion of any Borrowing Base Property;

8.3.6Property Transfers

.  Sales, transfers, assignments or other dispositions of other assets of the
Borrower, any Loan Party or any Borrower Subsidiary which do constitute
Borrowing Base Properties; provided that the Borrower will be in compliance with
the Financial Covenants considering the consequences of any such sale;

8.3.7Ordinary Course

.  Sales or dispositions in the ordinary course of business of worn, obsolete or
damaged items of personal property or fixtures which are suitably replaced;

8.3.8With Consent

.  Transactions, whether outright or as security, for which the Administrative
Agent’s, the Required Lenders’ or the Lenders’, as applicable, prior written
consent has been obtained to the extent such approval is required under this
Agreement;

8.3.9Permitted Investments

.  In connection with a Permitted Investment;

8.3.10Equity Issuances

.  The issuance or sale of equity interests in the Borrower or CRT;

8.3.11Merger of Loan Parties

.  Mergers of and between Loan Parties, provided (a) the Borrower and CRT shall
at all times remain surviving entities, and (b) the Administrative Agent
receives ten (10) Business Days prior written notice of the proposed merger;  

8.3.12Cedar-Riverview

.  The sale, transfer, assignment, redemption or other disposition of all or a
portion of any preferred limited partnership interest in Cedar-Riverview LP; or

8.3.13Cedar-Revere

.  The creation of further condominium units in the Individual Property owned by
Cedar-Revere, LLC, and the performance of construction in connection therewith,
subject to the Administrative Agent’s reasonable approval of the condominium
documents creating such additional units and such normal and customary due
diligence as the Administrative Agent may reasonably require.

8.4Restrictions on Debt

.  (a) Create, incur or assume any Debt, or make any voluntary prepayments of
any Debt in respect of which it is an obligor, (b) enter into, acquiesce, suffer
or permit any amendment, restatement or other modification of the documentation
evidencing and/or securing any Debt under which it is an obligor or (c) increase
the amount of any Debt existing as of the Closing Date; except with respect to
the following (singly and collectively, “Permitted Debt”):

8.4.1Debt under this Agreement

.  The Obligations;

78

--------------------------------------------------------------------------------

 

8.4.2Unsecured Debt

.  The Revolving/Term Facility, the Existing 2016 Term Loan Facility and any
Swap Contracts with any Lender or any Affiliate of a Lender are deemed to be
Permitted Debt;

8.4.3Individual Property Debt

.  Individual Property Secured Debt of the Borrower, CRT or any Borrower
Subsidiary (other than any Loan Party) which is recourse to the Borrower or CRT
consistent with customary project finance market terms and conditions (excluding
the Obligations) in an amount not to exceed fifteen percent (15%) of the Total
Asset Value in the aggregate outstanding at any one time, provided that the
Borrower will be in compliance with the Financial Covenants and the Total
Outstandings will not exceed the Maximum Loan Amount considering the
consequences of the incurrence of such Debt;

8.4.4Nonrecourse Debt

.  Individual Property secured Debt of the Borrower, CRT or any Borrower
Subsidiary (other than any Loan Party) which is nonrecourse to the Borrower
(other than recourse in connection with customary nonrecourse or “bad boy” carve
out provisions) or CRT, provided that the Borrower will be in compliance with
the Financial Covenants considering the consequences of the incurrence of such
Debt;

8.4.5Ordinary Course

.  Debt incurred in the ordinary course of business for the purchase of goods or
services which are payable, without interest, within ninety (90) days of
billing;

8.4.6Capital Leases

.  Debt under capital leases of the type described in Section 8.2.5;

8.4.7Cross-Collateralized Debt

.  Individual Property Debt incurred (other than by any Loan Party) under
multi-property, cross-collateralized financings having an outstanding aggregate
principal balance not to exceed $45,000,000;

8.4.8Other Unsecured Debt

.  Other Unsecured debt so long as (i) Borrower is in compliance with the
Financial Covenants after giving effect to the incurrence of such Unsecured
Debt,  and (ii) the financial covenants in other Unsecured Debt are not any more
restrictive than the Financial Covenants; and

8.4.9Other Debt

.  Debt, whether secured or unsecured, of a type not contemplated by any of the
foregoing, for which Required Lenders’ prior written consent has been obtained.

8.5Other Business

.  Enter into any line of business or make any material change in the nature of
its business, purposes or operations, or undertake or participate in activities
other than the continuance of its present business except as otherwise
specifically permitted by this Agreement or the other Loan Documents.

8.6Change of Control

.  Permit or otherwise suffer to occur any Change of Control.

79

--------------------------------------------------------------------------------

 

8.7Forgiveness of Debt

.  Voluntarily cancel or otherwise forgive or release any Debt owed to it by any
Person, except for adequate consideration and except for settlement of lease
obligations of tenants in the Borrower’s reasonable business judgment.

8.8Affiliate Transactions

.  Enter into, or be a party to, any transaction with any Person which is an
Affiliate of any Loan Party, except transactions (a) involving the offering or
sale of a Person’s equity interests on an arm’s length basis, or (b) entered
into in the ordinary course of business and on terms which are no less favorable
to such Loan Party or Borrower Subsidiary than would be obtained in a comparable
arm’s-length transaction with an unrelated third party, provided that this
Section 8.8 shall not apply to transactions entirely between and among Loan
Parties or entirely between and among Borrower Subsidiaries that are not Loan
Parties.  

8.9ERISA

.  Establish or be obligated to contribute to any Plan.

8.10Bankruptcy Filings

.  With respect to any of the Loan Parties, file a petition under any Debtor
Relief Laws for the liquidation of all or a major portion of its assets or
property.

8.11Investment Company

.  Become an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

8.12[Reserved].

8.13Use of Proceeds

.  Permit the proceeds of the Loan, or any other accommodation at any time made
hereunder, to be used for any purpose which entails a violation of, or is
inconsistent with, Regulation T, U or X of the Board, any applicable anti-money
laundering law or Anti-Corruption Law, or for any purpose other than to (a)
repay certain existing indebtedness of the Borrower, (b) provide working capital
to the Borrower, CRT, and the Borrower Subsidiaries, (c) provide funds for
acquisitions, development, capital expenditures, and refinancings of real estate
properties by the Borrower, CRT, and the Borrower Subsidiaries, (d) pay certain
closing and transactional costs as approved by the Administrative Agent and (e)
for other lawful REIT purposes.

8.14Distributions

.  Authorize, declare, or pay any Distributions on behalf of the Borrower,
except for Permitted Distributions.

8.15Restrictions on Investments

.  Make or permit to exist or to remain outstanding any Investment except which
are in:

(a)marketable direct or guaranteed general obligations of the United States of
America which mature within one year from the date of purchase;

(b)bank deposits, certificates of deposit and banker’s acceptances, or other
obligations in or of the Lenders or banks located within and chartered by the
United States of America or a state and having assets of over $500,000,000;

80

--------------------------------------------------------------------------------

 

(c)the Borrower’s Subsidiaries (both Subsidiaries as of the date hereof and any
other Person that becomes a Borrower Subsidiary), subject in all instances to
the terms of this Agreement; and

(d)Permitted Investments.

8.16Negative Pledges, Etc.

  Enter into any agreement subsequent to the Closing Date (other than a Loan
Document, the Existing 2016 Term Loan Facility and the loan documents
thereunder, the Revolving/Term Facility and the loan documents thereunder, and
any loan document entered into in connection with other Unsecured Debt permitted
hereunder) which (a) prohibits the creation or assumption of any Lien upon any
of the Borrowing Base Properties or the ownership interest therein, including,
without limitation, any hereafter acquired property, (b) specifically prohibits
the amendment or other modification of this Agreement or any other Loan
Document, or (c) could reasonably be expected to have a Material Adverse Effect.

8.17Swap Contracts

.  Enter into any Swap Contract, unless (i) such Swap Contract was entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation,
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party other than normal setoff or netting rights,
and (iii) such Swap Contract (x) was entered into by such Person that is an
“eligible contract participant” (as such term is defined in the Commodity
Exchange Act and determined after giving effect to any applicable keepwell,
support or other agreement for the benefit of such Person in accordance with the
Commodity Exchange Act and applicable CFTC Regulations) and (y) is otherwise in
compliance with all applicable Laws, including, without limitation, the
Commodity Exchange Act and all applicable CFTC Regulations.

9.SPECIAL PROVISIONS.

9.1Legal Requirements

.  The Borrower, any Borrower Subsidiary or any Loan Party may contest in good
faith any claim, demand, levy or assessment under any Laws by any Person or
entity if: (i) the contest is based upon a material question of Law or fact
raised by the Borrower in good faith; (ii) such Person properly commences and
thereafter diligently pursues the contest; (iii) the contest will not materially
impair the ability to ultimately comply with the contested Law should the
contest not be successful; (iv) if the contest concerns a Borrowing Base
Property or a Borrowing Base Property Owner, reasonable reserves in an amount
necessary to undertake and pay for such contest and any corrective or remedial
action then or thereafter reasonably likely to be necessary shall have been
established in a manner reasonably satisfactory to the Administrative Agent or
deposited in cash (or cash equivalents) with the Administrative Agent to be held
during the pendency of such contest, or such contested amount shall have been
duly bonded in accordance with applicable Law; (v) no Event of Default exists;
(vi) if the contest relates to an Environmental Legal Requirement, the
conditions set forth in the Environmental Indemnity Agreement relating to such
contests shall be satisfied; (vii) no imminent risk of sale, forfeiture or loss
of any interest in any Borrowing Base Property or any part thereof arises during
the pendency of such contest; and (viii) such contest could not reasonably be
expected to have a Material Adverse Effect.

81

--------------------------------------------------------------------------------

 

9.2Limited Recourse Provisions.

9.2.1Borrower Fully Liable

.  Borrower shall be fully liable for the Loan and the Obligations of the
Borrower to the Administrative Agent and each of the Lenders.

9.2.2Certain Non-Recourse

.  This Agreement and all Loan Documents have been executed by the undersigned
in its capacity as an officer of CRT, as general partner of the Borrower on
behalf of the Borrower or the Loan Parties, or in its capacity as an authorized
signatory of the Borrower or the Loan Parties, and not individually, and none of
the trustees, officers, directors, members, limited partners, or shareholders of
the Borrower or CRT or any Loan Party shall be bound or have any personal
liability hereunder or thereunder except under any Guaranty or other Loan
Document signed by such Person, if any, other than a signature in a
representative capacity.  Under no circumstances shall any party be entitled to
seek recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of the Borrower or CRT or
any such Person’s personal assets for the performance or payment of any
obligation hereunder.  In all other Loan Documents, all parties shall not seek
recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of Borrower or CRT or any
of such Person’s personal assets for the performance or payment of any
obligation hereunder or thereunder, except under any Guaranty or other Loan
Document signed by such Person, other than a signature in a representative
capacity.

9.2.3Additional Matters

.  Nothing contained in the foregoing non-recourse provisions or elsewhere
shall: (a) limit the right of the Administrative Agent or any of the Lenders to
obtain injunctive relief or to pursue equitable remedies under any of the Loan
Documents, excluding only any injunctive relief ordering payment of obligations
by any Person or entity for which personal liability does not otherwise exist;
or (b) limit the liability of any attorney, law firm, accountant or other
professional who or which renders or provides any written opinion or certificate
to the Administrative Agent or any of the Lenders in connection with the Loan
even though such Person or entity may be a limited partner of the Borrower.

9.3Payment of Obligations

.  Upon the payment in full of the Obligations, in immediately available funds,
including, without limitation, all unreimbursed costs and expenses of the
Administrative Agent and of each Lender for which the Borrower is responsible,
and the termination of this Agreement, the Administrative Agent shall execute
and deliver such documents and termination statements as the Borrower or any
other Loan Party reasonably requests to evidence such termination.  However,
such termination by the Administrative Agent shall not be deemed to terminate or
release any Person from any obligation or liability under the Loan Documents
which specifically by its terms survives the payment in full of the Obligations.

10.EVENTS OF DEFAULT.

The following provisions deal with Defaults, Events of Default, notice, grace
and cure periods, and certain rights of the Administrative Agent and the Lenders
following an Event of Default.

82

--------------------------------------------------------------------------------

 

10.1Default and Events of Default

.  The term “Default” as used herein or in any of the other Loan Documents shall
mean any fact or circumstance which constitutes, or upon the lapse of time, or
giving of notice, or both, could constitute, an Event of Default. The occurrence
of any of the following events, continuing uncured beyond any applicable grace,
notice or cure period, respectively, shall constitute an event of default
(“Event of Default”).  Upon the occurrence of any Event of Default described in
Section 10.1.8, any and all Obligations shall become due and payable without any
further act on the part of the Administrative Agent. Upon the occurrence of any
other Event of Default, the Administrative Agent may, and upon the request of
the Required Lenders shall, declare that any and all Obligations shall become
immediately due and payable.

10.1.1Failure to Pay the Loan

.  The failure by the Borrower to pay when due any principal of, interest on, or
fees in respect of, any Loan, and the specific grace period, if any, allowed for
the default in question in Section 10.2 or elsewhere in this Agreement shall
have expired without such default having been cured.

10.1.2Failure to Make Other Payments

.  The failure by the Borrower to pay when due (or upon demand, if payable on
demand) any payment Obligation other than any payment Obligation on account of
the principal of, or interest on, or fees in respect of, the Loan, and the
specific grace period, if any, allowed for the default in question in
Section 10.2 or elsewhere in this Agreement shall have expired without such
default having been cured.

10.1.3Loan Documents

.  Any other default in the performance of any term or provision of the Loan
Documents, or a breach, or other failure to satisfy, any other term, provision,
condition or warranty under any Loan Document, and the specific grace period, if
any, allowed for the default in question in Section 10.2 or elsewhere in this
Agreement shall have expired without such default having been cured.

10.1.4Default under Other Agreements

.  (i) The Borrower, CRT or any other Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Debt or Guarantee (including amounts
owing to all creditors under any combined or syndicated credit arrangement but
excluding the Debt hereunder) such that as a result thereof the aggregate
outstanding principal amount of such Debt or Guarantees with respect to which
such a failure exists at any time shall exceed $40,000,000, or (B) fails to
observe or perform any other agreement or condition relating to any such Debt or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is (1) to cause, or to permit the holder or holders of such Debt or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice or passage of time, or both, if required, in excess of
$40,000,000 in the aggregate of the outstanding principal amount of such Debt to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) at any time, or (2) an offer to repurchase, prepay,
defease or redeem in excess of $40,000,000 of the outstanding principal amount
of such Debt to be made at any time, prior to its stated maturity, or (3)
Guarantees securing in excess of $40,000,000 of the outstanding principal amount
of such Debt to become payable at any time or (4) cash collateral in excess of

83

--------------------------------------------------------------------------------

 

$40,000,000 in respect thereof to be demanded at any time; or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower, CRT or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower, CRT or any other Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Borrower, CRT or such Subsidiary as a result thereof is greater than
$40,000,000 in the aggregate at any time.

10.1.5Representations and Warranties

.  If any representation or warranty made by the Borrower or by any of the other
Loan Parties in the Loan Documents was untrue or misleading in any material
respect as of the date made or deemed made, including, without limitation, all
representations and warranties made in Article 6 herein.

10.1.6Affirmative Covenants

.  The breach of any covenant contained in Article 7 herein, including, without
limitation, the Financial Covenants.

10.1.7Negative Covenants

.  The breach of any covenant contained in Article 8 herein.

10.1.8Financial Status and Insolvency

.  Any Loan Party shall: (i) admit in writing its inability to pay its debts
generally as they become due; (ii) file a petition in bankruptcy or a petition
to take advantage of any insolvency act; (iii) make an assignment for the
benefit of creditors; (iv) consent to, or acquiesce in, the appointment of a
receiver, liquidator or trustee of itself or of the whole or any substantial
part of its properties or assets; (v) file a petition or answer seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Federal Bankruptcy laws or any other applicable Law;
(vi) have a court of competent jurisdiction enter an order, judgment or decree
appointing a receiver, liquidator or trustee of a Loan Party, or of the whole or
any substantial part of the property or assets of a Loan Party, and such order,
judgment or decree shall remain unvacated or not set aside or unstayed for
ninety (90) days; (vii) have a petition filed against it seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Federal Bankruptcy laws or any other applicable Law and such
petition shall remain undismissed for ninety (90) days; (viii) have, under the
provisions of any other Law for the relief or aid of debtors, any court of
competent jurisdiction assume custody or control of a Loan Party or of the whole
or any substantial part of its property or assets and such custody or control
shall remain unterminated or unstayed for ninety (90) days; or (ix) have an
attachment or execution levied against any substantial portion of the property
of a Loan Party or against any portion of a Borrowing Base Property which is not
discharged or dissolved by a bond within sixty (60) days.

10.1.9Loan Documents

.  Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party contests in any manner the validity or enforceability of any Loan
Document; or

84

--------------------------------------------------------------------------------

 

any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document.

10.1.10Judgments

.  One or more judgments or decrees shall be entered against Borrower or any
Loan Party involving a liability (not paid or fully covered (subject to
deductibles) by a reputable and solvent insurance company) and such judgments
and decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of sixty (60)
consecutive days, and the aggregate amount of all such judgments exceeds (a)
$5,000,000 for the Borrower or CRT and (b) $750,000 for any other Loan Party.

10.1.11ERISA

.  (a) If (i) any Plan shall be deemed to be in “at risk status” (as defined in
Section 430(i)(4) of the Code without regard to Section 430(i)(4)(B) relating to
the transition rule), (ii) any Plan shall have had or is likely to have a
trustee appointed to administer such Plan, (iii) any Plan is, shall have been or
is likely to be terminated or to be the subject of a distress termination
proceeding under ERISA, (iv) a minimum required contribution (as defined in
Section 430(a) of the Code) for a Plan has not been timely made, (v) a Loan
Party or any ERISA Affiliate has incurred or is likely to incur a liability to
or on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971, 4975 or
4980 of the Code, or (vi) a Loan Party has incurred or is likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(l) of ERISA) that primarily provide health and welfare benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) and any of the foregoing could have a Material Adverse
Effect; (b) if there shall result from any event or events described in clauses
(a)(i), (a)(ii), (a)(iii), (a)(iv) or (a)(v) of this Section 10.1.11, the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability which could have, or reasonably be
expected to have, a Material Adverse Effect; or (c) if any such lien, security
interest or liability is imposed or granted and, individually, and/or in the
aggregate, in the reasonable opinion of the Administrative Agent could have, or
reasonably be expected to have, a Material Adverse Effect.

10.1.12Change of Control

.  If a Change of Control shall occur.

10.1.13Indictment; Forfeiture

.  The indictment of, or institution of any legal process or proceeding against,
the Borrower or any other Loan Party under any applicable Law where the relief,
penalties, or remedies sought or available include the forfeiture of any
property of Borrower and/or any other such Loan Party and/or the imposition of
any stay or other order, the effect of which could be to restrain in any
material way the conduct by the Borrower and/or any other such Loan Party of its
business in the ordinary course.

10.1.14Generally

.  A default by the Borrower in the performance of any term, provision or
condition of this Agreement to be performed by the Borrower, or a breach, or
other failure to satisfy, any other term provision, condition, covenant or
warranty under this Agreement and such default remains uncured beyond any
applicable specific grace period provided for in this Agreement, including,
without limitation, as set forth in Section 10.2 below.

85

--------------------------------------------------------------------------------

 

10.2Grace Periods and Notice

.  As to each of the foregoing events the following provisions relating to grace
periods and notice shall apply:

10.2.1No Notice or Grace Period

.  There shall be no grace period and no notice provision with respect to the
payment of principal at maturity and/or in connection with a Mandatory Principal
Prepayment (except as provided in Section 2.3.8) and no grace period and no
notice provision with respect to defaults related to the voluntary filing of
bankruptcy or reorganization proceedings or an assignment for the benefit of
creditors, or subject to Sections 10.2.4 and 10.2.5, with respect to a breach of
warranty or representation under Article 6, or (subject to Section 10.2.5) with
respect to the breach of any of the affirmative covenants set forth in Article 7
(unless a grace or cure period is specifically provided for therein) or (subject
to Section 10.2.5) with respect to the breach of any of the negative covenants
set forth in Article 8.

10.2.2Nonpayment of Interest

.  As to the nonpayment of interest there shall be a three (3) Business Day
grace period without any requirement of notice from the Administrative Agent.

10.2.3Other Monetary Defaults

.  All other monetary defaults shall have a three (3) Business Day grace period
following notice from the Administrative Agent.

10.2.4Nonmonetary Defaults Capable of Cure

.  As to non-monetary Defaults which are reasonably capable of being cured or
remedied, unless there is a specific shorter or longer grace period provided for
in this Loan Agreement or in another Loan Document, there shall be a thirty (30)
day grace period following such Default; provided that if such Default would
reasonably require more than thirty (30) days to cure or remedy, such longer
period as requested by the Borrower but in no event longer than ninety (90) days
following such Default and no extension shall be granted if such Default has
caused a Material Adverse Effect.

10.2.5Borrowing Base Property Defaults

.  As to any non-monetary Defaults which are capable of being cured or remedied
by the removal of any Individual Property or Individual Properties from being
Borrowing Base Properties, there shall be a thirty (30) day grace period
following such Default for the Borrower to cure or remedy such Default by
removing such Individual Properties from being Borrowing Base Properties, if
required, or by removing such Borrowing Base Properties from the Borrowing Base
Value.

11.REMEDIES.

11.1Remedies

.  Upon the occurrence and during the continuance of an Event of Default,
whether or not the Obligations evidenced by this Agreement shall be due and
payable or the Administrative Agent shall have instituted any action for the
enforcement of the Loan Documents, the Administrative Agent may in its sole and
absolute discretion, and shall upon the direction of the Required Lenders, in
addition to any other remedies which the Administrative Agent may have hereunder
or under the other Loan Documents, or otherwise, and not in limitation thereof:

11.1.1Accelerate Debt

.  Declare the Obligations immediately due and payable (provided that in the
case of a voluntary petition in bankruptcy filed by Borrower or an

86

--------------------------------------------------------------------------------

 

involuntary petition in bankruptcy filed against Borrower (after expiration of
the grace period, if any, set forth in Section 10.1.8), such acceleration shall
be automatic).

11.1.2Pursue Remedies

.  Pursue any and all remedies provided for hereunder, under any one or more of
the other Loan Documents, and/or otherwise.

11.2Distribution of Liquidation Proceeds

.  Subject to the terms and conditions of this Agreement, the Administrative
Agent shall distribute all Liquidation Proceeds in the order and manner set
forth below:

First:  To the Administrative Agent, towards any fees and any expenses for which
the Administrative Agent is entitled to reimbursement under this Agreement or
the other Loan Documents not theretofore paid to the Administrative Agent.

Second:  To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
reimbursed for all fees and expenses which such Lenders have previously paid to
the Administrative Agent and not theretofore paid to such Lenders.

Third:  Pari passu, (a) to all applicable Lenders in accordance with their
proportional share based upon their respective Commitment Percentages until all
Lenders have been paid in full all principal and interest due to such Lenders
under the Loan, with each Lender applying such proceeds for purposes of this
Agreement first against the outstanding principal balance due to such Lender
under the Loan and then to accrued and unpaid interest due under the Loan, and
(b) to payment of breakage, termination or other payments, and any interest
accrued thereon, due under any Swap Contract between any Loan Party and
Administrative Agent or any Lender, or any Affiliate of a Lender.

Fourth:  To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
paid in full all other amounts due to such Lenders under the Loan including,
without limitation, any costs and expenses incurred directly by such Lenders to
the extent such costs and expenses are reimbursable to such Lenders by the
Borrower under the Loan Documents.

Fifth:  To the Borrower or such third parties as may be entitled to claim
Liquidation Proceeds.

11.3Power of Attorney

.  For the purpose of exercising the rights granted by this Article 11, as well
as any and all other rights and remedies of Administrative Agent under the Loan
Documents, the Borrower hereby irrevocably constitutes and appoints the
Administrative Agent (or any agent designated by Administrative Agent) its true
and lawful attorney-in-fact, with full power of substitution, upon and following
any Event of Default which is continuing, to execute, acknowledge and deliver
any instruments and to do and perform any acts in the name and on behalf of the
Borrower.  In connection with the foregoing power of attorney, the Borrower
hereby grants unto the Administrative Agent (acting through any of its officers)
full power to do any and all things necessary or appropriate in connection with
the exercise of such powers as fully and effectually as the Borrower might or
could do, hereby ratifying all that said attorney shall do or cause to be done
by virtue of this Agreement.  The foregoing power of attorney shall not be
affected

87

--------------------------------------------------------------------------------

 

by any disability or incapacity suffered by the Borrower and shall survive the
same.  All powers conferred upon the Administrative Agent by this Agreement,
being coupled with an interest, shall be irrevocable until this Agreement is
terminated by a written instrument executed by a duly authorized officer of the
Administrative Agent.

12.SECURITY INTEREST AND SET-OFF.

12.1Security Interest

.  The Borrower hereby grants (and shall cause each other Loan Party  to grant)
to the Administrative Agent and each of the Lenders, a continuing lien, security
interest and right of setoff (with setoff being subject to Section 12.2) as
security for all of the Obligations, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Administrative Agent or any of the Lenders or any of
their respective successors and assigns, or in transit to any of them.

12.2Set-Off/Sharing of Payments

.  If any Event of Default occurs, any such deposits, balances or other sums
credited by or due from Administrative Agent or any of the Lenders, or from any
of their respective Affiliates, to the Borrower may to the fullest extent not
prohibited by applicable Law at any time or from time to time, without regard to
the existence, sufficiency or adequacy of any other collateral, and without
notice or compliance with any other condition precedent now or hereafter imposed
by statute, rule of law or otherwise, all of which are hereby waived, be set
off, appropriated and applied by the Administrative Agent against any or all of
Loan Party’s Obligations irrespective of whether demand shall have been made and
although such obligations may be unmatured, in the manner set forth
herein.  Within five (5) Business Days of making any such set off, appropriation
or application, the Administrative Agent agrees to notify the Borrower thereof,
provided the failure to give such notice shall not affect the validity of such
set off or appropriation or application.  ANY AND ALL RIGHTS TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.  Each of the Lenders agrees with each other Lender that (a)
if an amount to be set off is to be applied to indebtedness of the Borrower to
such Lender, other than the Obligations evidenced by this Agreement due to such
Lender, such amount shall be applied ratably to such other indebtedness and to
the Obligations evidenced by this Agreement due to such Lender, and (b) if such
Lender shall receive from the Borrower, whether by voluntary payment, exercise
of the right of setoff, counterclaim, cross action, enforcement of the claim
evidenced by this Agreement due to such Lender by proceedings against the
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Obligations due to such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to Obligations under this Agreement due to all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Obligations its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such

88

--------------------------------------------------------------------------------

 

disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.

12.3Right to Freeze

.  The Administrative Agent and each of the Lenders shall also have the right,
at its option, upon the occurrence of any event which would entitle the
Administrative Agent and each of the Lenders to set off or debit as set forth in
Section 12.2, to freeze, block or segregate any such deposits, balances and
other sums so that Borrower may not access, control or draw upon the same.

12.4Additional Rights

.  The rights of the Administrative Agent, the Lenders and each of their
respective Affiliates under this Article 12 are in addition to, and not in
limitation of, other rights and remedies, including other rights of set off,
which the Administrative Agent or any of the Lenders may have.

13.THE ADMINISTRATIVE AGENT AND THE LENDERS.

13.1Rights, Duties and Immunities of the Administrative Agent.

13.1.1Appointment of Administrative Agent

.  Each of the Lenders hereby irrevocably appoints KeyBank to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 13.1 (other than Sections
13.1.10, and as may be limited by Sections 13.2.4 and 13.3.2) are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

13.1.2No Other Duties, Etc.

  Anything herein to the contrary notwithstanding, neither the Arranger nor any
other titled agents shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

13.1.3Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

13.1.4Exculpatory Provisions.

(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing (but subject to Section 13.1.4(b)), the
Administrative Agent:

89

--------------------------------------------------------------------------------

 

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary), or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.2 and 13.4.1 or (ii) in the absence of
its own (or its officers’, directors’, employees’, agents’, attorneys in fact or
Affiliates’) gross negligence or willful misconduct.

(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

13.1.5Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder

90

--------------------------------------------------------------------------------

 

to the making of a Loan Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan Advance.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

13.1.6Notice of Default

.  The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower or a Lender.

13.1.7Lenders’ Credit Decisions

.  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

13.1.8Administrative Agent’s Reimbursement and Indemnification

.  The Lenders agree to reimburse and indemnify the Administrative Agent,
ratably in proportion to their respective Commitments, for (i) any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under this Loan Agreement or the other Loan
Documents, (ii) any other expenses incurred by the Administrative Agent on
behalf of the Lenders in connection with the preparation, execution, delivery,
administration, amendment, waiver and/or enforcement of this Loan Agreement and
the other Loan Documents, and (iii) any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Loan Agreement or the other Loan Documents or any other document
delivered in connection therewith or any transaction contemplated thereby, or
the enforcement of any of the terms hereof or thereof, provided that no Lender
shall be liable for any of the foregoing to the extent that they arise from the
gross negligence or willful misconduct of the Administrative Agent.  If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the action indemnified against until such additional indemnity
is furnished.

13.1.9Administrative Agent in its Individual Capacity

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly

91

--------------------------------------------------------------------------------

 

indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower, CRT or any Borrower Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders..

13.1.10Successor Administrative Agent

.  The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with and, if such
appointment is prior to the occurrence and continuation of an Event of Default,
with the prior approval of, the Borrower, such approval not to be unreasonably
withheld or delayed, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, at the direction and with the
consent of the Borrower, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section and Section 15.9 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

13.1.11Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and

92

--------------------------------------------------------------------------------

 

irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.4, and 15.9) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same.

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4 and 15.9.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

13.1.12Guaranty Matters

.  The Lenders irrevocably authorize the Administrative Agent, at its option and
in its discretion, to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary or an owner of a Borrowing
Base Property or an indirect owner of a Borrowing Base Property Owner as a
result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
promptly confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this Section
13.1.12.

13.2Respecting Loans and Payments.

13.2.1Adjustments

.  If, after the Administrative Agent has paid each Lender’s proportionate share
of any payment received or applied by the Administrative Agent in respect of the
Loan and other Obligations, that payment is rescinded or must otherwise be
returned or paid over by the Administrative Agent, whether pursuant to any
Debtor Relief Law, sharing of payments clause of any loan agreement or
otherwise, such Lender shall, at the Administrative Agent’s request, promptly
return its proportionate share of such

93

--------------------------------------------------------------------------------

 

payment or application to the Administrative Agent, together with such  Lender’s
proportionate share of any interest or other amount required to be paid by the
Administrative Agent with respect to such payment or application.

13.2.2Setoff

.  If any Lender (including the Administrative Agent), acting in its individual
capacity, shall exercise any right of setoff against a deposit balance or other
account of the Borrower held by such Lender on account of the obligations of the
Borrower under this Loan Agreement, such Lender shall remit to the
Administrative Agent all such sums received pursuant to the exercise of such
right of setoff, and the Administrative Agent shall apply all such sums for the
benefit of all of the Lenders hereunder in accordance with the terms of this
Loan Agreement.

13.2.3Distribution by the Administrative Agent

.  If in the opinion of the Administrative Agent distribution of any amount
received by it in such capacity hereunder or under any of the other Loan
Documents might involve any liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction or has been resolved by the mutual consent of all
Lenders.  In addition, the Administrative Agent may request full and complete
indemnity, in form and substance satisfactory to it, prior to making any such
distribution.  If a court of competent jurisdiction shall adjudge that any
amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over to the same in such manner and to such
Persons as shall be determined by such court.

13.2.4Removal or Replacement of a Lender

.  If any Lender requests compensation under Sections 2.6.1 or 2.6.2, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8, or
if any Lender is a Defaulting Lender, then in addition to, and not in limitation
of, the rights and remedies that may be available to the Borrower at law or in
equity, the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.3), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)The Administrative Agent shall be paid the assignment fee specified in
Section 13.3.2(d);

(b)Such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.3.15) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

94

--------------------------------------------------------------------------------

 

(c)In the case of any such assignment resulting from a claim for compensation
under Sections 2.6.1 or 2.6.2 or payments required to be made pursuant to
Section 2.8, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)Such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

13.2.5Holders

.  The Administrative Agent may deem and treat the Lender designated in the
Register as the proportionate owner of such interest in the Obligations for all
purposes hereof unless and until a written notice of the assignment, transfer or
endorsement thereof, as the case may be, shall have been filed with the
Administrative Agent.  Any request, authority or consent of any Person or entity
who, at the time of making such request or giving such authority or consent, is
the holder of any designated interest in the Obligations shall be conclusive and
binding on any subsequent holder, transferee or endorsee, as the case may be, of
such interest in the Obligations.

13.3Assignments by Lenders.

13.3.1Successors and Assigns Generally

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
13.3.2, (ii) by way of participation in accordance with the provisions of
Section 13.3.4, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 13.3.6 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 13.3.6 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

13.3.2Assignments by Lenders

.  Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(a)Minimum Amounts.

(i)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to

95

--------------------------------------------------------------------------------

 

it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(ii)in any case not described in Section 13.3.2(a)(i), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(b)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(c)Required Consents.  No consent shall be required for any assignment except to
the extent required by Section 13.3.2(a)(ii) and, in addition:

(i)the consent of the Borrower shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender (other than a Defaulting Lender), an Affiliate of a
Lender (other than a Defaulting Lender) or an Approved Fund; and

(ii)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(d)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

96

--------------------------------------------------------------------------------

 

(e)No Assignment to Borrower.  No such assignment shall be made to CRT, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(f)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.

(g)No Assignment to Defaulting Lenders.  No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.2.3, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.8, 2.6.1, 2.6.2, 2.3.15, and 15.9 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender; provided that such new Note shall be
dated the effective date of such Assignment and Acceptance and shall be
otherwise in the form of Exhibit B.  To the extent a Lender has assigned all of
its Commitment and Loans, it covenants to return any outstanding Note to the
Borrower or to provide a lost note indemnity in lieu thereof.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

13.3.3Register

.  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

13.3.4Participations

.  Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person or CRT or the Borrower or any of the Borrower’s or CRT’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall

97

--------------------------------------------------------------------------------

 

remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 13.4.1 that affects such Participant.  Subject to Section 13.3.5, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.8, 2.6.1, 2.6.2 and 2.3.15 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 13.3.2.  To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 12.2 as though it were a Lender, provided such Participant agrees to
be subject to Section 12.2 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any Commitments, Loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation under any
Loan Document is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

13.3.5Limitations upon Participant Rights

.  A Participant shall not be entitled to receive any greater payment under
Sections 2.8, 2.3.15, 2.6.1 or 2.6.2 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, provided in no instance shall the Borrower’s
Obligations be increased as a result thereof.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.8 unless the Borrower is notified of the participation sold to such
Participant and such Participant complies with Section 2.8.5 as though it were a
Lender.

13.3.6Certain Pledges

.  Any Lender may at any time pledge all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge to secure obligations to a Federal Reserve Bank;

98

--------------------------------------------------------------------------------

 

provided that no such pledge or foreclosure with respect to any such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

13.4Administrative Matters.

13.4.1Amendment, Waiver, Consent, Etc.

  Except as otherwise provided herein or as to any term or provision hereof
which specifically provides for the consent or approval of the Administrative
Agent, the Required Lenders and/or the Lenders, as applicable, no term or
provision of this Loan Agreement or any other Loan Document may be changed,
waived, discharged or terminated, nor may any consent required or permitted by
this Loan Agreement or any other Loan Document be given, unless such change,
waiver, discharge, termination or consent receives the written approval of the
Required Lenders; provided that, no such waiver and no such amendment, waiver,
supplement, modification or release shall:

(a)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby,

(b)amend, modify or waive any provision of this Section 13.4 without the written
consent of each Lender,

(c)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the proviso at the end of this Section
13.4.1) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate,

(d)change the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender,

(e)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11) without the written consent of such Lender,

(f)release or waive any guaranty of the Obligations or indemnifications provided
in the Loan Documents except to the extent the release of the Guarantor is
permitted by this Agreement (in which case such release may be made by the
Administrative Agent acting alone) without the written consent of each Lender;

99

--------------------------------------------------------------------------------

 

(g)require or accept any Collateral for the benefit of the Lenders other than on
a pro rata basis, without the written consent of each Lender;

(h)require or accept one or more guarantees for the benefit of the Lenders other
than on a pro rata basis, without the written consent of each Lender; or

(i)change Section 11.2 or Section 12.2 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary contained herein, (v) any term of this
Agreement or of any other Loan Document relating solely to the rights and
obligations of the Tranche A Lenders, and not any of the Tranche B Lenders,
Tranche C Lenders, Tranche D Lenders or Tranche E Lenders, may be amended, and
the performance or observance by Borrower or any other Loan Party of any such
term may be waived with, and only with, the written consent of the Tranche A
Required Lenders, provided that to the extent such terms relate to those items
set forth in Section 13.4.1(a) through (i) that require the consent of each
Lender, such amendment or waiver shall require the consent of each Tranche A
Lender, (w) any term of this Agreement or of any other Loan Document relating
solely to the rights and obligations of the Tranche B Lenders, and not any of
the Tranche A Lenders, Tranche C Lenders, Tranche D Lenders or Tranche E
Lenders, may be amended, and the performance or observance by Borrower or any
other Loan Party of any such term may be waived with, and only with, the written
consent of the Tranche B Required Lenders, provided that to the extent such
terms relate to those items set forth in Section 13.4.1(a) through (i)  that
require the consent of each Lender, such amendment or waiver shall require the
consent of each Tranche B Lender, (x) any term of this Agreement or of any other
Loan Document relating solely to the rights and obligations of the Tranche C
Lenders, and not any of the Tranche A Lenders, Tranche B Lenders, Tranche D
Lenders or Tranche E Lenders, may be amended, and the performance or observance
by Borrower or any other Loan Party of any such term may be waived with, and
only with, the written consent of the Tranche C Required Lenders, provided that
to the extent such terms relate to those items set forth in Section 13.4.1(a)
through (i)  that require the consent of each Lender, such amendment or waiver
shall require the consent of each Tranche C Lender, (y) any term of this
Agreement or of any other Loan Document relating solely to the rights and
obligations of the Tranche D Lenders, and not any of the Tranche A Lenders,
Tranche B Lenders, Tranche C Lenders or Tranche E Lenders, may be amended, and
the performance or

100

--------------------------------------------------------------------------------

 

observance by Borrower or any other Loan Party of any such term may be waived
with, and only with, the written consent of the Tranche D Required Lenders,
provided that to the extent such terms relate to those items set forth in
Section 13.4.1(a) through (i)  that require the consent of each Lender, such
amendment or waiver shall require the consent of each Tranche D Lender and (z)
any term of this Agreement or of any other Loan Document relating solely to the
rights and obligations of the Tranche E Lenders, and not any of the Tranche A
Lenders, Tranche B Lenders, Tranche C Lenders or Tranche D Lenders, may be
amended, and the performance or observance by Borrower or any other Loan Party
of any such term may be waived with, and only with, the written consent of the
Tranche E Required Lenders, provided that to the extent such terms relate to
those items set forth in Section 13.4.1(a) through (i)  that require the consent
of each Lender, such amendment or waiver shall require the consent of each
Tranche E Lender.

13.4.2Deemed Consent or Approval

.  With respect to any requested amendment, waiver, consent or other action
which requires the approval of the Required Lenders or all of the Lenders, as
the case may be, in accordance with the terms of this Loan Agreement, or if the
Administrative Agent is required hereunder to seek, or desires to seek, the
approval of the Required Lenders or all of the Lenders, as the case may be,
prior to undertaking a particular action or course of conduct, the
Administrative Agent in each such case shall provide each Lender with written
notice of any such request for amendment, waiver or consent or any other
requested or proposed action or course of conduct, accompanied by such detailed
background information and explanations as may be reasonably necessary to
determine whether to approve or disapprove such amendment, waiver, consent or
other action or course of conduct.  The Administrative Agent may (but shall not
be required to unless so requested by the Borrower) include in any such notice,
printed in capital letters or boldface type, a legend substantially to the
following effect:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE ADMINISTRATIVE AGENT AND RECITED ABOVE”,

and if (and only if) the foregoing legend is included by the Administrative
Agent in its communication, a Lender shall be deemed to have approved or
consented to such action or course of conduct for all purposes hereunder if such
Lender fails to object to such action or course of conduct by written notice to
the Administrative Agent within ten (10) calendar days of such Lender’s receipt
of such notice.

14.RESERVED.

15.GENERAL PROVISIONS.

15.1Notices.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as

101

--------------------------------------------------------------------------------

 

provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 15.1; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to a Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

102

--------------------------------------------------------------------------------

 

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

(e)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even

103

--------------------------------------------------------------------------------

 

if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

15.2Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

15.3[Reserved].  

15.4[Reserved].

15.5Parties Bound

.  The provisions of this Agreement and of each of the other Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the
Administrative Agent and each of the Lenders and their respective successors and
assigns, except as otherwise prohibited by this Agreement or any of the other
Loan Documents.

This Agreement is a contract by and among the Borrower, the Administrative Agent
and each of the Lenders for their mutual benefit, and no third Person shall have
any right, claim or interest against either Administrative Agent, any of the
Lenders or the Borrower by virtue of any provision hereof.

15.6Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.

15.6.1GOVERNING LAW

.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

15.6.2SUBMISSION TO JURISDICTION

.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED WITHIN THE FIRST DEPARTMENT OF THE

104

--------------------------------------------------------------------------------

 

NEW YORK STATE UNIFIED COURT SYSTEM AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENTS SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

15.6.3WAIVER OF VENUE

.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS IN ANY COURT REFERRED TO
IN SECTION 15.6.2.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

15.6.4SERVICE OF PROCESS

.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 15.1.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

15.6.5WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO

105

--------------------------------------------------------------------------------

 

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

15.7Survival

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

15.8Cumulative Rights

.  All of the rights of the Administrative Agent and the Lenders hereunder and
under each of the other Loan Documents and any other agreement now or hereafter
executed in connection herewith or therewith, shall be cumulative and may be
exercised singly, together, or in such combination as Administrative Agent may
determine in its sole good faith judgment.

15.9Expenses; Indemnity; Damage Waiver.  

15.9.1Costs and Expenses

.  The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Syndication Agent and the Co-Documentation Agents
and their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the Syndication Agent and
the Co-Documentation Agents), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

15.9.2Indemnification by the Borrower

.  The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons,
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the

106

--------------------------------------------------------------------------------

 

parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 2.8), (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Loan Party in violation of any Environmental Legal Requirements,
or any environmental liability of CRT, the Borrower or any Loan Party, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

15.9.3Reimbursement by Lenders

.  To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required hereunder Sections 15.9.1 or 15.9.2 to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this Section 15.9.3 are subject
to the provisions of Section 12.2.

15.9.4Waiver of Consequential Damages, Etc.

  To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, and the
Administrative Agent and each Lender shall not assert, and hereby waives any
claim against a Loan Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof, with the exception of any such damages claimed against the
Administrative Agent or any Lender by a third party as to which the
Administrative Agent and each Lender has a right of indemnification from the
Borrower under Section 15.9.2.  No Indemnitee referred to in Section 15.9.2
above shall be liable for any damages arising from the use by unintended
recipients of any information

107

--------------------------------------------------------------------------------

 

or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from a claim described in clause (x) or (y) of Section 15.9.2.

15.9.5Payments

.  All amounts due under this Section shall be payable not later than ten (10)
Business Days after demand therefor.

15.9.6Survival

.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Total Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

15.10Regarding Consents

.  Except to the extent expressly provided herein, any and all consents to be
made hereunder by the Administrative Agent, Required Lenders, or Lenders shall
be in the discretion of the Party to whom consent rights are given hereunder.

15.11Obligations Absolute

.  Except to the extent prohibited by applicable law which cannot be waived, the
Obligations of Borrower and the obligations of the Loan Parties under the Loan
Documents and Swap Contracts shall be joint and several, absolute, unconditional
and irrevocable and shall be paid strictly in accordance with the terms of the
Loan Documents and Swap Contracts under all circumstances whatsoever, including,
without limitation, the existence of any claim, set off, defense or other right
which Borrower or any Loan Party may have at any time against the Administrative
Agent or any of the Lenders whether in connection with the Loan, any Swap
Contract or any unrelated transaction.

15.12Table of Contents, Title and Headings

.  Any Table of Contents, the titles and the headings of sections are not parts
of this Loan Agreement or any other Loan Document and shall not be deemed to
affect the meaning or construction of any of its or their provisions.

15.13Counterparts

.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.1, this Agreement shall become
effective when the Administrative Agent and the Borrower shall have received
counterparts hereof that, when taken together, bear the signatures of each party
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

15.14Satisfaction of Commitment Letter

.  The Loan being made pursuant to the terms hereof and of the other Loan
Documents is being made in satisfaction of Administrative Agent’s and each of
the Lenders’ obligations under the Commitment Letter.  The terms, provisions and
conditions of this Agreement and the other Loan Documents supersede the
provisions of the Commitment Letter.

108

--------------------------------------------------------------------------------

 

15.15Time Of the Essence

.  Time is of the essence of each provision of this Agreement and each other
Loan Document.

15.16No Oral Change

.  This Loan Agreement and each of the other Loan Documents may only be amended,
terminated, extended or otherwise modified by a writing signed by the party
against which enforcement is sought (except no such writing shall be required
for any party which, pursuant to a specific provision of any Loan Document, is
required to be bound by changes without such party’s assent).  In no event shall
any oral agreements, promises, actions, inactions, knowledge, course of conduct,
course of dealings or the like be effective to amend, terminate, extend or
otherwise modify this Loan Agreement or any of the other Loan Documents.

15.17Monthly Statements

.  While the Administrative Agent may issue invoices or other statements on a
monthly or periodic basis (a “Statement”), it is expressly acknowledged and
agreed that: (i) the failure of the Administrative Agent to issue any Statement
on one or more occasions shall not affect the Borrower’s obligations to make
payments under the Loan Documents as and when due; (ii) the inaccuracy of any
Statement shall not be binding upon Lenders and so the Borrower shall always
remain obligated to pay the full amount(s) required under the Loan Documents as
and when due notwithstanding any provision to the contrary contained in any
Statement; (iii) all Statements are issued for information purposes only and
shall never constitute any type of offer, acceptance, modification, or waiver of
the Loan Documents or any of Lenders’ rights or remedies thereunder; and (iv) in
no event shall any Statement serve as the basis for, or a component of, any
course of dealing, course of conduct, or trade practice which would modify,
alter, or otherwise affect the express written terms of the Loan Documents.

15.18No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction completed hereby, the
Borrower and each other Loan Party acknowledges and agrees that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger,  on the other hand, and the Borrower and each other Loan Party is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); and (ii) the Administrative Agent and the Arranger have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
the Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  Each of
the Borrower and the other Loan Parties hereby waives and releases, to the
fullest extent permitted by Law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.  The Administrative Agent, each Lender and
their respective affiliates may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their affiliates.

15.19BENEFICIAL OWNERSHIP/USA PATRIOT Act

.  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of

109

--------------------------------------------------------------------------------

 

any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation.

15.20Treatment of Certain Information; Confidentiality

.  Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives to the extent such parties require such information in
connection with the transactions contemplated by this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.1.1 or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  In addition, each
of the Administrative Agent and the Lenders may disclose the existence of this
Agreement and the information about this Agreement to service providers to the
Administrative  Agent and the Lenders in connection with the administration and
management of this Agreement and the other Loan Documents.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

110

--------------------------------------------------------------------------------

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

15.21Amendment and Restatement

.  The Borrower, the Administrative Agent and the lenders party to the Existing
Agreement that are Lenders under this Agreement each hereby agrees that, at such
time as this Agreement shall have become effective, the Existing Agreement
automatically shall be deemed replaced and superseded by this Agreement and the
Borrower and the lenders party to the Existing Agreement shall no longer have
any obligations thereunder (other than those obligations in the Existing
Agreement that expressly survive the termination of the Existing Agreement) and
instead all obligations of the Borrower and the lenders under the Existing
Agreement are now evidenced by this Agreement.  It is the intention of the
parties to this Agreement that this Agreement not operate as a novation of the
obligations under the Existing Agreement and shall not operate as a novation or
waiver of any right, power or remedy of the Administrative Agent or any Lender.

15.22Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Solely to the extent any Lender that is an EEA Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

111

--------------------------------------------------------------------------------

 

 

[The balance of this page is intentionally left blank]

 

 

112

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered as of the
date first written above.

BORROWER:

CEDAR REALTY TRUST PARTNERSHIP, L.P., a Delaware limited partnership

 

By:Cedar Realty Trust, Inc., its general partner

 

 

By:/s/ PHILIP R. MAYS

Name:Philip R. Mays

Title:EVP, Chief Financial Officer & Treasurer

 

 

 

 

113

--------------------------------------------------------------------------------

 

ADMINISTRATIVE

AGENT:KEYBANK NATIONAL ASSOCIATION

 

 

By:/s/ DARIN MAINQUIST
Name: Darin Mainquist
Title: Assistant Vice President

 




 

--------------------------------------------------------------------------------

 

 


LENDER:KEYBANK NATIONAL ASSOCIATION

 

 

By:/s/ DARIN MAINQUIST
Name: Darin Mainquist
Title:  Assistant Vice President

 






SCHEDULE 1.1(a) - 2

 

--------------------------------------------------------------------------------

 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

By: /s/ FREDERICK H. DENECKE
Name: Frederick H. Denecke

Title:  Senior Vice President

 

 




SCHEDULE 1.1(a) - 3

 

--------------------------------------------------------------------------------

 

 

LENDER:

REGIONS BANK

 

By: /s/ KYLE D. UPTON
Name:  Kyle D. Upton

Title:    Vice President

 




SCHEDULE 1.1(a) - 4

 

--------------------------------------------------------------------------------

 

 

LENDER:

MANUFACTURERS AND TRADERS TRUST COMPANY

 

By: /s/ SEAN M. SKEHAN
Name: Sean M. Skehan

Title:  Relationship Manager

 

 






SCHEDULE 1.1(a) - 5

 

--------------------------------------------------------------------------------

 

LENDER:

BRANCH BANKING AND TRUST COMPANY

 

By: /s/ AHAZ A. ARMSTRONG
Name: Ahaz A. Armstrong

Title:   Senior Vice President

 

 

 






SCHEDULE 1.1(a) - 6

 

--------------------------------------------------------------------------------

 

LENDER:

RAYMOND JAMES BANK, N.A.

 

By: /s/ MATT STEIN
Name: Matt Stein

Title:   Senior Vice President

 

 






SCHEDULE 1.1(a) - 7

 

--------------------------------------------------------------------------------

 

LENDER:

BANK OF AMERICA, N.A.

 

By: /s/ HELEN CHAN
Name: Helen Chan

Title:   Vice President

 

 




SCHEDULE 1.1(a) - 8

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(a)

 

COMMITMENTS
AND COMMITMENT PERCENTAGES

 

 

Lender

Tranche A

Tranche B

Tranche C

Tranche D

Tranche E

Facility

Percentage of Facility

KeyBank National Association

$19,000,000

$8,000,000

$10,000,000

$5,000,000

$27,500,000

$69,500,000

21.384615385%

 

Capital One

$3,000,000

$25,000,000

$5,000,000

$5,000,000

$0

$38,000,000

11.692307692%

 

M&T Bank

$23,000,000

$2,000,000

$0

$5,000,000

$7,500,000

$37,500,000

11.538461538%

 

Regions Bank

$18,000,000

$10,000,000

$5,000,000

$5,000,000

$20,000,000

$58,000,000

17.846153846%

 

TD Bank

$3,000,000

$25,000,000

$5,000,000

$5,000,000

$0

$38,000,000

 

11.692307692%

 

BB&T

$4,000,000

$0

$12,500,000

$12,500,000

$10,000,000

$39,000,000

 

12.000000000%

 

Raymond James

$5,000,000

$5,000,000

$2,500,000

$12,500,000

$10,000,000

$35,000,000

 

10.769230769%

 

Bank of America

$0

$0

$10,000,000

$0

$0

$10,000,000

 

3.076923077%

 

 

Total

$75,000,000

$75,000,000

$50,000,000

$50,000,000

$75,000,000

$325,000,000

100.000000000%

 

SCHEDULE 1.1(a) - 9

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(b)

 

 

 

Existing Swapped Loans

Existing Swaps

Tranche

Amount

 

Maturity Date

 

Maturity Date

 

 

 

 

 

 

A

75,000,000

 

9/8/2024

 

2/11/2019

B

75,000,000

 

2/11/2021

 

2/11/2021

C

50,000,000

 

9/8/2022

 

2/5/2020

D

50,000,000

 

2/5/2022

 

2/5/2022

E

75,000,000

 

7/24/2025

 

7/24/2025

 

 

 

 

 

SCHEDULE 1.1(a) - 10

 

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

AUTHORIZED OFFICERS

 

 

1.Bruce J. Schanzer, President and Chief Executive Officer of Cedar Realty
Trust, Inc. and the Borrowing Base Property Owners

 

2.Robin M. Zeigler, Executive Vice President and Chief Operating Officer of
Cedar Realty Trust, Inc. and the Borrowing Base Property Owners

 

3.Philip R. Mays, Executive Vice President, Chief Financial Officer and
Treasurer of Cedar Realty Trust, Inc. and the Borrowing Base Property Owners

 

 

 

 

 

SCHEDULE 1.1(b)

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.4

 

OWNERSHIP INTERESTS AND TAXPAYER IDENTIFICATION NUMBERS
OF LOAN PARTIES

 

 

Legal Name of Loan Party

State of Organization

Partners/Members

Tax Identification Number

Borrowing Base Property Owner

Cedar Realty Trust Partnership, L.P.

Delaware

N/A

11-3440066

No

Cedar Realty Trust, Inc.

Maryland

N/A

42-1241468

No

Cedar-South Philadelphia I, LLC

Delaware

Cedar-South Philadelphia II, LLC (100%)

90-0082050

Yes

Cedar-South Philadelphia II, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (99.9%); CIF-Loyal Plaza Associates, Corp.
(0.01%)

90-0082060

No

CIF- Loyal Plaza Associates, Corp.

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

42-1597273

No

SCHEDULE 4 - 1

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Party

State of Organization

Partners/Members

Tax Identification Number

Borrowing Base Property Owner

Cedar-Riverview LP

Pennsylvania

Cedar-Riverview LLC (1% of common interests; general partner); CSC-Riverview LLC
(99% of common interests; limited partner); Firehouse Realty Corp. (preferred
limited partner); Reed Development Associates, Inc. (preferred limited partner);
South River View Plaza, Inc. (preferred limited partner); River View Development
Corp. (preferred limited

partner); Riverview Commons, Inc. (preferred limited partner)

20-0422200

Yes

Cedar-Riverview LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-0151534

No

CSC-Riverview LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-0151125

No

Cedar Lender LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-0447171

No

Cedar Dubois, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-0768567

Yes

Cedar Brickyard, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-2011661

Yes

Cedar Brickyard II, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

27-0844498

Yes

Cedar-Valley Plaza, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

42-1596164

Yes

Cedar-Glen Allen UK, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-3797757

Yes

Cedar-Revere LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-3528504

Yes

Cedar-Palmyra, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-3897470

Yes

Cedar-Fairview Commons, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-8241755

Yes

Cedar-Norwood, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-5610606

Yes

SCHEDULE 6.4 - 1

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Party

State of Organization

Partners/Members

Tax Identification Number

Borrowing Base Property Owner

Cedar-Metro Square II, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

26-3478262

Yes

Greentree Road L.L.C. 1

Delaware

Greentree Road L.L.C. 2 (100%)

11-3620398

Yes

Greentree Road L.L.C. 2

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3620395

No

Cedar-Bristol, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-8328145

Yes

Hamilton FC Associates, L.P.

Pennsylvania

Cedar-Hamilton, LLC (60%) and

Hamilton FC General, LLC (0.01%) and Various Other Individuals (39.99%)

20-8783810

 

Yes

Cedar-Hamilton, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

26-2475771

No

Cedar-PC Plaza, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

26-1293357

 

Yes

Cedar-Trexler Plaza 2, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-5065081

Yes

Cedar-Trexler Plaza 3, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-5220380

Yes

Cedar-Campbelltown, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

26-1675368

Yes

Cedar-Carll’s Corner, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

26-1286374

Yes

Washington Center L.L.C. 1

Delaware

Washington Center L.L.C. 2
(100%)

11-3620386

Yes

Washington Center L.L.C. 2

Delaware

Cedar Center Holdings L.L.C. 3 (100%)

11-3620385

No

SCHEDULE 6.4 - 2

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Party

State of Organization

Partners/Members

Tax Identification Number

Borrowing Base Property Owner

Cedar Center Holdings L.L.C. 3

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3632594

No

Academy Plaza L.L.C. 1

Delaware

Academy Plaza L.L.C. 2
(100%)

11-3620380

Yes

Academy Plaza L.L.C. 2

Delaware

Cedar Center Holdings L.L.C. 3
(100%)

11-3620382

No

Port Richmond L.L.C. 1

Delaware

Port Richmond L.L.C. 2 (100%)

11-3620392

Yes

Port Richmond L.L.C. 2

Delaware

Cedar Center Holdings L.L.C. 3
(100%)

11-3620390

No

Virginia Kempsville LLC

Virginia

Cedar Realty Trust Partnership, L.P. and
Cedar-Second Member LLC

25-1823129

Yes

Cedar-Second Member LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-8845411

No

Virginia General Booth LLC

Virginia

Cedar Realty Trust Partnership, L.P. and
Cedar-Second Member LLC

25-1823132

Yes

Fort Washington Fitness, L.P.

Delaware

Cedar-Fort Washington LLC (General Partner) and
Cedar-Second Member LLC (Limited Partner)

13-4227049

Yes

Cedar-Fort Washington LLC

Delaware

Cedar Realty Trust Partnership, L.P.
(100%)

54-2074245

No

SCHEDULE 6.4 - 3

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Party

State of Organization

Partners/Members

Tax Identification Number

Borrowing Base Property Owner

Newport Plaza Associates, L.P.

Delaware

CIF-Newport Plaza Associates, LLC (General Partner) (1%) and Fairport
Associates, L.P.

(Limited Partner) (99%)

56-2312995

Yes

CIF-Newport Plaza Associates, LLC

Delaware

Cedar Realty Trust Partnership, L.P.
(100%)

59-3770320

No

Fairport Associates, L.P.

Delaware

CIF-Fairport Associates, LLC (General Partner) and Cedar-Second Member LLC
(Limited Partner)

59-3763393

No

CIF-Fairport Associates, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

59-3763400

No

Virginia Suffolk LLC

Virginia

Cedar Realty Trust Partnership, L.P. and
Cedar-Second Member LLC

20-1823128

Yes

Halifax Plaza Associates, L.P.

Delaware

CIF-Halifax Plaza Associates, LLC (General Partner) (1%) and Fairport
Associates, L.P. (Limited Partner) (99%)

56-2312992

Yes

CIF-Halifax Plaza Associates, LLC

Delaware

Cedar Realty Trust Partnership, L.P.
(100%)

59-3770319

No

Coliseum FF, LLC

Virginia

Cedar Realty Trust Partnership, L.P. and
Cedar-Second Member LLC

25-1819781

Yes

Cedar-Kings, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

26-0532800

Yes

Cedar Quartermaster II, LLC

Delaware

Cedar Quartermaster Holding, LLC (100%)

46-4174145

Yes

SCHEDULE 6.4 - 4

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Party

State of Organization

Partners/Members

Tax Identification Number

Borrowing Base Property Owner

Cedar Quartermaster Holding, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (99.9%);

CIF-Loyal Plaza Associates, Corp. (0.1%)

46-4248660

No

Cedar Quartermaster III, LLC

Delaware

Cedar Quartermaster Holding, LLC (100%)

46-4186944

Yes

Cedar-Trexler, LLC

Delaware

Cedar-Trexler SPE, LLC (100%)

20-3916293

Yes

Cedar-Trexler SPE, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-3916335

No

Cedar-Yorktowne, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

26-0532880

Yes

Cedar-Fieldstone Marketplace, LP

Delaware

Cedar-Fieldstone SPE, LLC (100%)

20-3941157

Yes

Cedar-Fieldstone SPE, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-3941589

No

Cedar-Mechanicsburg LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-2956328

Yes

Cedar-Elmhurst, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

20-5957270

Yes

Cedar-Timpany, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

26-1286225

Yes

Cedar-Bethel, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

46-4039486

Yes

Cedar PCP-New London, LLC

Delaware

Cedar-New London SPE, LLC (100%)

26-3769424

Yes

Cedar-New London SPE, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

No

SCHEDULE 6.4 - 5

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Party

State of Organization

Partners/Members

Tax Identification Number

Borrowing Base Property Owner

Cedar-Oak Ridge, LLC

Delaware

 

Cedar Realty Trust Partnership, L.P. (100%)

20-5841437

Yes

Lawndale I, LP

Delaware

Lawndale II, LP (11%); Cedar Lawndale, LLC (89%)

11-3440066

Yes

Lawndale II, LP

Delaware

Lawndale III, LP (11%); Cedar Lawndale, LLC (89%)

11-3440066

No

Lawndale III, LLC

Delaware

Cedar Lawndale, LLC (100%)

11-3440066

No

Cedar Lawndale, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (99.9%); CIF-Loyal Plaza Associates, Corp.
(0.1%)

47-3105507

No

Pine Grove Plaza Associates, LLC

Delaware

CIF-Pine Grove Plaza Associates, LLC (100%)

11-3440066

Yes

CIF-Pine Grove Plaza Associates, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

No

Cedar Quartermaster, LLC

Delaware

Cedar Quartermaster Holding, LLC (100%)

46-4248660

Yes

Cedar-Groton, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

Yes

Cedar-Jordan Lane, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

Yes

Cedar Southington Plaza, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

Yes

Cedar-Kutztown, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

Yes

Oakland Mills Business Trust

Maryland

Cedar Oakland Mills, LLC (100%)

11-3440066

Yes

SCHEDULE 6.4 - 6

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Party

State of Organization

Partners/Members

Tax Identification Number

Borrowing Base Property Owner

Cedar Oakland Mills, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

No

Gold Star Plaza Associates

Pennsylvania

Gold Star Realty, Inc. (1% General Partner); Cedar -Second Member, LLC (99%
Limited Partner)

23-2935086

Yes

 

Gold Star Realty, Inc.

Pennsylvania

Cedar Realty Trust Partnership, L.P. (100%)

23-2934424

No

Bloomfield Center Urban Renewal, LLC

 

New Jersey

Cedar-Glenwood Holding, LLC (100%)

11-3440066

Yes

Cedar-Glenwood Holding, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

No

Cedar Hamburg, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

 

11-3440066

Yes

Cedar-West Bridgewater, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

Yes

Cedar Meadows Marketplace GP, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

No

Cedar Meadows Marketplace LP, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

No

Cedar-Meadows Marketplace, LP

 

Delaware

Cedar Meadows Marketplace GP, LLC (1% General Partner); Cedar Meadows
Marketplace LP, LLC (99% Limited Partner)

 

11-3440066

Yes

SCHEDULE 6.4 - 7

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Party

State of Organization

Partners/Members

Tax Identification Number

Borrowing Base Property Owner

Cedar Camp Hill GP, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

 

11-3440066

No

Cedar-Camp Hill, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

 

11-3440066

Yes

Cedar-Carmans, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

 

11-3440066

Yes

Swede Square Holdings LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

 

11-3440066

No

Swede Square Associates LLC

 

Delaware

Swede Square Holdings LLC (100%)

 

11-3440066

Yes

Cedar Golden Triangle, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

 

11-3440066

Yes

Cedar Christina Crossing, LLC

 

Delaware

Cedar Realty Trust Partnership, L.P. (100%)

 

11-3440066

Yes

Cedar 2129

Oregon Avenue, LLC

Delaware

Cedar Realty Trust Partnership, L.P. (99.9%)

CIF-Loyal Plaza Associates, Corp. (0.1%)

 

82-1940458

Yes

Cedar-Metro

Square I, LLC

Delaware

 

Cedar Realty Trust Partnership, L.P. (100%)

11-3440066

 

Yes

 

 

SCHEDULE 6.4 - 8

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.14.2

 

BORROWING BASE PROPERTIES

 

Legal Name of Loan Property/Property Owner

Borrowing Base Property/Purchase Options

Fee Simple or Leasehold Estate

Cedar-South Philadelphia I, LLC

South Philadelphia Shopping Plaza
Philadelphia, Pennsylvania

Fee Simple

Cedar-Riverview LP

Riverview Shopping Center
Philadelphia, Pennsylvania

Fee Simple (Parking is Leasehold)

Cedar Dubois, LLC

Dubois Commons Shopping Center

Sandy, Pennsylvania

Fee Simple

Cedar Brickyard, LLC

Cedar Brickyard II, LLC

Brickyard Shopping Center

Berlin, Connecticut

Fee Simple

Cedar-Valley Plaza, LLC

Valley Plaza Shopping Center, Hagerstown, Maryland

Fee Simple

Cedar-Glen Allen UK, LLC

Ukrop’s Shopping Center,

Glen Allen, Virginia

 

Ukrop’s Super Markets, Inc. has a purchase option.

Fee Simple

Cedar-Revere LLC

Unit 2 of The Shops at Suffolk Downs Condominium, Revere, Massachusetts

 

The Stop & Shop Supermarket Company LLC has a purchase option.

Fee Simple

Cedar-Palmyra, LLC

Palmyra Shopping Center

Palmyra, Pennsylvania

Fee Simple

Cedar-Fairview Commons, LLC

Fairview Commons

Fairview Township, Pennsylvania

Fee Simple

Cedar-Norwood, LLC

Hannaford Plaza

Norwood, Massachusetts

Fee Simple

Cedar-Metro Square II, LLC

Metro Square at Owings Mills, Owings Mills, Maryland

Fee Simple

Greentree Road L.L.C. 1

Washington Center Shops, Washington, New Jersey

Fee Simple

SCHEDULE 6.4 - 9

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Property/Property Owner

Borrowing Base Property/Purchase Options

Fee Simple or Leasehold Estate

Cedar-Bristol, LLC

Oakland Commons, Bristol, Connecticut

Fee Simple

Hamilton FC Associates, L.P.

Crossroads II Shopping Center, Dunmore, PA

Fee Simple

Cedar-PC Plaza, LLC

Price Chopper Plaza, Webster, MA

Fee Simple

Cedar-Trexler Plaza 2, LLC and Cedar-Trexler Plaza 3, LLC

 

Trexler Plaza Shopping Center, Lower and Upper Macungie Townships, PA

Fee Simple

Cedar-Campbelltown, LLC

Northside Commons Shopping Center, South Londonderry Township, PA

Fee Simple

Cedar-Carll’s Corner, LLC

Carll’s Corner, 15 Cornwell Drive, Bridgeton, NJ

Fee Simple

Washington Center L.L.C. 1

Washington Center, 415 Egg Harbor Road, Sewell, NJ

Fee Simple

 

Academy Plaza L.L.C. 1

Academy Plaza, 3200-3296 Red Lion Road, Philadelphia, PA

Fee Simple

Port Richmond L.L.C. 1

Port Richmond, 2401-2499 Aramingo Ave., Philadelphia, PA

Fee Simple

Virginia Kempsville LLC

Kempsville Crossing, 1830 Kempsville Rd., Virginia Beach, VA

Fee Simple

Virginia General Booth LLC

General Booth Shopping Center, 1615 General Booth Blvd., Virginia Beach, VA

Fee Simple

 

Fort Washington Fitness, L.P.

LA Fitness Facility, 1175 Virginia Rd., Fort Washington, PA

Fee Simple

Newport Plaza Associates, L.P.

Newport Plaza, 2-18 Newport Plaza, Newport, PA

Fee Simple

Virginia Suffolk LLC

Suffolk Plaza, 1401 N. Main St., Suffolk, VA

Fee Simple

 

Halifax Plaza Associates, L.P.

Halifax Plaza, 3761-3777 Peters Mountain Rd., Halifax, PA

Fee Simple

SCHEDULE 6.14.2 - 1

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Property/Property Owner

Borrowing Base Property/Purchase Options

Fee Simple or Leasehold Estate

Cedar-Kings, LLC

Kings Plaza

1024 Kings Highway

New Bedford, MA 02745

Fee Simple

Coliseum FF, LLC

Coliseum Marketplace,

2170 Coliseum Dr.
Hampton, VA 23466 

Fee Simple

Cedar Quartermaster II, LLC

Quartermaster Shopping Center

Oregon Ave. and 23rd St.
Philadelphia, PA 19145

Fee Simple

Cedar Quartermaster III, LLC

Quartermaster Shopping Center

Oregon Ave. and 23rd St.
Philadelphia, PA 19145

Fee Simple

Cedar-Trexler, LLC

Trexler Mall

6900 Hamilton Blvd.
Trexlertown, PA 18087

Fee Simple

Cedar-Yorktowne, LLC

Yorktowne Plaza

122 Cranbrook Road

Cockeysville, MD 21030

Fee Simple

Cedar-Mechanicsburg LLC

Mechanicsburg Center

5301 Simpson Ferry Road

Mechanicsburg, PA 17055

Fee Simple

Cedar-Fieldstone Marketplace, LP

Fieldstone Marketplace

500 Kings Highway

New Bedford, MA 02745

Fee Simple

Cedar-Elmhurst, LLC

Elmhurst Square

5600 Portsmouth Blvd.
Portsmouth, VA 23701

Fee Simple

Cedar-Timpany, LLC

Timpany Plaza

360 Timpany Blvd.

Gardner, MA 01440

Fee Simple

Cedar-Bethel, LLC

Big Y Shopping Center

Old Hawleyville Rd. & Stony Hill Rd.
Bethel, CT 06801

Fee Simple

Cedar PCP-New London, LLC

New London Mall, 317, 351 & 369 North Frontage Road, New London, Connecticut

Fee Simple

Cedar-Oak Ridge, LLC

Oak Ridge Shopping Center, 1524 Holland Road, Suffolk, Virginia

Fee Simple

Lawndale I, LP

 

Lawndale Plaza, 6301-6395 Oxford Avenue, Philadelphia, Pennsylvania

Fee Simple

SCHEDULE 6.14.2 - 2

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Property/Property Owner

Borrowing Base Property/Purchase Options

Fee Simple or Leasehold Estate

Pine Grove Plaza Associates, LLC

Pine Grove Plaza, 18 Broadway Street, Brown Mills, New Jersey

Fee Simple

Cedar Quartermaster, LLC

Quartermaster Shopping Center, Oregon Ave. and 23rd St.
Philadelphia, PA 19145

Fee Simple

Cedar-Groton, LLC

Groton Shopping Center, 646-720 Long Hill Road, Groton, Connecticut

Fee Simple

Cedar-Jordan Lane, LLC

Jordan Lane Shopping Center, 1380-1420 Berlin Turnpike, Wethersfield,
Connecticut

Fee Simple

Cedar Southington Plaza, LLC

Walmart Shopping Center, 235 Queen Street, Southington, Connecticut

Fee Simple

Cedar-Kutztown, LLC

Kutztown Shopping Center, Kutztown Road and Sheradin Road, Maxatawny Township,
Pennsylvania

Fee Simple

Oakland Mills Business Trust

Oakland Mills Village Center, 5865 Robert Oliver Place, Columbia, Maryland

Fee Simple

Gold Star Plaza Associates

Gold Star Plaza, 1 Gold Star Highway (Route 924), Shenandoah, Pennsylvania

Fee Simple

Bloomfield Center Urban Renewal, LLC

 

Glenwood Village Retail Condo,

300 Glenwood Avenue,

Bloomfield, New Jersey

 

Fee Simple

Cedar Hamburg, LLC

 

Hamburg Plaza, 500 Hawk Ridge Road, Hamburg, Pennsylvania

Fee Simple

Cedar-West Bridgewater, LLC

 

West Bridgewater Plaza, 2077 North Main Street, West Bridgewater, Massachusetts

 

Fee Simple

Cedar-Meadows Marketplace, LP

 

Meadows Marketplace, 233 Hershey Road, Hershey, Pennsylvania

 

Fee Simple

SCHEDULE 6.14.2 - 3

 

--------------------------------------------------------------------------------

 

Legal Name of Loan Property/Property Owner

Borrowing Base Property/Purchase Options

Fee Simple or Leasehold Estate

Cedar-Camp Hill, LLC

 

Camp Hill Shopping Center, 32 – 3399 Trindle Road, Camp Hill, Pennsylvania

 

Fee Simple

Cedar-Carmans, LLC

 

Carmans Plaza Shopping Center, 900-944 Carmans Road, Massapequa, New York

 

Fee Simple

Swede Square Associates LLC

 

Swede Square Shopping Center, Germantown Pike and Swede Road, East Norriton,
Pennsylvania

 

Fee Simple

Cedar Golden Triangle, LLC

 

Golden Triangle Shopping Center

Route 272 and Route 501

Manheim, Pennsylvania

 

Fee Simple

Cedar Christina Crossing, LLC

 

Christina Crossing Shopping Center, 401-436 S. Market St. and 411-501 S. Walnut
St., Wilmington, Delaware

 

Fee Simple

Cedar 2129 Oregon Avenue, LLC

2113-2129 W. Oregon Avenue, Philadelphia, Pennsylvania

Fee Simple

 

Cedar-Metro Square I, LLC

11130 Reisterstown Road, Owings Mills, Maryland

Fee Simple

 

SCHEDULE 6.14.2 - 4

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.14.3

 

ENVIRONMENTAL REPORTS

 

Legal Name of Loan Party/Property Owner

Environmental Report

Cedar-South Philadelphia I, LLC

Phase I Environmental Site Assessment, South Philadelphia Shopping Plaza, 24th
Street, and Passyunk Avenue, South Philadelphia, Pennsylvania 19145, prepared by
EMG, dated January 11, 2012

Cedar-Riverview LP

Phase I Environmental Site Assessment, Riverview Plaza, 1100-1400 South
Christopher Columbus Boulevard and 1401 South Water Street, Philadelphia,
Pennsylvania 19147, prepared by IVI Assessment Services, Inc., dated December
19, 2011

Cedar Dubois, LLC

Phase I Environmental Site Assessment, Commons at DuBois Site, 118-324 Commons
Drive, Sandy Township, Clearfield County, Pennsylvania, prepared by BL Companies
Pennsylvania, Inc., dated December 21, 2011

Cedar Brickyard, LLC
Cedar Brickyard II, LLC

Phase I Environmental Site Assessment, Brickyard Plaza Shopping Center, 129 &
225-295 Berlin Turnpike, Town of Berlin, Hartford County, Connecticut, prepared
by BL Companies Pennsylvania, Inc., dated December 21, 2011

Cedar-Valley Plaza, LLC

Phase I Environmental Site Assessment, Valley Plaza Shopping Center, 1701 to
1729 Massey Boulevard, Hagerstown, Washington County, Maryland 31525, prepared
by Eckland Consultants Inc., dated January 12, 2012

Cedar-Glen Allen UK, LLC

Phase I Environmental Site Assessment Report, Martin’s Food & Drugstore, 10150
Brook Road, Glen Allen, Virginia, prepared by ECS Mid-Atlantic, LLC, dated
December 19, 2011

Cedar-Revere LLC

Draft Phase I Environmental Site Assessment, The Shops and Suffolk Downs,
Furlong Drive, Revere, Massachusetts, prepared by Sanborn, Head & Associates,
Inc., dated December 16, 2011

 

Phase I Environmental Site Assessment, The Shops and Suffolk Downs, Furlong
Drive, Revere, Massachusetts, prepared by Sanborn, Head & Associates, Inc.,
dated February 2010

Cedar-Palmyra, LLC

Phase I Environmental Site Assessment, Palmyra Shopping Center Site, 901 East
Main Street, Borough of Palmyra, Lebanon County, Pennsylvania, prepared by BL
Companies Pennsylvania, Inc., dated December 21, 2011

Cedar-Fairview Commons, LLC

Phase I Environmental Site Assessment, Fairview Commons Shopping Center, 110 Old
York Road, Fairview Township, York County, Pennsylvania, prepared by Mountain
Research, LLC, dated December 2011

SCHEDULE 6.14.2 - 5

 

--------------------------------------------------------------------------------

 

Cedar-Norwood, LLC

Phase I Environmental Site Assessment, Hannaford Plaza Site, 418-444 Walpole
Street, Town of Norwood, Norfolk County,

Massachusetts, prepared by BL Companies Pennsylvania, Inc., dated December 21,
2011

 

Phase II Environmental Site Assessment, Hannaford Plaza 418-444 Walpole Street,
Norwood, Massachusetts, prepared by Professional Service Industries, Inc., dated
September 25, 2006

Cedar-Metro Square II, LLC

 

Cedar-Metro Square I, LLC

Phase I Environmental Site Assessment Report, Metro Square at Owings Mills,
11130 Reisterstown Road, Owings Mills, Baltimore County, Maryland, prepared by
Civil & Environmental Consultants, Inc., dated December 19, 2011

Greentree Road L.L.C. 1

Phase I Environmental Site Assessment, 304 Greentree Road, Block 193, Lot 5,
Washington Township, Gloucester County, New Jersey, prepared by Brinkerhoff
Environmental Services, Inc., December 20, 2011

Cedar-Bristol, LLC

Phase I Environmental Site Assessment, Shaws Supermarket, 325 Oakland Street,
Bristol, Connecticut 06010, prepared by EBI Consulting, dated December 20, 2011

Hamilton FC Associates, L.P.

Phase I Environmental Site Assessment, Shoppes at Crossroads Site, 3560 and 3578
Route 611, Townships of Stroud and Hamilton, Monroe County, Pennsylvania,
prepared by BL Companies Pennsylvania, Inc., dated December 22, 2011

Cedar-PC Plaza, LLC

Phase I Environmental Site Assessment Report, Price Chopper Plaza, 112, 118 &
120 E Main Street, Webster, Worcester County, Massachusetts, prepared by Civil &
Environmental Consultants, Inc., dated December 18, 2011

 

Phase I Environmental Site Assessment Report, Price Chopper Plaza, East Main
Street, Webster, Worcester County, Massachusetts, prepared by Civil &
Environmental Consultants, Inc., dated September 2009

SCHEDULE 6.14.3 - 1

 

--------------------------------------------------------------------------------

 

Cedar-Trexler Plaza 2, LLC and Cedar-Trexler Plaza 3, LLC

 

Phase I Environmental Site Assessment, Trexlertown Plaza Shopping Center, 7150
Hamilton Boulevard, Trexlertown, Pennsylvania, 18087, prepared by IVI Assessment
Services, Inc., dated December 19, 2011

 

Report of Phase I Environmental Site Assessment, Proposed Tractor Supply
Company, 7450 Hamilton Boulevard, Trexlertown, Pennsylvania 18087, prepared by
Professional Service Industries, Inc., dated April 22, 2011

 

Report of Phase I Environmental Site Assessment, Automobile Dealership, 7450
Hamilton Boulevard, Trexlertown, Pennsylvania 18087, prepared by Professional
Service Industries, Inc., dated December 3, 2010

 

Phase I Environmental Site Assessment Report, Mobile Home Park, 7450 Hamilton
Boulevard, Trexlertown, Pennsylvania 18087, prepared by Professional Service
Industries, Inc., dated January 18, 2008

 

Report of Phase I Environmental Site Assessment, Automobile Dealership, 7450
Hamilton Boulevard, Trexlertown, Pennsylvania 18087, prepared by Professional
Service Industries, Inc., dated February 26, 2007

Cedar-Campbelltown, LLC

Phase I Environmental Site Assessment, Northside Commons Shopping Center Site,
103-112 Northside Drive, South Londonberry Township, Lebanon County,
Pennsylvania, prepared by BL Companies Pennsylvania, Inc., dated December 21,
2011

Cedar-Carll’s Corner, LLC

Phase I Environmental Site Assessment, Carll’s Corner Shopping Center Site, 9-47
Cornwell Drive and 1070 North Pearl Street, Upper Deerfield Township, Cumberland
County, New Jersey, prepared by BL Companies Pennsylvania, Inc., dated May 30,
2012.

Washington Center L.L.C. 1

Phase I Environmental Site Assessment Report, Washington Center, 415 Egg Harbor
Road, Sewell, New Jersey 08080, prepared by Professional Service Industries,
Inc., dated September 12, 2012

 

Phase I Environmental Site Assessment Report, Washington Center, 415 Egg Harbor
Road, Sewell, New Jersey 08080, prepared by LandAmerica Assessment Corporation,
dated October 17, 2007

 

Phase I Environmental Site Assessment (Update), Washington Centre Shoppes, 415
Egg Harbor Road, Block 193, Lots 5.01 and 6, Sewell Gloucester County, New
Jersey, prepared by Brinkerhoff Environmental Services, Inc., dated July 11,
2001

Academy Plaza L.L.C. 1

Phase I Environmental Site Assessment, Academy Plaza, 3200-3280 Red Lion Road,
Philadelphia, Philadelphia County, Pennsylvania, prepared by Brinkerhoff
Environmental Services, Inc., dated July 12, 2001

SCHEDULE 6.14.3 - 2

 

--------------------------------------------------------------------------------

 

Port Richmond L.L.C. 1

Phase I Environmental Site Assessment Report, 2401-2499 Aramingo Avenue,
Philadelphia Pennsylvania 19125, prepared by Professional Service Industries,
Inc., dated February 25, 2013

 

Report of Phase I Environmental Site Assessment, Port Richmond Village Shopping
Center, 2401 Aramingo Avenue, Philadelphia Pennsylvania 19125, prepared by
Professional Service Industries, Inc., dated June 3, 2008

 

Phase I Environmental Site Assessment (Phase I/II ESA Addendum), Port Richmond
Village Shopping Center, 2403-2499 Aramingo Avenue, Philadelphia, Philadelphia
County, Pennsylvania, prepared by Brinkerhoff Environmental Services, Inc.,
dated July 11, 2001

 

Phase II Environmental Site Assessment, Port Richmond Village Shopping Center,
2403-2499 Aramingo Avenue, Philadelphia, Pennsylvania, prepared by Dames &
Moore, dated January 17, 1996

Virginia Kempsville LLC

Phase I Environmental Assessment, Kempsville Shopping Center, 1830 & 1832
Kempsville Road, Virginia Beach, Virginia 23464, prepared by Property Solutions
Inc., dated December 16, 1998

 

Phase I Environmental Assessment, Kempsville Shopping Center, 1830 & 1832
Kempsville Road, Virginia Beach, Virginia 23464, prepared by Civil &
Environmental Consultants Inc., dated June 8, 2005

 

Phase I Environmental Site Assessment, Kempsville Shopping Center, 1830 & 1832
Kempsville Road, Virginia Beach, Virginia 23464, prepared by Apex Companies,
LLC, dated March 1, 2013

Virginia General Booth LLC

Phase I Environmental Assessment, General Booth Shopping Center, 1615 General
Booth Boulevard, Virginia Beach, Virginia 23454, prepared by Property Solutions
Inc., dated December 17, 1998

 

Phase I Environmental Assessment, General Booth Shopping Center, 1615 General
Booth Boulevard, Virginia Beach, Virginia 23454, prepared by Civil &
Environmental Consultants Inc., dated June 8, 2005

Fort Washington Fitness, L.P.

Phase I Environmental Site Assessment, LA Fitness, 1175 Virginia Drive, Ft.
Washington, Pennsylvania, prepared by EBI Consulting, dated November 11, 2007

SCHEDULE 6.14.3 - 3

 

--------------------------------------------------------------------------------

 

Newport Plaza Associates, L.P.

Phase I Environmental Site Assessment, Newport Plaza, Route 34, 2-18 Newport
Plaza, Newport, Perry County, Pennsylvania 10774, prepared by Eckland
Consultant, Inc., dated August 22, 2002

 

Phase I Environmental Site Assessment, Newport Plaza, Route 34, 2-18 Newport
Plaza, Newport, Perry County, Pennsylvania 10774, prepared by BL Companies,
dated April 28, 2008

 

Phase I Environmental Site Assessment, Newport Plaza, Route 34, 2-18 Newport
Plaza, Newport, Perry County, Pennsylvania 10774, prepared by Navarro & Wright,
dated December 21, 2009

Virginia Suffolk LLC

Phase I Environmental Assessment, Farm Fresh Store and Pharmacy, Suffolk,
Virginia, prepared by Civil & Environmental Consultants, Inc., dated June 8,
2005

Halifax Plaza Associates, L.P.

Phase I Environmental Site Assessment, 3616 Peters Mountain Road, Halifax,
Dauphin County, Pennsylvania, prepared by Civil & Environmental Consultants,
Inc., dated December 16, 2005

 

Phase I Environmental Assessment, 3616 Peters Mountain Road, Halifax, Dauphin
County, Pennsylvania, prepared by Civil & Environmental Consultants, Inc., dated
March 6, 2009

Cedar-Kings, LLC

Kings Plaza-Environmental-2004-05-28-Phase I

Kings Plaza-Environmental-2007-06-05-Phase I

SCHEDULE 6.14.3 - 4

 

--------------------------------------------------------------------------------

 

Cedar Quartermaster II, LLC

Cedar Quartermaster III, LLC

Quartermaster-Environmental-2002-09-17-EDR Radius Map

Quartermaster-Environmental-2002-10-02-Soil Gas Analysis

Quartermaster-Environmental-2003-04-17-Soil Screening and Health Safety
Monitoring Protocol

Quartermaster-Environmental-2003-04-24-Conditions Summary

Quartermaster-Environmental-2003-04-24-HASP

Quartermaster-Environmental-2003-04-24-Soil Mgmt Plan

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(1)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(2)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(3)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(4)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(5)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(6)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(7)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(8)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(9)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(10)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(11)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(12)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(13)

Quartermaster-Environmental-2003-04-24-Summary of Environmental Investigations
(14)

Quartermaster-Environmental-2013-10-31-Phase I

Quartermaster-Environmental-2014-03-14-Phase I

Cedar-Trexler, LLC

Trexler Mall Phase I 3.12.00

Trexler Mall Phase I 7.26.05

Trexler Plaza Phase I Keybank.2011

Cedar-Yorktowne, LLC

Yorktowne Plaza Phase I 6.6.07

Yorktowne Plaza Phase II 6.13.07

Yorktowne Plaza Soil Vapor Sampling 6.21.07

Cedar-Mechanicsburg LLC

Mechanicsburg-Environmental-2002-10-29-Phase I

Mechanicsburg-Environmental-2002-12-19-Phase II

Mechanicsburg-Environmental-2005-6-8-Phase I

Cedar-Fieldstone Marketplace, LP

Fieldstone Marketplace-Environmental-2005-10-18-Phase I

Fieldstone Marketplace-Environmental-2007-05-03-CEC Memo

Cedar-Elmhurst, LLC

Elmhurst Square-Environmental-2004-12-03-Phase I

Elmhurst Square-Environmental-2006-09-01-Phase I

Elmhurst Square-Environmental-2006-10-04-Phase I

Elmhurst Square-Environmental-2006-11-01-Phase II

Cedar-Timpany, LLC

Timpany Plaza Phase I 3.16.07.pdf

Timpany-01-10-07 Phase IV RIP Pgs 401-450.pdf

Cedar-Bethel, LLC

Big Y-Environmental-2001-02-26-Phase I

Big Y-Environmental-2002-07-08-Phase I

Big Y-Environmental-2002-09-27-Phase I

Big Y-Environmental-2002-10-04-Phase II

Big Y-Environmental-2007-09-21-Phase I

Big Y-Environmental-2008-01-31-Phase I

Big Y-Environmental-2013-09-30-Phase I-ESA

Cedar PCP-New London, LLC

Phase I Environmental Site Assessment, 317, 351 & 369 North Frontage Road, New
London, Connecticut, Project No. 08L1612, September 5, 2008

Cedar-Oak Ridge, LLC

Phase I Environmental Site Assessment, Oak Ridge Shopping Center, Project No.
412-6F013, September 11, 2006

Lawndale I, LP

 

Phase I Environmental Site Assessment, Lawndale Plaza, BL Project No. 14L4234,
September 16, 2014

Phase II Limited Site Investigation, Lawndale Plaza, BL Project No. 14L4234,
September 16, 2014

SCHEDULE 6.14.3 - 5

 

--------------------------------------------------------------------------------

 

Pine Grove Plaza Associates, LLC

Phase I Environmental Site Assessment, Pine Grove Plaza, Project Number
7434-01-E, March 16, 2000

Updated Phase I Environmental Site Assessment, Pine Grove Plaza, Project Number
2377-01-E, March 12, 2003

Phase I Environmental Site Assessment, Pine Grove Plaza, AEC Project Number
05-130, August 5, 2005

Cedar Quartermaster, LLC

Phase I Environmental Site Assessment, Quartermaster Plaza Shopping Center,
Project No. CDRT 1301, March 14, 2014

Cedar-Groton, LLC

Phase I Environmental Site Assessment, Groton Shopping Center, LM Project No.
773.006.03, June 6, 2007

Limited Phase II Site Investigation, Groton Shopping Center, BL Companies
Project Number 07L1217, June 13, 2007

Phase I Environmental Site Assessment, Groton Shopping Center, prepared by BL
Companies, dated November 21, 2016

Supplemental Phase II Site Investigation, Groton Shopping Center, prepared by BL
Companies, dated November 1, 2016

Cedar-Jordan Lane, LLC

Phase I Environmental Site Assessment Update, 1380-1420 Berlin Turnpike,
Wethersfield, Connecticut, May 30, 2001

Phase I Environmental Site Assessment, Jordan Lane Shopping Center, CEC Project
051-591.0004, October 18, 2005

Cedar Southington Plaza, LLC

Phase I Environmental Site Assessment, Wal-Mart Shopping Center, PSI Project No.
800-3E005, May 2, 2003

Phase I Environmental Site Assessment, Southington Plaza, EBI Project #11053616,
October 6, 2005

Cedar-Kutztown, LLC

Phase I Environmental Site Assessment, Proposed Kutztown Shopping Center Site,
BL Project No. 09C3154-B, March 6, 2009

Oakland Mills Business Trust

Phase I Environmental Site Assessment, Oakland Mills Village Center, IVI Project
No. E1116408, December 18, 2001

Phase II Environmental Site Assessment, Oakland Mills Village Center, IVI
Project No. E2012730, January 23, 2002

Phase II Environmental Site Assessment, Oakland Mills Village Center, URS
Project No. 15294628, September 19, 2003

Phase I Environmental Site Assessment, Oakland Mills Village, March 1, 2004

Phase II Environmental Site Assessment, Oakland Mills Village Center, URS
Project No. 15294628 March 1, 2004

Phase I Environmental Site Assessment, Oakland Mills Village Center, CEC Project
051-271.0001, July 11, 2005

Phase I Environmental Site Assessment, Oakland Mills Shopping Center, AEC
Project Number 05-200, November 14, 2005

Gold Star Plaza Associates

Phase I Environmental Site Assessment, Gold Star Plaza Shopping Center, Project
Number #06.0270, June 2, 2006

Bloomfield Center Urban Renewal, LLC

 

Environmental Summary, Glenwood Village Retail Condo, 300 Glenwood Avenue,
Bloomfield, New Jersey, prepared by Manko Gold Katcher Fox, dated June 23, 2016

SCHEDULE 6.14.3 - 6

 

--------------------------------------------------------------------------------

 

Cedar Hamburg, LLC

 

Phase I Environmental Assessment, Hamburg Plaza, 500 Hawk Ridge Road, Hamburg,
Pennsylvania, prepared by Civil & Environmental Consultants, Inc., dated May 5,
2004

 

Phase I Environmental Assessment, Hamburg Plaza, 500 Hawk Ridge Road, Hamburg,
Pennsylvania, prepared by LandAmerica Assessment Corporation, dated August 16,
2006

Cedar-West Bridgewater, LLC

 

Phase I Environmental Site Assessment, West Bridgewater Plaza, 2077 North Main
Street, West Bridgewater, Massachusetts, prepared by LM Consultants, Inc., dated
June 6, 2007

Cedar-Meadows Marketplace, LP

 

Phase I Environmental Site Assessment, Meadows Marketplace, 233 Hershey Road,
Hershey, Pennsylvania, prepared by Professional Service Industries, Inc., dated
December 5, 2007

Cedar-Camp Hill, LLC

 

Phase I Environmental Site Assessment, Camp Hill Shopping Center, 32 – 3399
Trindle Road, Camp Hill, Pennsylvania, prepared by ATC Associates Inc., dated
October 21, 2000

 

Phase I Environmental Site Assessment, Camp Hill Shopping Center, 32 – 3399
Trindle Road, Camp Hill, Pennsylvania, prepared by Eckland Consultant, Inc.,
dated September 11, 2002

 

Phase I Environmental Site Assessment, Camp Hill Shopping Center, 32 – 3399
Trindle Road, Camp Hill, Pennsylvania, prepared by EBI Consulting, dated
December 21, 2006

Cedar-Carmans, LLC

 

Phase I Environmental Site Assessment, Carmans Plaza Shopping Center, 900-944
Carmans Road, Massapequa, New York, prepared by LM Consultants, Inc., dated June
4, 2007

Swede Square Associates LLC

 

Phase I Environmental Site Assessment, Swede Square Shopping Center, Germantown
Pike and Swede Road, East Norriton, Pennsylvania, prepared by URS, dated August
28, 2009

Cedar Christina Crossing, LLC

 

Phase I Environmental Site Assessment, Christina Crossing Shopping Center,
401-436 S. Market St. and 411-501 S. Walnut St., Wilmington, Delaware, prepared
by BrightFields, Inc., dated February 17, 2017

Cedar 2129 Oregon

Avenue, LLC

Phase I Environmental Site Assessment, 2129 Oregon Avenue, 2129 & 2101 West
Oregon Avenue, Philadelphia, Pennsylvania, prepared by BL Companies, dated
January 24, 2017

Coliseum FF, LLC

Phase I Environmental Assessment, Coliseum Marketplace, 2140, 2170, 2180, and
2190 Coliseum Drive, Hampton, Virginia, 23466, prepared by Civil & Environmental
Consultants, Inc., dated as of June 8, 2005

 

 

SCHEDULE 6.14.3 - 7

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.14.5

 

GROUND LEASES

 

RIVERVIEW:

 

That certain Lease, dated as of June 24, 1992, between Interstate Land
Management Corporation and Riverview Commons, Inc.

 

That certain First Amendment to Lease, dated as of February 10, 1993, between
Interstate Land Management Corporation and Riverview Commons, Inc.

 

That certain Lease, dated as of October 16, 1991, between Interstate Land
Management Corporation and Riverview Commons, Inc.

 

That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, between Interstate Land Management Corporation and Riverview
Commons, Inc. (with regard to the Lease dated June 24, 1992).

 

That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, between Interstate Land Management Corporation and Riverview
Commons, Inc. (with regard to the Lease dated October 16, 1991).

 

That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, dated as of October 10, 2003, between Riverview Commons, Inc. and
Cedar-Riverview, LP (with regard to the Lease dated June 24, 1992).

 

That certain Assignment and Assumption of Lease Agreement and Estoppel
Certificate, dated as of October 10, 2003, between Riverview Commons, Inc. and
Cedar-Riverview, LP (with regard to the Lease dated October 16, 1991).

 

 

SOUTHINGTON

 

That certain Lease, dated May 17, 1972, between Raymond P. Olson, Herbert R.
Olson and Norman E. Olson, and Robert S. Carlson, as later amended on, among
others, May 17, 1982, September 18,1978, August 1982, September 1987, April 9,
1992, August, 1992, July 25, 1997, and August 14, 2002, August 2005, December
19,2008, and June 25, 2012 .  

 

That certain Assignment and Assumption of Ground Lease, dated as of July 26,
1984, between Meadows Management Retirement Plan (as Tenant under the Lease) and
Southington ’84 Associates.

 

That certain Assignment and Assumption of Ground Lease, dated as of August 29,
2003, between Southington ’84 Associates and Cedar Southington Plaza, LLC.

 

 

SCHEDULE 6.14.3 - 8

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.23.1

 

MAJOR LEASE LOCATIONS

 

Legal Name of Loan Party/Property Owner

Borrowing Base Property

Major Leases

Square Feet

Cedar-South Philadelphia I, LLC

South Philadelphia Shopping Plaza
Philadelphia, Pennsylvania

LA Fitness

Ross Dress for Less

Shop Rite

Dollar Tree

31,000

31,349

54,388

6,930

Cedar-Riverview LP

Riverview Plaza

Philadelphia, Pennsylvania

Avalon Carpet, Tile, Etc.

Pep Boys

United Artist Theatre Group

Staples

25,000

22,000

77,700

 

18,000

Cedar Dubois, LLC

 

 

The Commons

Dubois, Pennsylvania

Dollar Tree

TJ Maxx

Pat Catan’s

8,550

24,404

52,654

Cedar Brickyard, LLC/ Cedar Brickyard II, LLC

 

 

Brickyard Plaza

Berlin, Connecticut

Home Depot

Kohl’s

Michael’s

PetSmart

103,003

58,966

21,429

20,405

Cedar-Valley Plaza, LLC

Valley Plaza, Hagerstown, Maryland

K-Mart

Ollie's Bargain Outlet

Tractor Supply

 

95,810

41,888

32,095

Cedar-Glen Allen UK, LLC

Glenn Allen Shopping Center,

Glen Allen, Virginia

Publix’s

63,328

Cedar-Revere LLC

Unit 2 of The Shops at Suffolk Downs Condominium, Revere, Massachusetts

Stop & Shop

Dollar Tree

74,977

9,500

 

Cedar-Palmyra, LLC

Palmyra Shopping Center

Palmyra, Pennsylvania

Weis Markets

Goodwill

PLCB

 

46,912

18,104

4,552

 

Cedar-Fairview Commons, LLC

Fairview Commons

New Cumberland, Pennsylvania

Dollar Tree

The Grocery Outlet

10,789

16,650

Cedar-Norwood, LLC

Norwood Shopping Center,

Norwood, Massachusetts

Dollar Tree

Big Y Foods

Planet Fitness

 

16,798

42,598

18,830

SCHEDULE 6.14.5 - 1

 

--------------------------------------------------------------------------------

 

Cedar-Bristol, LLC

Oakland Commons, Bristol, Connecticut

Bristol Ten Pin

Walmart

 

35,189

54,911

Hamilton FC Associates, L.P.

Crossroads II Shopping Center, Bartonsville, PA

Giant Food Stores

Dollar Tree

78,815

10,029

Cedar-PC Plaza, LLC

Webster Commons, Webster, MA

 

Big Lots  

Planet Fitness

 

 

37,024

18,681

Cedar-Trexler Plaza 2, LLC and Cedar-Trexler Plaza 3, LLC

 

Trexlertown Plaza Shopping Center, Trexlertown, PA

 

Giant Food Stores

Hobby Lobby

Big Lots

Tractor Supply

Burlington Coat Factory

78,335

57,512

33,824

19,097

40,000

Cedar-Campbelltown, LLC

Northside Commons Shopping Center, Campbelltown, PA

Redner’s

Dollar Tree

53,019

8,640

Cedar-Carll’s Corner, LLC

Carll’s Corner,

15 Cornwell Drive, Bridgeton, NJ

Peebles

Rite Aid

 

18,858

13,050

 

Washington Center L.L.C. 1

Washington Center Shoppes,

415 Egg Harbor Road, Sewell, NJ

Acme Markets

Planet Fitness

66,046

20,742

Academy Plaza L.L.C. 1

Academy Plaza,

3200-3296 Red Lion Road, Philadelphia, PA

Acme Markets

Rite Aid

PLCB

50,918

11,860

4,403

Port Richmond L.L.C. 1

Port Richmond Village,

2401-2499 Aramingo Ave., Philadelphia, PA

IGA Supermarket
Pep Boys

Dollar Tree

40,000

20,615

9,630

Virginia Kempsville LLC

Kempsville Crossing, 1830 Kempsville Rd., Virginia Beach, VA

Farm Fresh

Walmart

 

16,938

41,975

 

Virginia General Booth LLC

General Booth Plaza, 1615 General Booth Blvd., Virginia Beach, VA

Food Lion

53,758

Fort Washington Fitness, L.P.

Fort Washington Center,

1175 Virginia Rd., Fort Washington, PA

 

 

LA Fitness

41,000

Newport Plaza Associates, L.P.

Newport Plaza,

2-18 Newport Plaza, Newport, PA

Giant Food Stores

Rite Aid

43,400

10,004

SCHEDULE 6.23.1 - 1

 

--------------------------------------------------------------------------------

 

Virginia Suffolk LLC

Suffolk Plaza,

1401 N. Main St., Suffolk, VA

Kroger

67,216

Halifax Plaza Associates, L.P.

 

Halifax Plaza,

3761-3777 Peters Mountain Rd., Halifax, PA

Giant Food Stores

Rite Aid

PLCB

32,000

7,930

2,880

Cedar-Kings, LLC

Kings Plaza,

1024 Kings Highway

New Bedford, MA 02745

Fallas

Work Out World

Ocean State Job Lot

Savers

 

28,504

42,997

20,300

19,339

 

Coliseum FF, LLC

Coliseum Marketplace,

2170 Coliseum Dr.
Hampton, VA 23466 

Kroger

Michael’s

57,662

23,981

Cedar Quartermaster, LLC

Quartermaster Plaza,

Oregon Ave. and 23rd St.
Philadelphia, PA 19145

Planet Fitness

Staples

PetSmart

Walgreens

 

23,146

20,388

19,089

14,560

 

Cedar Quartermaster II, LLC

Quartermaster Plaza,

Oregon Ave. and 23rd St.
Philadelphia, PA 19145

Home Depot

150,000

Cedar Quartermaster III, LLC

Quartermaster Plaza,

Oregon Ave. and 23rd St.
Philadelphia, PA 19145

BJ’s Wholesale Club

117,718

Cedar-Trexler, LLC

Trexler Mall,

6900 Hamilton Blvd.
Trexlertown, PA 18087

Marshalls

Maxx Fitness Club

Kohl’s

Lehigh Valley Health

Dollar Tree

Home Goods

PLCB

 

28,488

28,870

88,248

33,227

14,765

28,181

2,906

 

Cedar-Yorktowne, LLC

Yorktowne Plaza,

122 Cranbrook Road

Cockeysville, MD 21030

Food Lion

Rite Aid

Dollar Tree

37,692

10,700

9,153

Cedar-Mechanicsburg LLC

Mechanicsburg Center,

5301 Simpson Ferry Road

Mechanicsburg, PA 17055

Giant Food Stores

51,500

Cedar-Fieldstone Marketplace, LP

Fieldstone Marketplace,

500 Kings Highway

New Bedford, MA 02745

Shaws

Dollar Tree

New Bedford Wine & Spirits

68,000

8,710

15,180

SCHEDULE 6.23.1 - 2

 

--------------------------------------------------------------------------------

 

Cedar-Elmhurst, LLC

Elmhurst Square,

5600 Portsmouth Blvd.
Portsmouth, VA 23701

Food Lion

38,272

Cedar-Timpany, LLC

Timpany Plaza,

360 Timpany Blvd.

Gardner, MA 01440

Big Lots

Gardner Theater

Dollar Tree

Advance Auto

Stop & Shop

28,027

32,716

12,000

7,080

59,947

Cedar-Bethel, LLC

Big Y Shopping Center,

Old Hawleyville Rd. & Stony Hill Rd.
Bethel, CT 06801

Big Y

Dollar Tree

63,817

8,023

Cedar-Carmans, LLC

Carmans Plaza,

Massapequa, NY

 

Dollar Tree

Key Food

24 Hour Fitness

 

11,979

32,570

53,404

 

Cedar-Groton, LLC

Groton Shopping Center,

Groton, CT

TJ Maxx

Aldi

Goodwill

Planet Fitness

Dollar Tree

 

30,000

17,664  

21,306

17,500

9,750

Cedar-Jordan Lane, LLC

Jordan Lane,

Wethersfield, CT

Stop & Shop

Fallas

Cardio Fitness

Dollar Tree

60,632

39,280

20,283

12,553

Cedar-West Bridgewater, LLC

 

West Bridgewater Plaza,

West Bridgewater, MA

 

Pump N’ Jump

Dollar Tree

 

25,000

10,500

Cedar-Camp Hill, LLC

Camp Hill Shopping, Center,

Camp Hill, PA

 

Giant Food Stores

Staples

LA Fitness

Boscov’s

92,939

20,000

45,000

159,040

Cedar Christina Crossing, LLC

 

Christina Crossing

Wilmington, DE

Shop Rite

68,621

Bloomfield Center Urban Renewal, LLC

The Shops at Bloomfield Station, Bloomfield, NJ  

Super Foodtown

25,680

Gold Star Plaza Associates

Gold Star Plaza

Shenandoah, PA

Redner’s

Dollar Tree

Advance Auto

PLCB

 

48,920

8,000

7,000

3,000

SCHEDULE 6.23.1 - 3

 

--------------------------------------------------------------------------------

 

Cedar Golden Triangle, LLC

 

Golden Triangle

Lancaster, PA

LA Fitness

Marshalls

Staples

Advance Auto

Dollar Tree

Aldi

Walgreens

44,796

30,000

24,060

12,160

11,135

15,242

14,820

Cedar Hamburg, LLC

Hamburg Square

Hamburg, PA

Redner’s

56,780

Lawndale I, LP

Lawndale Plaza

Philadelphia, PA

Shop Rite

Advance Auto

63,342

7,500

Cedar-Kutztown, LLC

Maxatawny Marketplace

Kutztown, PA

Giant Food Stores

53,914

Cedar-Meadows Marketplace, LP

Meadows Marketplace

Hummelstown, PA

Giant Food Stores

67,907

Cedar PCP-New London, LLC

New London Mall

New London, CT

Shop Rite

Marshalls

PetSmart

HomeGoods

64,017

30,627

23,500

25,432

Oakland Mills Business Trust

 

Oakland Mills

Columbia, MD

Weis Markets

43,470

Cedar-Oak Ridge, LLC

Oak Ridge Shopping Center, Suffolk, VA

Food Lion

33,000

Pine Grove Plaza

Associates, LLC

 

Pine Grove Plaza

Browns Mills, NJ

 

Peebles

Dollar Tree

24,963

9,000

Cedar Southington Plaza, LLC

Southington Center

Southington, CT

Walmart

Namco

95,482

20,000

Swede Square

Associates LLC

 

Swede Square

East Norriton Twp., PA

LA Fitness

PLCB

37,200

10,507

Cedar – Metro Square I, LLC

Metro Square

Owings Mills, MD

 

Shoppers Food Warehouse

58,668

 

SCHEDULE 6.23.1 - 4

 

--------------------------------------------------------------------------------

 

SCHEDULE 15.1

 

NOTICES

 

 

 

BORROWER:

Cedar Realty Trust Partnership, L.P.

44 South Bayles Avenue

Port Washington, New York 11050

Attention:  Philip R. Mays

Telephone:  (516) 944-4572

Telecopier:  (516) 767-6497

Electronic Mail:  pmays@cdrrt. com

Website Address: www.cedarrealtytrust.com

U.S. Taxpayer Identification Number: 11-3440066

 

with copies to:

 

Cedar Realty Trust Partnership, L.P.

44 South Bayles Avenue

Port Washington, New York 11050

Adina G. Storch, Esq.

Telephone:  (516) 944-4583

Telecopier:  (516) 883-5975

Electronic Mail:  astorch@cdrrt.com

 

and

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038-4982

Attention:  Alex Cota

Telephone:  (212) 806-5531

Electronic Mail:  acota@stroock.com




SCHEDULE 6.23.1 - 5

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

KeyBank National Association

225 Franklin Street, 18th Floor

MA-01-22-0018

Boston, Massachusetts  02110

Attention:  Gregory W. Lane

Telephone:  617-385-6212

Telecopier:  617-385-6293

Electronic Mail:  gregory_w_lane@keybank.com

 

Account No.:  1292000883

Ref:  Cedar Realty Trust Partnership L.P.

ABA# 026009593

 

 

Other Notices as Administrative Agent:

KeyBank National Association

225 Franklin Street, 18th Floor

MA-01-22-0018

Boston, Massachusetts  02110

Attention:  Gregory W. Lane

Telephone:  617-385-6212

Telecopier:  617-385-6293

Electronic Mail:  gregory_w_lane@keybank.com

 

 

 

 

 

 

 

SCHEDULE 15.1 - 1

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF

LOAN NOTICE

 

Date:  ___________, _____

 

To:KeyBank National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Loan Agreement,
dated as of July 24, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), the terms
defined therein being used herein as therein defined, among Cedar Realty Trust
Partnership, L.P. (the “Borrower”), the Lenders from time to time party thereto,
and KeyBank National Association, as Administrative Agent.

 

The undersigned hereby requests (select one):

 

☐  A Loan Advance for the Tranche E Term Facility

 

☐  A conversion or continuation of Loans

 

1.On (a Business Day).

 

2.In the amount of $

 

3.Comprised of
[Type of Loan requested]

 

 

4.

For a LIBO Rate Advance:  an Interest Period of: months

 

 

5.

Tranche  ___ A   ____B   ____C  ____D  ____E

 

 

The undersigned hereby represents and warrants the following:1

 

1.The Loan Advance is for the purpose of: .

 

 

2.

The Total Outstandings reflecting the funding of the Loan Advance being
requested hereby are: .

 

 

1 

Only include for a Loan Advance.

SCHEDULE 15.1 - 2

 

--------------------------------------------------------------------------------

 

 

3.

Maximum Loan Amount pursuant to Section 2.1.1(b) of the Agreement (lesser of
Total Commitment and the Borrowing Base Value) is:
$____________________________________________.

 

 

4.

The aggregate remaining amount which may be funded under the Agreement is: .

 

 

5.

Attached as Exhibit A hereto are calculations evidencing the Borrower’s
continued compliance with the Financial Covenants, as satisfied by the Closing
Compliance Certificate, or once delivered, the most recent Compliance
Certificate delivered by the Borrower.

 

 

6.

The representations and warranties of the Borrower and each other Loan Party
contained in Article 6 of the Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are  true and correct in all material respects on and as of the
date of the Credit Extension requested hereby, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this notice, the representations and warranties
contained in Section 6.8 of the Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 7.2.1 and 7.2.2 of the Agreement
and except as to the representations and warranties in Sections 6.4, 6.7, 6.9,
and 6.14 of the Agreement which may be modified only to reflect events occurring
after the date hereof as specifically disclosed in writing to Administrative
Agent prior to or simultaneously with such written request.

 

 

7.

No Default or Event of Default exists, or would result from the Loan Advance
requested hereby or from the application of the proceeds thereof.

 

Note:  Each request for a Loan Advance hereunder shall be for (a) a minimum
amount as required by Section 2.3.6 of the Agreement, and (b) an amount not to
exceed (x) the Maximum Loan Amount less (y) the Total Outstandings (after giving
effect to such Loan Advance).

 

Delivery of executed counterparts of this Loan Notice by telecopy or other
electronic means shall be effective as an original.

 




Exhibit A - 1

 

--------------------------------------------------------------------------------

 

CEDAR REALTY TRUST PARTNERSHIP, L.P., a Delaware limited partnership

 

 

By:

Cedar Realty Trust, Inc., a Maryland corporation, its general partner

By:________________________

Name:

Title:

 

 




Exhibit A - 2

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[to be completed by Borrower]

 

 

Exhibit A - 3

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF

NOTE

___________, ____

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Loan from time to time made by the Lender to the Borrower or so much
thereof as shall be outstanding from time to time under that certain Third
Amended and Restated Loan Agreement, dated as of July 24, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lender, the other financial institutions named
therein and from time to time party thereto, and KeyBank National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”).

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan Advance from the date of such Loan Advance until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due under the terms of the Agreement, such unpaid amount shall bear
interest, to be paid in accordance with the terms of the Agreement, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.  

 

This Note is a Note as referred to in the Agreement, is entitled to the benefits
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note may be declared to be, immediately due and payable, all as provided in the
Agreement.  Loan Advances made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date and amount of its Loan Advances and payments with respect thereto;
provided, however, that if any of said schedules shall be inconsistent with the
terms of the Agreement, the terms of the Agreement shall control.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note, except as otherwise provided in the Agreement.

 

The terms of Sections 13.4, 15.2, 15.6 and 15.16 of the Agreement are
incorporated herein by reference, mutatis mutandis.

 

Exhibit A - 4

 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Delivery of executed counterparts of this Note by telecopy or other electronic
means shall be effective as an original.

 

Any notices given with respect to this Note shall be given in the manner
provided for in the Agreement.

 




Exhibit B - 1

 

--------------------------------------------------------------------------------

 

 

CEDAR REALTY TRUST PARTNERSHIP, L.P., a Delaware limited partnership

 

 

By:

Cedar Realty Trust, Inc., a Maryland corporation, its general partner

By:________________________

Name:

Title:

 

 

Exhibit B - 2

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF

COMPLIANCE CERTIFICATE

 

 

Financial Statement Date:  ________, ____

 

To:KeyBank National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Loan Agreement,
dated as of July 24, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Cedar Realty Trust
Partnership, L.P. (the “Borrower”), the Lenders from time to time party thereto,
and KeyBank National Association, as Administrative Agent.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.I am the duly elected/authorized ______________________ of Cedar Realty Trust,
Inc., general partner of the Borrower.

 

2.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a review of the transactions and conditions of the
Borrower during the accounting period covered by the accompanying financial
statements.

 

3.The financial statements accompanying this certificate fairly present in all
material respects the Consolidated financial condition of CRT.   The
examinations described in paragraph 2 did not disclose, and I have no knowledge
of, the existence of any condition or event which constitutes a Default or an
Event of Default during or at the end of the accounting period covered by the
accompanying financial statements or as of the date of this Compliance
Certificate, except as set forth below.

 

4.The financial covenant analyses and information accompanying this Compliance
Certificate are true and accurate on and as of the date of this Compliance
Certificate, except as set forth below.

 

Described below are the exceptions, if any, to paragraphs 3 and 4, listing the
nature of the condition or event, the period during which it has existed and the
action which the Borrower has taken, is taking, or proposes to take with respect
to each such condition or event:

____________________________________________________________________________________________________________________________________________________________

 

5.Accompanying this certificate are the following: (a) a report containing, to
the extent not included in the deliveries under Sections 7.2.1, 7.2.2, or 7.2.3
of the Agreement for all

Exhibit B - 3

 

--------------------------------------------------------------------------------

 

Individual Properties, a summary listing of all Net Operating Income, revenues,
rent roll, mortgage Debt, if any, and, in addition, for each Individual Property
acquired during the quarter just ended, the cost basis and the amount and terms
of any assumed Debt, (b) a listing of all filings by the Borrower or CRT with
the SEC, including, without limitation, full copies of CRT’s 10-Q and 10-K
filings, (c) if requested by the Administrative Agent and to the extent not
previously provided, a list of any Major Leases entered into during the most
recent fiscal quarter and any existing Leases that became Major Leases during
the most recent fiscal quarter and (d) any material change in accounting
policies required by GAAP or financial reporting practices by any Loan Party or
their Subsidiaries.  

 

Delivery of executed counterparts of this Compliance Certificate by telecopy or
other electronic means shall be effective as an original.




Exhibit C - 1

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of , .

 

CEDAR REALTY TRUST PARTNERSHIP, L.P., a Delaware limited partnership

 

 

By:

Cedar Realty Trust, Inc., a Maryland corporation, its general partner

By:________________________

Name:

Title:




Exhibit C - 2

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1
to the Compliance Certificate

 

For the Quarter/Year ended ___________________, ____

 

[Quarterly/Annual] Financial Statements

 

 




Exhibit C - 3

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 2
to the Compliance Certificate

 

For the Quarter/Year ended ___________________, ____

 

[FINANCIAL COVENANT CALCULATIONS TO BE ATTACHED BY BORROWER]

 




Exhibit C - 4

 

--------------------------------------------------------------------------------

 

SCHEDULE 3
to the Compliance Certificate

 

[TO BE ATTACHED BY BORROWER]




 

 

Exhibit C - 5

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not
joint.]5  Capitalized terms used but not defined herein shall have the meanings
given to them in the Loan Agreement identified below (the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

 

22    

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

33    

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

44    

Select as appropriate.

 

55    

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit C - 6

 

--------------------------------------------------------------------------------

 

 

1.Assignor[s]:______________________________

 

______________________________

 

2.Assignee[s]:______________________________

 

______________________________

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.Borrower:Cedar Realty Trust Partnership, L.P.

 

 

4.

Administrative Agent: KeyBank National Association, as the administrative agent
under the Loan Agreement

 

 

5.

Loan Agreement:Third Amended and Restated Loan Agreement, dated as of July 24,
2018, among Cedar Realty Trust, L.P., the Lenders from time to time party
thereto, and KeyBank National Association, as Administrative Agent

 

 

6.

Assigned Interest:

 

 

 

 

 

Assignor[s]6

 

 

 

Assignee[s]7

 

 

Facility

Assigned

Aggregate

Amount of

Commitment/Loans

for all Lenders8

Amount of

Commitment/Loans

Assigned

Percentage

Assigned of

Commitment/

Loans9

 

 

CUSIP

Number

 

 

Tranche A

Commitment

$____________

$________

__________%

 

 

 

Tranche A

Commitment

$____________

$________

__________%

 

 

 

Tranche A

Commitment

$____________

$________

__________%

 

 

 

Tranche B

Commitment

$____________

$________

__________%

 

 

 

Tranche B

Commitment

$____________

$________

__________%

 

 

 

Tranche B

Commitment

$____________

$________

__________%

 

 

 

Tranche C

Commitment

$____________

$________

__________%

 

 

 

Tranche C

Commitment

$____________

$________

__________%

 

 

 

Tranche C

Commitment

$____________

$________

__________%

 

 

6    

List each Assignor, as appropriate.

7    

List each Assignee, as appropriate.

8    

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9    

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

Exhibit D - 1

 

--------------------------------------------------------------------------------

 

 

 

Tranche D

Commitment

$____________

$________

__________%

 

 

 

Tranche D

Commitment

$____________

$________

__________%

 

 

 

Tranche D

Commitment

$____________

$________

__________%

 

 

 

Tranche E

Commitment

$____________

$________

__________%

 

 

 

Tranche E

Commitment

$____________

$________

__________%

 

 

 

Tranche E

Commitment

$____________

$________

__________%

 

 

[7.Trade Date:__________________]10

 

Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:  _____________________________

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:  _____________________________

Title:

 

[Consented to and]11 Accepted:

 

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent

 

By:_________________________________
Title:

 

[Consented to:]12

 

10    

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

11    

To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

12    

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Loan Agreement.

Exhibit D - 2

 

--------------------------------------------------------------------------------

 

 

By:_________________________________
Title:




Exhibit D - 3

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.

 

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under the Loan Agreement (subject
to such consents, if any, as may be required under the Loan Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Loan Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the terms of the Loan Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with

Exhibit D - 4

 

--------------------------------------------------------------------------------

 

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

 

 

 

Exhibit D - 5

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

 

FORM OF

CLOSING COMPLIANCE CERTIFICATE

 

 

 

Closing Date:  July 24, 2018

 

To:KeyBank National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Loan Agreement,
dated as of July 24, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Cedar Realty Trust
Partnership, L.P. (the “Borrower”), the Lenders from time to time party thereto,
and KeyBank National Association, as Administrative Agent.  All capitalized
terms used herein which are not otherwise defined shall have the meaning
ascribed to such term under the Agreement.

 

The undersigned Authorized Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Closing Compliance
Certificate to the Administrative Agent on behalf of the Borrower, and that:

 

 

1.No Default or Event of Default has occurred or would occur after giving effect
to the Agreement, the Loan Documents and all Credit Extensions occurring on the
Closing Date.  

 

2.The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date set forth therein.

 

3.The Borrower, CRT and each of the Borrowing Base Property Owners (both before
and after giving effect to the Credit Extensions occurring on the Closing Date)
(a) is solvent, (b) has assets having a fair value in excess of the amount
required to pay such Person’s probable liabilities and existing Debts as such
become absolute and mature, and (c) has adequate capital for the conduct of such
Person’s business and the ability to pay such Person’s Debts from time to time
incurred in connection therewith as such Debts mature.

 

4.No change has occurred in the financial condition, business, affairs,
operations or control of Borrower and/or the Loan Parties, since the date of
their respective financial statements most recently delivered to Administrative
Agent or any of the Lenders, which change has had or could reasonably be
expected to have a Material Adverse Effect.

Exhibit D - 6

 

--------------------------------------------------------------------------------

 

 

5.All representations and warranties made by or on behalf of any of the Borrower
and the other Loan Parties, or any of them, to the Administrative Agent or any
of the Lenders are true, accurate and complete in all material respects and do
not omit any material fact necessary to make the same not misleading.

 

6.There are not any actions, suits or proceedings at law or in equity or by or
before any governmental instrumentality or other agency or regulatory authority
by any entity (private or governmental) pending or, to the best of the
Borrower’s knowledge, threatened with respect to the Loan, the transactions
contemplated in the Loan Documents, or the Borrower, any other Loan Party, or
any other Borrower Subsidiary, which are not fully covered (subject to
deductibles) by an insurance policy issued by a reputable and financially viable
insurance company or, to the extent not so covered, could (a) materially
adversely affect a Borrowing Base Property or (b) have or reasonably be expected
to have a Material Adverse Effect.

 

7.No Laws prohibit or adversely limit the capacity or authority of the Borrower
or any Loan Party to enter into the Loan Documents and perform the obligations
of such Person with respect thereto.

 

8.There has not been any material unrepaired or unrestored damage or destruction
by fire or otherwise to any of the real or tangible personal property comprising
the Borrowing Base Properties.

 

9.No third party consents and/or agreements are required with respect to
entering into the Loan Documents or performing the obligations thereunder.

 

Delivery of executed counterparts of this Closing Compliance Certificate by
telecopy or other electronic means shall be effective as an original.

 

 




Exhibit E - 1

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Closing Compliance
Certificate as of the date and year set forth above.

 

CEDAR REALTY TRUST PARTNERSHIP, L.P., a Delaware limited partnership

 

 

By:

Cedar Realty Trust, Inc., a Maryland corporation, its general partner

By:________________________

Name:

Title:




Exhibit E - 2

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1
to the Closing Compliance Certificate

 

 

[TO BE COMPLETED BY BORROWER]

 

 

 

 

Exhibit E - 3

 

--------------------------------------------------------------------------------

 

EXHIBIT F-1

FORM OF

 

GUARANTY

 

[r&b TO SEND DRAFT UNDER SEPARATE COVER

AND INSERT FINAL VERSION]

 

 

 

 

Exhibit E - 4

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F-2

FORM OF

guaranty

 

[r&b TO SEND DRAFT UNDER SEPARATE COVER

AND INSERT FINAL VERSION]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF

CASH FLOW PROJECTIONS

 

 

 

 

 

CEDAR REALTY TRUST, INC.

 

 

 

Projected Funds From Operations ("FFO"), Operating Funds From Operations
("Operating FFO") and Cash Flow Items

Year Ending December 31, 20XX

 

 

 

(Unaudited - dollars in thousands)

 

 

 

 

 

 

 

Revenues

 

 

 

Rents

 

 

 

Expense recoveries

 

 

 

Other

 

 

 

Total revenues

 

                    -

 

 

 

 

 

Property expenses

 

 

 

Rental expenses

 

 

 

Real estate taxes

 

 

 

Total property expenses

 

                    -

 

 

 

 

 

Property Operating Income

 

                    -

 

 

 

 

 

Other expenses and income

 

 

 

General and administrative

 

 

 

Interest expenses, net

 

 

 

Minority interests in consolidated joint ventures

 

 

 

 

 

 

 

Other noncash and unusual items

 

 

 

Depreciation and amortization

 

 

 

Net Income (Loss)

 

                    -

 

 

 

 

 

Preferred stock dividends

 

 

 

Limited partners' interest

 

 

 

Income (Loss) Attributable to Common Shareholders

 

                    -

 

 

 

 

 

Add/(deduct)

 

 

 

Real estate depreciation

 

 

 

Gains on sales - dispositions

 

 

 

Limited partners' interest

 

 

 

Minority interest in consolidated joint ventures

 

 

 

Minority interests' share of FFO applicable to consolidated JVs

 

 

 

FFO

 

                    -

 

Exhibit F-2

 

--------------------------------------------------------------------------------

 

 

 

 

 

Add/(deduct) the pro rata share of

 

 

 

Management transition charges

 

 

 

Preferred stock redemption costs

 

 

 

Costs related to early extinguishment of debt

 

 

 

Operating FFO

 

                    -

 

 

 

 

 

Add (deduct) pro rata share:

 

 

 

Straight-line rents

 

 

 

Amortization of intangible lease liabilities

 

 

 

Expense accruals related to share-based compensation

 

 

 

Amortization of debt discount/premium

 

 

 

Amortization of deferred financing costs

 

 

 

Capitalized Interest

 

 

 

Capitalized lease origination expenses

 

 

 

Maintenance capital expenditures (excluding redevelopments)

 

 

 

Scheduled debt principal amortization payments

 

 

 

AFFO

 

$               -  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 